    Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 1 of 143



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

U.S. SECURITIES AND EXCHANGE
COMMISSION,

                  Plaintiff,
                                     Case No. 19-cv-5244 (AKH)
     vs.

KIK INTERACTIVE INC.

                  Defendant.




DEFENDANT’S RESPONSE TO PLAINTIFF U.S. SECURITIES AND EXCHANGE
COMMISSION’S LOCAL RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL
           FACTS IN SUPPORT OF SUMMARY JUDGMENT
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 2 of 143



       Pursuant to Fed. R. Civ. P. 56 and Local Civil Rule 56.1, Defendant Kik Interactive, Inc.

(“Kik” or “the Company”) respectfully submits the following responses to the Securities and

Exchange Commission’s (“Plaintiff” or “SEC”) Statement of Undisputed Material Facts In

Support of Summary Judgment (“Statement”).

       Kik notes at the outset that the SEC’s Statement is far from the “short and concise

statement” of material facts that this Court’s rules require. See Civ. L.R. 56.1(a). Many of the

SEC’s purported facts contain multiple, compound statements. And many of them are wholly

immaterial to the discrete issues in the Plaintiff’s Motion for Summary Judgment: whether Kik’s

sales of the token Kin in 2017 constituted an “investment contract.” For example, the SEC

references statements of a handful of Kin purchasers about what they planned to do with their Kin.

Yet when assessing whether Kik led purchasers to expect profits from the efforts of others, as

Howey requires, the focus is “on what the purchasers were offered or promised,” as opposed to

subjective expectations or external forces in the market. Warfield v. Alaniz, 569 F.3d 1015, 1021

(9th Cir. 2009). Indeed, many courts have found no investment contracts despite evidence that a

number of purchasers participated solely for profit or investment purposes. See, e.g., Woodward

v. Terracor, 574 F.2d 1023, 1024-25 (10th Cir. 1978) (finding no investment contract despite

several purchasers indicating they “did not intend to actually build on the land, and they bought

the land as an ‘investment.’”). The SEC also repeatedly references documents and statements that

were wholly internal to Kik and were indisputably not heard by any potential purchaser. These

statements cannot form the basis for what Kik led purchasers to expect. See Salameh v. Tarsadia

Hotel, 726 F.3d 1124, 1131-32 (9th Cir. 2013); SEC v. Blockvest, LLC, 2018 WL 6181408 (S.D. Cal.

Nov. 27, 2018). Thus, they are immaterial to whether the Kin that Kik sold constituted the sale of

an “investment contract.”
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 3 of 143



       The glaring omission from the SEC’s 308 purportedly undisputed material facts is any

reference to the single contract governing the relationship between Kik and TDE purchasers. See

Kik Opp. at 1-2. The Terms of Use expressly limited purchasers’ rights and set their expectations.

The SEC seeks to ignore this critical agreement by citing irrelevant and immaterial facts that

appear only to mischaracterize the record or distract from the single question in this case. See Kik

Opp. at 20.

       Finally, many of the SEC’s statements throughout cite to third-party statements or other

evidence that is inadmissible. Many other paragraphs fail to cite to the record at all. Both of these

shortcomings are improper at summary judgment, and those statements should be ignored.

See Fed. R. Civ. P. 56(c)(2); Civ. L.R. 56.1(d).


  PLAINTIFF’S STATEMENT OF ALLEGEDLY UNDISPUTED MATERIAL FACTS
                    AND DEFENDANT’S RESPONSES

       1.      Defendant Kik Interactive Inc. (“Kik”) is a privately-held Canadian corporation

founded in 2009. (Kik’s Answer to Complaint (“Answer”) ¶ 5; SEC1, Kik’s September 17, 2018

Response No. the SEC’s Investigative Requests for Admission (“Inv. RFA”) No. 36; SEC2, Kik’s

October 7, 2019 Response No. the SEC’s Rule 36 Requests for Admission (“Lit. RFA”) No. 1).

               In Response to No. 1: Undisputed.

       2.      Between February 22, 2017 and September 17, 2018, Kik had its headquarters in

Waterloo, Ontario, and offices in New York City and Tel Aviv. (Answer ¶ 28; SEC1, Inv. RFA,

at No. 1; SEC2, Lit. RFA, at No. 36).

               In Response to No. 2: Undisputed.

       3.      Kik’s New York City office was located in Manhattan, on the Lower East Side, and

employed ten people, including its chief marketing officer. (SEC3, Investigative Testimony of Erin




                                                   2.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 4 of 143



Clift (“Clift Inv. Tr.”), at 11:19-21, 26:24-27:12; SEC4, Deposition of Peter Heinke (“Heinke Dep.

Tr.”), at 41:6-25).

               In Response to No. 3: Undisputed.

       4.      From mid-2017 through the date of this filing, Kik’s general counsel lived and

worked in California. (SEC5, Investigative Testimony of Eileen Lyon (“Lyon Inv. Tr.”), at 14:16-

22, 30:17-22; SEC6, Rule 30(b)(6) Deposition of Kik Interactive (“Kik 30(b)(6) Dep. Tr.”), at

13:5-14:22).

               In Response to No. 4: Undisputed that from mid-2017 through June 4, 2019, Kik’s
               general counsel lived and worked primarily in California. Kik objects to this
               statement as irrelevant and immaterial to whether Kik’s sales of Kin constituted an
               “investment contract.”

       5.      At present, Kik is headquartered in Kitchener, Ontario, and has several employees

in the United States, including at least one in Manhattan. (Answer ¶ 28; SEC6, Kik 30(b)(6) Dep.

Tr., at 13:5-14:20, 24:8-25:7).

               In Response to No. 5: Undisputed.

       6.      Before 2017, Kik received at least $120 million in financing from venture capital

firms, including an investment in 2015 from technology conglomerate Tencent. (Answer ¶ 35).

               In Response to No. 6: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       7.      Until September 2019, Kik operated a chat application called Kik Messenger,

which was launched in 2010 and allowed users to communicate with each other using mobile

devices. (Answer ¶ 36). Kik sold Kik Messenger in September 2019, and it has since then focused

on developing a new product, a digital “wallet,” that will “send and receive and store Kin.” (SEC6,

Kik 30(b)(6) Dep. Tr., at 28:10-31:24; SEC7, Deposition Exhibit (“Dep. Ex.”) 264).

               In Response to No. 7: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”




                                                3.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 5 of 143



       8.      Kik Messenger has had hundreds of millions of users (Answer ¶ 37), with a

significant concentration among “teenagers and 20-somethings” in the United States (SEC8,

Investigative Testimony of Edward Livingston (“Livingston Inv. Tr.”), at 38:12-20).

               In Response to No. 8: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       9.      Kik has had challenges in making money from Kik Messenger. (SEC4, Heinke Dep.

Tr., at 43:5-8). Historically, Kik has not been profitable, and its efforts to monetize its platform

through other business lines have been largely insufficient to sustain its business. (Answer ¶ 38).

In 2017, Kik was struggling to monetize its business without resorting to the sale of user data to

advertisers. (Answer ¶¶ 5, 37).

               In Response to No. 9: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       10.     Before fiscal year 2018, Kik’s costs exceeded its revenue (Answer ¶ 5), and Kik

did not generate appreciable revenue. (SEC9, Investigative Testimony of Paul Holland (“Holland

Inv. Tr.”) 30:14-33:7; SEC10, Investigative Testimony of Peter Heinke (“Heinke Inv. Tr.”), 43:24-

46:2; 48:16-50:2, 53:15-55:6).

               In Response to No. 10: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       11.     From mid-2015 to mid-2016, the company recorded $2.2 million in revenue but

had total expenses of $29.2 million, and the company experienced a comprehensive loss, before

adjustments for income taxes, of $29 million. From mid-2016 to mid-2017, the company recorded

$1.5 million in revenue but had $32.3 million in expenses, and the company experienced a

comprehensive loss, before adjustments for income taxes, of $32.9 million. (Answer ¶ 38; SEC11,

Dep. Ex. 26; SEC12, Dep. Ex. 27; see also SEC2, Lit. RFA, Nos. 48-49; SEC4, Heinke Dep. Tr.,

at 43:20-45:17; SEC10, Heinke Inv. Tr., 50:7-52:6).



                                                 4.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 6 of 143



                In Response to No. 11: Undisputed. Kik objects to this statement as irrelevant and
                immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       12.      In late 2016, Kik hired an investment bank to evaluate a potential sale of the

Company. (Answer ¶ 40). On or about February 1, 2017, Kik’s CEO sent an email to Kik’s Board

of Directors attaching an update from the investment bank. The update stated that the investment

bank had contacted 35 parties and signed confidentiality agreements with seven of them, and that

all seven declined to buy or merge with Kik after attending presentations. (SEC13,

KIK_FOUNDATION_CAP_001299). The investment bank did not find a buyer for Kik. (SEC4,

Heinke Dep. Tr., at 46:22-47:10; SEC14, Investigative Testimony of Tanner Philp (“Philp Inv.

Tr.”), at 36:14-40:11).

                In Response to No. 12: Undisputed that Kik hired an investment bank to evaluate
                a potential sale of the Company, and that Kik’s CEO sent the email cited. Disputed
                that the investment bank did not identify a buyer for Kik. See SEC10, Heinke Inv.
                Tr. 30:17-31:1 (explaining the bank “felt we had the opportunity to go back to a
                couple” of potential buyers). Kik further objects to these statements as irrelevant
                and immaterial to whether Kik’s sales of Kin constituted an “investment contract”
                and because the statements of an investment bank contained in an email from Kik’s
                CEO contain inadmissible hearsay.

       13.      “With no bids coming out of the [investment bank’s] process, and a continued

decline in [Kik Messenger’s] metrics, [Kik was] in a precarious position, to say the least.” (SEC15,

Dep. Ex. 28).

                In Response to No. 13: Disputed. At that time, Kik had options available to extend
                its cash runway, including by reducing expenses or obtaining another round of
                investor financing. Philp Decl. ¶ 25. As a result, as Kik’s former CFO testified,
                the Company was not in a precarious position. SEC10, Heinke Inv. Tr. 79:21-
                80:15. Tellingly, the SEC does not provide any cite or support for what metrics
                were supposedly in decline. Kik further objects to this statement as irrelevant and
                immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       14.      At the same time, “the answer of Kik will ‘figure out how to make money later’

was no longer an option with [Kik’s] investors.” (SEC8, Livingston Inv. Tr., 42:10-43:4) And,

going into 2017, there was “a fear within Kik that Kik could die.” (Id. at 46:19-22).


                                                 5.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 7 of 143



               In Response to No. 14: Disputed. As to the first sentence, the SEC has provided
               no evidence from any investor much less all of them regarding what options they
               would consider. As to the second sentence, it was not universally held fear within
               Kik that Kik could die given it had other options to extend its runway, including by
               reducing expenses or obtaining another round of investor financing. Philp Decl.
               ¶ 25. Also, as Kik’s former CFO testified, the Company was not in a precarious
               position. SEC10, Heinke Inv. Tr. 79:21-80:15. Kik further objects to these
               statements as irrelevant and immaterial to whether Kik’s sales of Kin constituted
               an “investment contract.”

B.     BY EARLY 2017, KIK WAS RUNNING OUT OF MONEY

       15.     By early 2017, Kik had had roughly $26 million in cash remaining and, at times,

spent around $3 million per month. (Answer ¶ 41).

               In Response to No. 15: Undisputed. Kik objects to this statement as irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       16.     On January 27, 2017, Kik’s CEO sent an email to Kik’s Board that referenced an

upcoming meeting and attached a slide deck. The slide deck showed that daily average users

dropped from more than 10 million in January 2016 to about 6 million in January 2017, and that

monthly average users dropped from more than 28 million in January 2016 to about 20 million in

January 2017. (SEC15, Dep. Ex. 28, at KIK_FOUNDATION_CAP_005718-719; SEC4, Heinke

Dep. Tr., at 50:16-52:5; see also Answer ¶ 37).

               In Response to No. 16: Undisputed. Kik objects to these statements as irrelevant
               and immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       17.     The January 27, 2017 slide deck also stated that the “Current Situation” was “$3.1M

current burn” and “Runway to September 5, 2017.” (SEC15, Dep. Ex. 28, at

KIK_FOUNDATION_CAP_005718-719, 740; SEC4, Heinke Dep. Tr., at 53:22-54:6). “Runway”

meant the time by which Kik would run out of money to fund operations under then-current

spending levels. (SEC4, Heinke Dep. Tr., at 52:6-20). “Current burn” meant the amount of money

Kik spent every month to operate. (Id. at 55:3-6).




                                                  6.
            Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 8 of 143



                    In Response to No. 17: Undisputed that that the cited slide deck contains the
                    quoted language, and that as Mr. Heinke testified, “[r]unway is the length of time a
                    company normally has cash flow to operate,” and that “current burn” refers to the
                    “monthly operational expenses.”

                    Disputed that the cited text reflects the only possible calculation of the cash burn
                    rate and runway given that “Kik had. . . options available to extend its cash runway,
                    including pursuing an acquisition, reducing expenses, or another round of investor
                    financing.”     Philp Dec. ¶ 25. Kik’s management decided to pursue a
                    cryptocurrency-based business model instead, as Kik would be able to earn revenue
                    on an ongoing basis.” Id. As Kik’s former CFO, Mr. Heinke, testified, Kik had
                    numerous options to extend its runway, and that “it was not a serious concern to me
                    at that time.” SEC10, Heinke Inv. Tr. at 179:21-180:15. Kik further objects to this
                    statement as irrelevant and immaterial to whether Kik’s sales of Kin constituted an
                    “investment contract.”

C.         KIK PLANNED A SINGLE OFFERING OF ONE TRILLION DIGITAL TOKENS
           CALLED “KIN”1

           18.      The January 27, 2017 slide deck included slides stating that a sale of a

“cryptocurrency” may be a way for Kik to “finance the business” and thereby “[e]xtend[]

[r]unway.” (SEC15, Dep. Ex. 28, at KIK_FOUNDATION_CAP_005739, 005747, and 005752).

The slides also stated that “launching a new cryptocurrency” was a “new way to raise funds that

is in vogue,” and they noted that such a launch would be a “[l]arge pivot in business model.” (Id.

at KIK_FOUNDATION_CAP_005752).

                    In Response to No. 18: Undisputed that the cited slide deck contains the quoted
                    language taken out of context.

                    Disputed that these statements reflect all the reasons for considering a
                    cryptocurrency or that it reflected a large pivot in the business model. As Mr.
                    Heinke testified, generating revenue was only one aspect of the cryptocurrency
                    model discussed by the Board and the cryptocurrency model reflected an evolution
                    from Kik’s prior experience with Kik Points rather than a large pivot. SEC4,
                    Heinke Dep. Tr. at 57:23-59:11; see also SEC10, Heinke Inv. Tr. at 75:23-
                    76:5. Kik further objects to this statement as irrelevant and immaterial to whether
                    Kik’s sales of Kin constituted an “investment contract.”




1
    Kik disputes and objects to all headings as unsupported by any citations to the record.


                                                            7.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 9 of 143



       19.     During its meeting on or about February 1, 2017, Kik’s Board discussed the slides

circulated on January 27. (SEC4, Heinke Dep. Tr., at 57:11-59:1).

               In Response to No. 19: Undisputed that Kik’s Board discussed, among other
               things, the January 27 slides at its meeting on or around February 1, 2017. Kik
               objects to this statement as irrelevant and immaterial to whether Kik’s sales of Kin
               constituted an “investment contract.”

       20.     By early 2017, Kik’s senior management had concluded that sale of digital tokens

was Kik’s “only option.” (SEC8, Livingston Inv. Tr., at 79:14-80:5, 158:12-161:10).

               In Response to No. 20: Disputed. “Kik had other options available to extend its
               cash runway, including pursuing an acquisition, reducing expenses, or another
               round of investor financing. However, Kik’s management decided to pursue a
               cryptocurrency-based business model instead, as Kik would be able to earn revenue
               on an ongoing basis.” Philp Decl. ¶ 25; see also SEC10, Heinke Inv. Tr. at 179:21-
               180:15 (“Kik had numerous options to extend its runway”). Kik further objects to
               this statement as irrelevant and immaterial to whether Kik’s sales of Kin constituted
               an “investment contract.”

       21.     The new cryptocurrency considered by the Board would be issued on a blockchain.

A blockchain is a type of distributed ledger or peer-to-peer database that is spread across a network

and records all transactions in the network in theoretically unchangeable, digitally-recorded data

packages called “blocks.” Each block contains a batch of records of transactions, including a

timestamp and a reference to the previous block, so that the blocks together form a chain. The

system relies on cryptographic techniques for securely recording transactions. A blockchain can

be shared and accessed by anyone with appropriate permissions. Some blockchains can record

what are called “smart contracts,” which are, essentially, computer programs designed to execute

the terms of a contract when certain triggering conditions are met. (Answer ¶ 30).

               In Response to No. 21: Undisputed. Kik objects to each statement to the extent it
               does not contain a citation to admissible evidence as required by Fed. R. Civ.
               P. 56(c) and L.R. 56.1(d).

       22.     Kik’s Board members often referred to the potential issuance of a cryptocurrency

as an “ICO,” which is shorthand for Initial Coin Offering. (See, e.g., SEC16, Investigative


                                                 8.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 10 of 143



Testimony Exhibit (“Inv. Ex.”) 150; SEC17, Investigative Testimony of Fred Wilson (“Wilson

Inv. Tr.”), at 132:8-133:3; SEC9, Holland Inv. Tr., at 64:4-65:9).

               In Response to No. 22: Disputed. The cited evidence does not support the
               assertion that Kik’s Board members “often” used the term “ICO.” Mr. Wilson
               makes no reference to an “ICO.” See SEC17, Wilson Inv. Tr. 132:8-
               133:3. Mr. Holland states only that, “at some point, Kik . . . an ICO was executed
               upon.” SEC9, Holland Inv. Tr. 64:4-65:9. Moreover, Kik executives testified that
               they did not use the term ICO. See SEC4, Heinke Dep. Tr. at 139:22-140:9; SEC14
               Philp Inv. Tr. at 163:9-21.

               Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract.” See Response No. 31.

       23.     From February through May 2017, Kik’s executives continued to provide updates

to the company’s directors about Kik’s financial “runway,” and Kik predicted it would run out of

cash sometime during the late fall of that year. (See, e.g., SEC18, Dep. Ex. 4 at KIK_00026538;

SEC19, Dep. Ex. 36 at KIK_00106791; SEC4, Heinke Dep. Tr., 86:7-18, 87:21-88:8; SEC3, Clift

Inv. Tr., 52:16-54:6; SEC9, Holland Inv. Tr., 48:21-51:19; 106:2-107:21; SEC14, Philp Inv. Tr. at

32:16-33:14; SEC17, Wilson Inv. Tr. 37:4-39:4).

               In Response to No. 23: Disputed. “Kik had other options available to extend its
               cash runway, including pursuing an acquisition, reducing expenses, or another
               round of investor financing.         Kik’s management decided to pursue a
               cryptocurrency-based business model instead, as Kik would be able to earn revenue
               on an ongoing basis.” Philp Dec. ¶ 25; see also SEC10, Heinke Inv. Tr. at 179:21-
               180:15 (Kik had numerous options to extend its runway). As Kik’s former CFO
               testified, Kik had been “conservative” in projecting its runway, and Kik had in fact
               extended its runway previously, including from September to November
               2017. SEC8, Heinke Dep. Tr. at 54:19-55:2, 87:3-19. Kik also objects to this
               statement as irrelevant and immaterial to whether Kik’s sales of Kin constituted an
               “investment contract.”

       24.     On February 16, 2017, Kik’s CEO emailed the board a PowerPoint slide deck that

included “The Potential for an ICO” in the agenda and a section entitled “Kik & the Blockchain”

(SEC18, Dep. Ex. 4 at KIK_00026455), which included, inter alia, the following statements




                                                9.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 11 of 143



regarding the potential interest of “cryptoinvestors” and “crowdfunders” in purchasing a digital

token issued by Kik:

             x   “Cryptoinvestors” were “largely funding three areas” that included blockchain

                 platforms, infrastructure projects, and decentralized applications;

             x   “We believe that the scale of our network alone will drive strong interest from the

                 cryptoinvestor community;” and

             x   68% of “Crowdfunders” “[w]ould invest in tradable digital tokens of a blockchain

                 company if offered good risk-return potential.”

(Id. at KIK_00026455, 57-58, 61, and 63; see also SEC3, Clift Inv. Tr. at 98:19-99:9, 99:13-

103:13).

                 In Response to No. 24: Undisputed that the slide deck contained these statements,
                 which came from third-party CoinFund. Disputed to the extent the SEC attributes
                 these statements to Kik. The slide deck expressly states that the statements are from
                 “Source: Coinfund Investor Survey.” See SEC18. As Kik’s former Chief
                 Marketing Officer and the person who created the deck specifically explained she
                 “was sharing the results of the CoinFund investor survey” on behalf of CoinFund,
                 SEC3, Clift Inv. Tr. 100:7-13, the information was “taken from the survey,” id.
                 101:5, and she did not “even recall going through this in detail.” Id. 101:1-2.
                 CoinFund’s statements are not attributable to Kik and are inadmissible hearsay.
                 Additionally, disputed as to the term “cryptoinvestor” as it was a term CoinFund
                 used; Kik did not understand “cryptoinvestor” to mean participants who were
                 buying with a specific intent to profit or anyone who would buy tokens through a
                 public sale. SEC4, Heinke Tr. 78:5-79:13; SEC14, Philp Inv. Tr. 124:1-15.

       25.       Kik’s “pivot” to cryptocurrency coincided with a dramatic increase in both the

number of digital token offerings and the amounts raised therein – “a sort of market frenzy that

typifies a bubble.” (SEC20, Dirk A. Zetzsche, Ross P. Buckley, Douglas W. Arner, & Linus Föhr,

The ICO Gold Rush: It’s a Scam, It’s a Bubble, It’s a Super Challenge for Regulators, 60 Harv.

Int’l L. J. 267, 288 (2019) (analyzing 1,000 ICO “whitepapers” issued between 2016 and 2019)).

During a February 2017 conference, a market observer – whom Kik later hired as a consultant –




                                                  10.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 12 of 143



predicted “strong growth of ICO markets in 2017” with 34 ICOs in the first half of the first quarter

and, by year end, “300 ICOs raising $600m.” (SEC21, Dep. Ex. 133 at MMLWM-00000151;

SEC22, Deposition of William Mougayar (“Mougayar Dep. Tr.”), at 71:14-72:10). According to

an article by CoinDesk, “43 ICOs in 2016 raising an aggregate $256 million; that number jumped

to 343 ICOs in 2017.” (Answer ¶ 44). And, according to the founder of a hedge fund that would

become the top Kin purchaser, “[t]he ICO market [was] white hot” in 2017. (Answer ¶ 72; SEC23,

Investigative Testimony of Daniel Morehead (“Morehead Inv. Tr.”), at 57:17-25; SEC24, Inv.

Ex. 180).

               In Response to No. 25: Disputed to the extent the SEC suggests by these
               statements that Kik intentionally timed its Token Distribution Event (“TDE”) at a
               time of a market “frenzy” or “bubble.” The timing “actually worried” Kik because
               “an overheated market” would be “a big problem” for a volatile cryptocurrency.
               SEC10, Heinke Tr. 343:15-344:10. Additionally, the timing of the TDE was in part
               determined based on pressure from Pre-sale purchasers. Id. 361:12-19. Kik further
               objects to these statements as irrelevant and immaterial to whether Kik’s sales of
               Kin constituted an “investment contract,” and to the extent the third-party
               statements are offered for their truth because such statements constitute
               inadmissible hearsay. Otherwise, undisputed that the cited documents contain the
               quotes referenced by the SEC

       26.     At the February 16, 2017 meeting, Kik’s Board instructed the executive team to

assume that Kik would conduct a token sale, while the company was “finishing [its] evaluation of

the viability’ of a cryptocurrency project.” (Answer ¶ 45).

               In Response to No. 26: Undisputed. Kik objects to these statements as irrelevant
               and immaterial to whether Kik’s sales of Kin constituted an “investment contract.”

       27.     In an email to Kik’s chief marketing officer and another marketing employee dated

February 28, 2017, Kik’s CEO described Kik’s new “crypto story,” which would be “a new way”

to raise capital. He wrote, inter alia, that Kik would “sell some [tokens] to crypto investors to raise

money,” and that “[m]ore demand” for the token would mean “[v]alue goes up,” and, therefore:

“Buy today, sell tomorrow, profit.” (SEC25, KIK_00026563; Answer ¶ 46).



                                                 11.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 13 of 143



               In Response to No. 27: Undisputed that Mr. Livingston sent an email containing
               the quoted text taken out of context. Disputed that the select quotes accurately
               summarize the email cited. Mr. Livingston described several features of a “Kik
               coin crypto currency” beyond those cited by the SEC, including that it will “get
               developers a simply yet powerful monetization tool for their bots,” SEC25,
               KIK_00026563. The email continues to describe how Kik will give some Kin away
               to users (thus raising no money). Id. at KIK_0026564. Additionally, a sale of some
               tokens to a select group of purchasers to raise money to fund the development of
               the Kin token is entirely consistent with the Pre-sale Kik conducted pursuant to
               Regulation D, the purpose of which was disclosed in its Whitepaper and to all
               participants in the Presale. Kik Ex. E (SAFT), Ex. K (Whitepaper). Kik further
               objects to these statements as irrelevant and immaterial to whether Kik’s sales of
               Kin constituted an “investment contract.”

       28.     Similarly, in a March 24, 2017 email to Kik’s Leadership Team, Kik’s CEO

described his “[v]ision” for an offering of tokens (then called “Kik Points”) and the “value

proposition to investors.” He explained that, “because of all the things [Kik will] do to create

demand for [the tokens],” people could buy now at a low price and sell later at a higher price to

“creat[e] a return”:

               [I]f you buy some Kik Points today when the demand is low, then you will
               be able to sell them at a higher price tomorrow when the demand is higher,
               creating a return. This potential return encourages investors to “buy in” at
               an ICO. An ICO is where Kik takes a portion of its reserves from its Fort
               Knox (say 100 million of the 1 billion Kik Points that we initially created
               and put in our Fort Knox) and sells them in an auction. The value
               proposition to investors is that if they buy in today at the ICO, and then the
               demand for the currency goes up because of all the things we do to create
               demand for them, then they will be able to sell their points at a higher price
               in the future, and make a return. The money taken in from investors for the
               ICO is used by Kik to fund development to create more and more demand
               by both growing the community, and by growing the demand for the
               currency within the community.

(Answer ¶ 47; SEC26, Inv. Ex. 107 at KIK_00026625; SEC8, Livingston Inv. Tr., at 208:19-

210:13).

               In Response to No. 28: Undisputed that Mr. Livingston sent the cited email
               containing the quoted language, but Kik notes it is taken out of context. Disputed
               that the selected quote accurately summarizes the cited email or Kik’s intentions as
               of the Pre-Sale or TDE. The email was sent internally by Mr. Livingston months
               before Kik even announced the Kin economy to the public. Disputed that Kik’s


                                                12.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 14 of 143



                efforts would cause the value of the token to increase. Mr. Livingston was
                explaining general crypto economics, and that the value of any cryptocurrency
                would go up “because of all the things everybody does.” SEC8, Livingston Inv.
                Tr. 218:21-220:15.

                Kik further objects to these statements as irrelevant and immaterial to whether
                Kik’s sales of Kin constituted an “investment contract.”

       29.      During this same time period, Kik began to work with a consulting firm located in

New York City to research the market for tokens and other digital assets and to design Kik’s ICO.

(SEC10, Heinke Inv. Tr., at 80:22-86:25; SEC9, Holland Inv. Tr. 98:4-9; SEC14, Philp Inv. Tr.,

at 56:13-19).

                In Response to No. 29: Disputed that Kik hired a consulting firm to design an
                “ICO” as Kik did not use the term “ICO,” but rather referred to a “token distribution
                event” because Kik’s TDE reflected “the importance of the distribution to
                participants of the network.” SEC14, Philp Inv. Tr. 162:23-163:21; SEC4, Heinke
                Tr. 139:22-140:8.

                Kik further objects to these statements as irrelevant and immaterial to whether
                Kik’s sales of Kin constituted an “investment contract.” Otherwise undisputed.

       30.      The consultant’s research confirmed for Kik that “serious cryptoinvestors globally

as well as small VC funds and family offices that are pushing into the space” could, in fact, become

interested in adding Kik’s tokens to their existing portfolios of digital assets. (Answer ¶ 49). The

consultant again advised Kik that the “investment space” for digital tokens “[wa]s extremely hot”

and reported for recent token sales that “[t]he average return multiple is 15x.” (SEC27, Dep. Ex.

6 at COINFUND007697 (emphasis in original); SEC10, Heinke Inv. Tr., at 127:20-128:10).

                In Response to No. 30: Undisputed that the consultant report contained the quoted
                statements taken out of context. Disputed that these statements reflect the
                conclusions of the consultant report or that Kik adopted those statements as its own
                conclusions. The consultant conducted a survey to gauge general interest in a
                generic cryptocurrency in February 2017, well before Kik announced Kin to the
                public. SEC8, Livingston Inv. Tr. 200:1-9. As Mr. Heinke testified, Kik knew that
                its ecosystem would not survive if the market for Kin was a volatile one and when
                Kik eventually sought purchasers, it sought to avoid speculative purchasers.”
                See SEC10, Heinke Inv. Tr. 128:6-129:3.




                                                 13.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 15 of 143



               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract,” and because statements of
               the third-party consultant constitute inadmissible hearsay.

       31.     On April 10, 2017, in advance of a meeting of Kik directors later that same week,

Kik’s CEO sent to the directors his PowerPoint presentation for the meeting, entitled “Kik &

Cryptocurrency,” together with a report prepared by Kik’s consultant. (Answer ¶ 50; SEC28, Dep.

Ex. 35). The materials included results from the consultant’s “Cryptoinvestor Survey” and

“Cryptoinvestor Expert Panel” and contained a “Funding perspectives” slide showing revenues

from average historical token sales and predicted a capital raise of “$100 million easily” from the

offering. (Answer ¶ 50). The materials set forth a “roadmap” for a token sale later that year and

included steps for an “investor marketing plan” and an “exchange outreach.” (Id.).

               In Response to No. 31: Undisputed that Mr. Livingston sent the referenced email
               containing the referenced materials. Disputed that these statements accurately
               convey the contents of the overall Kik presentation or the findings of the CoinFund
               report or that they had any influence on the TDE or Pre-Sale. The results of the
               “Cryptoinvestor Survey” and “Cryptoinvestor Expert Panel” conducted by the
               third-party consultant, are referenced on a single slide in a 14-page presentation.
               SEC28 at KIK_00106722. The report itself listed five different “limitations” to “
               interpreting survey results,” including that the survey had a small sample size and
               demographic biases. SEC28 at KIK_00106675, -677. Mr. Livingston did not even
               recall “personally reading through the report itself,” SEC8, Livingston Inv. Tr.
               193:19-194:1, and others in Kik’s leadership specifically rejected the nomenclature
               used in the report, SEC10, Heinke Inv. Tr. 155:19-23. Kik further disputes that the
               “general roadmap” referenced by the SEC reflects the steps Kik actually took
               before and during its token sales, which occurred months after this presentation.
               SEC28 at KIK_00106727.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” The Howey analysis
               involves an “objective inquiry into the character of the instrument or transaction
               offered based on what the purchasers were ‘led to expect.’” Warfield v. Alaniz, 569
               F.3d 1015, 1021 (9th Cir. 2009). Thus it is limited to documents or statements that
               form the “basis of the sale.” See Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1131-
               32 (9th Cir. 2013). In addition, documents and discussions that were wholly
               internal to Kik are not relevant and inadmissible. Id. Kik further objects to the
               statements from the third-party consultant as inadmissible hearsay. See Fed. R.
               Evid. 802.



                                               14.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 16 of 143



       32.     Despite the consultant’s optimism, in a late April 2017 email, a Kik Board member

described Kik’s plan to offer and sell a digital token as “a hail Mary pass that involves crypto.”

(SEC29, USV0015937; Answer ¶ 7).

               In Response to No. 32: Undisputed that a Kik Board member sent the cited email
               stating that Kik is “attempting a hail Mary pass that involves crypto.” SEC29 at
               USV0015937. Disputed that Kik or Kik’s Board viewed Kik’s plan to be “a hail
               Mary pass” SEC8, Livingston Inv. Tr. 166:6-22. (“The more I think about it, I
               think this is a great idea. People call it a hail Mary but to me that is a longshot and
               I really do not think it is a long shot.”).

               Kik further objects to these wholly internal statements as irrelevant and immaterial
               to any of the issues in the SEC’s Motion. See, supra, Response No. 31.

       33.     In April 2017, Kik and its New York-based consultants started to draft a “white

paper,” through which the company would announce the offering of the digital token – by this time

called “Kin” – to the public. (Answer ¶ 52).

               In Response to No. 33: Disputed insofar as Kik announced the Kin offering not in
               its white paper but at a live event called Token Summit in New York City in May
               2017. SEC8, Livingston Inv. Tr. 338:11-21. Otherwise undisputed.

       34.     On May 4, 2017, Kik’s CEO emailed Kik’s Board a PowerPoint slide deck stating

that the end of the company’s cash runway was six months away – October 9, 2017, if the company

made severance payments to fired employees, or November 1, 2017, if it did not. (SEC19, Dep.

Ex. 36, at KIK_00106791; SEC4, Heinke Dep. Tr., at 85:22-86:18).

               In Response to No. 34: Disputed to the extent the SEC suggests that Kik in fact
               would run out of cash on October 9, 2017 or November 1, 2017 because those dates
               were projections only. SEC4, Heinke Tr. 86:4-87:23. Kik further objects to these
               statements as irrelevant and immaterial to whether Kik’s sales of Kin constituted
               an “investment contract.” Otherwise undisputed.

       35.     The PowerPoint Slides attached to Kik’s CEO’s May 4, 2017 email described Kik’s

intended sale of one trillion tokens, which would be “sold on day 1” to “Investors.” (SEC19, Dep.

Ex. 36, at KIK_00106802; see also id. at KIK_00106815).




                                                15.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 17 of 143



               In Response to No. 35: Disputed that Kik intended to sell one trillion tokens “on
               day 1.” Kik’s distribution of Kin involved two distinct transactions: a Simple
               Agreement for Future Tokens (“SAFT”) that took place from June through
               September 11, 2017, and a Token Distribution Event that took place from
               September 12 through September 26, 2017. Philp Decl. ¶¶ 33-34, 37, 66-77.
               Participants in the Presale entered the SAFT in which they received only the right
               to receive Kin if and when the Kin network launched. SEC14, Philp Inv. Tr. 248:3-
               6. Kik further disputes the statement to the extent it suggests Kik sold Kin to
               “investors” whose intent only was to profit from a passive investment. As Kik’s
               then Manager of Special Initiatives explained, early on Kik used the term
               “investors” loosely to refer to participants token sales without regard for their
               intent. See SEC14 Philp Inv. Tr. 124:1-125:5.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
               Otherwise undisputed.

       36.     On May 22, 2017, in advance of a telephonic Board meeting the next day, Kik’s

CEO sent the directors a PowerPoint presentation with details about the company’s planned

offering, which had been fleshed out during the drafting of the white paper. (Answer ¶ 54; SEC30,

Dep. Ex. 7).

               In Response to No. 36: Undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response 31.

       37.     The presentation reiterated that Kik would create a total supply of 10 trillion Kin

tokens and offer a “[f]loat” of 10 percent of that supply (i.e., one trillion tokens), with a “Total

Raise Target” of $100 million. (Answer ¶ 55; SEC30, Dep. Ex. 7). The “Total Raise” would occur

though a “Pre-Sale” phase and a “Token Distribution Event.” (SEC 30, Dep. Ex. 7, at

KIK_00106892).

               In Response to No. 37: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” Kik conducted two distinct sets of sales: the Pre-
               sale, which involved “a private offering of futures contracts with 50 accredited
               investors from June through September of 2017,” and the TDE, which was intended
               to ensure a wide distribution of Kin to a large base of users, and took place from
               September 12 to September 26, 2017. Philp Decl. ¶ 32, 67-68, 77. Additionally,
               the document cited by the SEC confirms that Kik planned two distinct sets of


                                                16.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 18 of 143



               transactions: the Pre-Sale and the Token Distribution Event.” SEC30 at
               KIK_00106894. The fact that one page of the document references a 10% “float”
               and indicates how tokens will ultimately be allocated from a fixed supply does not
               suggest that Kik conducted a “single offering.”

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response 31.
               Otherwise undisputed.

       38.     The presentation also described the sale of the one trillion tokens in multiple

“tranches,” with buyers in the earlier tranches – i.e., what Kik called a “Pre-Sale” – committing

funds in advance of a sale of Kin to the general public in exchange for discounts from the final

offering price. (Answer ¶ 55; SEC30, Dep. Ex. 7).

               In Response to No. 38: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
               Otherwise undisputed.

       39.     Kik had also decided to sell Kin in one or more of the early tranches by entering

into Simple Agreements for Future Tokens (“SAFTs”) with investment funds and other wealthy

investors. As of May 22, 2017, Kik planned to raise up to $50 million through SAFTs, during the

“Pre-Sale,” and between $50 million to $75 million more in what Kik called the “public

tranche[s].” (Answer ¶ 56; SEC30, Dep. Ex. 7; SEC10, Heinke Inv. Tr., at 207:10-23).

               In Response to No. 39: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
               Otherwise undisputed.

       40.     The May 22, 2017 presentation summarized a single sale of the one trillion Kin

“float” as follows:




                                              17.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 19 of 143




(Answer ¶ 57; SEC30, Dep. Ex. 7, at KIK_00106893).

               In Response to No. 40: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
               Otherwise undisputed that this slide is one of several slides contained in the May
               22, 2017 Board presentation.

       41.     The presentation also explained that 30 percent of the total number of tokens

created (i.e., three trillion) would be allocated to Kik under a future vesting schedule, while

60 percent of the total supply (i.e., six trillion) would be allocated to a new “Kin Foundation” that

Kik would establish. (Answer ¶ 58).

               In Response to No. 41: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
               Otherwise undisputed.




                                                18.
          Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 20 of 143



          42.    By planning to keep three trillion Kin, Kik intended to compensate itself for

“provid[ing] start up resources, technology, and a covenant to integrate with the Kin

cryptocurrency and brand.” (SEC31, Dep. Ex. 12, at KIK000021).2 And, in so doing, Kik planned

to profit from any future appreciation of Kin, so that the more success Kik had with respect to its

“goal . . . to grow the value of Kin . . . the more the value of [Kik’s] 30 percent grows.” (Answer

¶ 115).

                 In Response to No. 42: Undisputed that Mr. Livingston stated, as set forth in Kik’s
                 Answer, that “the more we [grow the value of Kin], the more the value of our 30
                 percent grows.” ECF 22 at ¶ 115. Also undisputed that Kik’s Whitepaper states
                 that Kik will “provide start up resources, technology, and a covenant to integrate
                 with the Kin cryptocurrency and brand.” Disputed that Kik planned to “profit” or
                 ever stated it would “profit” from the growth of the value of Kin, or that Kik
                 intended to compensate itself. The SEC’s citations do not support these statements.
                 Further, the footnote is disputed to the extent the SEC suggests that Kik was
                 conducting a single “one trillion Kin” offering. See Response No. 37.

          43.    Before the May 2017 public announcement, Kik drafted a single “communications

strategy” that would run from the announcement until the “token distribution event” and

encompass both the “Pre-sale” and “Public sale” phases. (Answer ¶ 59; SEC32, Inv. Ex. 56) Kik

also planned a single “Investor Roadshow” that included events in New York City, San Francisco,

and abroad. The plan included the public announcement at which Kik would “[d]rive interest and

awareness of Kik token sale,” meetings with venture capitalists, and the token sale itself (then

scheduled for July 2017), at which Kik would “Drive participation in sale” by the “Crypto

community.” (Answer ¶ 59; SEC32, Inv. Ex. 56).

                 In Response to No. 43: Disputed to the extent the SEC suggests that Kik was
                 conducting a “single offering.” See Response No. 37. Kik’s communications
                 strategy focused on two distinct events: the token distribution event, and the Pre-
                 sale. The marketing for these events was focused on different audiences.
                 See SEC14, Philp Inv. Tr. 173:16-24; see also id. 173:16-25 (“All of the marketing
                 communications for the public sale was very specifically about the business model

2
 SEC31, Dep. Ex. 12, is the Kin white paper, which Kik published on May 25, 2017. The white paper was Kik’s
primary marketing document for the entire, one trillion Kin token sale. (SEC4, Heinke Dep. Tr., at 99:16-25).


                                                      19.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 21 of 143



              that Kin provided for developers and consumers.”). Kik further disputes the
              suggestion that existence of a slide presentation entitled “Communications
              Strategy” means that Kik made the same statements to potential Pre-sale
              participants as it did to potential TDE purchasers. Kik further disputes that the
              “road show,” which was targeted to Pre-sale investors, was also aimed at TDE
              purchasers.      SEC8, Livingston Inv. Tr. 400:9-401:13; Inv. Ex. 202
              at KIK_00107750. Further, the cited presentation expressly distinguishes between
              the “crypto community” and the “tech community” as different potential
              participants. SEC39 at KIK_00107739. Otherwise, undisputed that the cited
              document (SEC32) was one iteration of a presentation entitled “Communications
              Strategy” and that it contains the quoted text.

       44.    The “communications strategy” summarized how the Investor Roadshow would be

directed at both SAFT participants and public buyers as follows:




(SEC32, Inv. Ex. 56, at COINFUND006085).

              In Response to No. 44: Disputed to the extent the SEC suggests that Kik was
              conducting a “single offering” on the ground that it had a “communications
              strategy,” even though that strategy involved communications focused on two
              distinct events: the token distribution event, and the Pre-sale. See also Response
              No. 43.

              Kik further objects to this statements as irrelevant and immaterial to whether Kik’s
              sales of Kin constituted an “investment contract.” See Response No. 31.
              Otherwise, undisputed that the cited document (SEC32) was one iteration of a


                                              20.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 22 of 143



               presentation entitled “Communications Strategy” and that it contains the
               reproduced slide.

       45.     Pursuant to its communications strategy, Kik planned to speak to the public about

the “Public sale” phase at the same time it would discuss the “Pre-sale” phase with accredited

investors. (Answer ¶ 59).

               In Response to No. 45: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers.
               See Response No. 43. The fact that Kik engaged in separate communications with
               distinct groups over the same time period simply has no bearing on whether the
               Pre-sale was validly conducted pursuant to Regulation D.

               Kik further objects to this statements as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract,” see Response No. 31, and to
               whether the Pre-sale was validly conducted pursuant to Regulation D. Otherwise,
               undisputed that Kik’s communications strategy involved making some statements
               to potential TDE purchasers at the same time it was making separate
               communications to potential Pre-sale participants.

       46.     The May 22, 2017 Board presentation included the following “Presale Timeline,”

which illustrates Kik’s plan to simultaneously market Kin to both the general public and potential

SAFT participants:




                                               21.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 23 of 143




(SEC, Dep. Ex. 7, at KIK_00106886).

              In Response to No. 46: Disputed to the extent the SEC suggests that Kik was
              conducting a “single offering” or that it made the same statements and
              representations to potential Pre-sale participants and potential TDE purchasers. See
              Response No. 43. As explained in Mr. Philp’s declaration, Pre-sale participants
              and TDE purchasers received different documents and statements from Kik, and
              Kik did not distribute SAFT agreements or Private Placement Memoranda to TDE
              purchasers, unless any of the Pre-sale participants later independently decided to
              buy Kin in the TDE. Philp Decl. ¶¶ 32-36, 54-55, 66. Kik further notes that the
              SEC incorrectly states the date of the document cited at SEC30, KIK_00106868,
              which is May 23, 2017, not May 22.

              Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
              sales of Kin constituted an “investment contract,” see Response No. 31, and to
              whether the Pre-sale was validly conducted pursuant to Regulation D. Otherwise,
              undisputed that the slide reproduced above is one of several contained in the
              presentation at SEC30.

       47.    Kik’s white paper (SEC31, Dep. Ex. 12) was directed to both the general public

and accredited, pre-sale investors simultaneously. (SEC10, Heinke Inv. Tr., at 243:24-244:23).

              In Response to No. 47: Undisputed that the target audience for the Whitepaper,
              which discuseed Kik’s general vision for Kin and the new Kin economy, was “a
              combination of [ ] both the presale investors and then actual users, because it
              discussed a lot about the applications and what you could do with the token[.]”


                                              22.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 24 of 143



               SEC10 Heinke Inv. Tr. 243:25-244:18; Philp Decl. ¶ 31; SEC14 Philp Inv. Tr.
               210:7-15.

       48.     On May 23, 2017, Kik’s board voted to approve the timeline, the allocation of the

ten trillion Kin, the split between a “pre-sale and public sale,” and the white paper. (Answer ¶ 60).

               In Response to No. 48: Disputed to the extent the SEC suggests the “split between
               a ‘pre-sale and public sale’” somehow constituted a single offering of Kin. See
               Response No. 37. Pre-sale participants and TDE purchasers received different
               documents and statements from Kik, and Kik did not distribute SAFT agreements
               or Private Placement Memoranda to TDE purchasers, unless any of the Pre-sale
               participants later independently decided to buy Kin in the TDE. Philp Decl. ¶¶ 32-
               36, 54-55, 66.

               Otherwise undisputed that on or about May 23, 2017, Kik’s Board voted to approve
               the timeline, allocation of Kin, and the Whitepaper.

D.     KIK PUBLICLY ANNOUNCED THE OFFERING OF ONE TRILLION KIN
       TOKENS

       49.     On May 25, 2017, Kik announced a plan to offer and sell one trillion Kin through

publishing a white paper, issuing press releases, and statements by Kik’s CEO during a “fireside

chat” at an event in New York City called the “Token Summit.” (Answer ¶ 8; SEC22, Mougayar

Dep. Tr., at 96:13-20; SEC31, Dep. Ex. 12) Before the announcement, Kik’s chief marketing

officer emailed Kik’s CEO that “the primary audience for the initial announcement really is an

investor community” and “the Token Summit is ideal.” (Answer ¶ 62; SEC33, Inv. Ex. 84).

               In Response to No. 49: Disputed to the extent the SEC offers it for the proposition
               that the audience at the Token Summit announcement in fact was made up of an
               “investor community” and to the extent that the SEC suggests that the makeup of
               the audience indicates whether Kik lead purchasers to expect profits primarily from
               the efforts of others. Kik further disputes this statement because it is incomplete
               and misleading. In the email cited at SEC33, Erin Clift, Kik’s Chief Marketing
               Officer, actually said she “believe[d] that the best first announcement is with an
               audience of people who truly understand the power of crypto – and the nuances
               around it. This is why I think the Token Summit is ideal.” Id. As the creator of the
               conference testified, the audience was comprised of a “a lot of entrepreneurs
               mostly” and “some” VC-types, but “not a lot.” SEC33, Mougayar Tr. 164:15-25.

               Kik further objects to this statements as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract.” See Response No. 31. Otherwise



                                                23.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 25 of 143



                 undisputed that on May 25, 2017, Kik announced a plan to offer and sell one trillion
                 Kin through publishing a white paper, issuing press releases, and statements by
                 Kik’s CEO during a “fireside chat” at an event in New York City called the “Token
                 Summit.”

        50.      The Token Summit was created and organized by one of Kik’s consultants.

(SEC22, Mougayar Dep. Tr., at 36:13-38:14). Before the announcement, the consultant emailed

Kik’s chief marketing officer that “we expect 350-400 attendees, a mix of crypto-token crowd,

entrepreneurs, business managers, investors/VCs, wall street types, regulators and media.”

(SEC34, Dep. Ex. 135; SEC22, Mougayar Dep. Tr., at 88:17-89:5). The actual number of attendees

was close to 700, requiring building security to shut a number of people out because of fire

regulations. (SEC22, Mougayar Dep. Tr., at 90:15-16; SEC4, Heinke Dep. Tr., at 134:16-135:1).

                 In Response to No. 50: Undisputed. Kik objects to these statements as irrelevant
                 and immaterial to whether Kik’s sales of Kin constituted an “investment contract.”
                 See Response No. 31.

        51.      At the time he spoke at Token Summit, as well as when he subsequently appeared

on CNBC and spoke at other events relating to Kin, Kik’s CEO had authority to speak on behalf

of Kik regarding the Kin project. (SEC35, November 12, 2019 Stipulation, at ¶¶ 14-41).

                 In Response to No. 51: Undisputed.

        52.      A video of the Token Summit fireside chat was posted on YouTube. (Answer ¶ 62;

SEC36-A, May 25, 2017 Token Summit (“Token Summit”) (video), SEC36-B, Token Summit

(transcript)).

                 In Response to No. 52: Undisputed that such a video was posted. Disputed to the
                 extent the SEC suggests that the video was viewed or received by any actual Pre-
                 sale participate or TDE purchaser.

        53.      Kik posted the white paper on its website, making the document freely accessible

on the Internet. (SEC4, Heinke Dep. Tr., at 127:5-25). The white paper was Kik’s primary

marketing document for the entire, one trillion Kin token sale. (Id. at 99:16-25).




                                                 24.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 26 of 143



              In Response to No. 53: Disputed that the Whitepaper “was Kik’s primary
              marketing document for “the entire, one trillion Kin token sale.” As Kik’s former
              CFO testified that, it was the “main marketing document” only for the token sale,
              not the Pre-sale or SAFT. SEC4, Heinke Inv. Tr. 99:21-25. Further disputed that
              there was a single sale. See Response No. 37. Otherwise, undisputed.

       54.    The whitepaper described as follows Kik’s plan to sell Kin and to “driv[e] demand

[for] and fundamental value” of the token:

              1.      Kik’s Vision

              As a company, Kik has been searching for a sustainable monetization model
              that does not compromise user experience or privacy. Rather than opt for
              mass display advertising or the selling of consumer data, Kik has decided
              to adopt a decentralized organizational model. Its goal is to encourage the
              development of a digital services ecosystem that is fair and open. Kik
              prefers to be a participant rather than a landlord in this user-first economy.

              To foster an ecosystem that is not only open and decentralized but also more
              compelling than its traditional counterpart, Kik must create a series of new
              products, services, and systems. Building a decentralized system is a
              complex process, and the transition to it must be done in a measured and
              responsible way over time. The following subsections outline Kik’s plan for
              launching an entirely new platform: the Kin Ecosystem.

              A new digital currency

              The first step is to create a new cryptocurrency: Kin. Related to the word
              “kinship,” and conveying a feeling of being connected to community, the
              Kin identity and currency is designed specifically to bring people together
              in a new shared economy.

              But simply creating a digital currency is not enough. For a cryptocurrency
              to be viable, it must also be useful and valuable. To establish an economy
              around the new currency, Kik must help to establish Kin’s fundamental
              value.

              Building fundamental value

              Kik has been experimenting with forms of in-app currency since 2014,
              when it launched Kik Points. In launching Kik Points, the company wanted
              to see if users of its chat app would be eager to earn and spend a centralized
              digital currency. Key to this innovation was the notion that users would not
              have to purchase Kik Points but could instead earn them within the app.
              Millions of Kik users participated, resulting in an average monthly
              transaction volume nearly three times higher than the global transaction
              volume of Bitcoin.


                                               25.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 27 of 143



                Today, Kik is one of the world’s most used chat apps and the fifth most-
                searched term in the iOS App Store. The millions of people who use Kik
                each month are in a unique position to demonstrate how cryptocurrency
                economies might form and function in the context of a large, mainstream
                user base.

                Kik will build fundamental value for the new currency by integrating Kin
                into its chat app. Indeed, Kin will be Kik’s primary transaction currency,
                and Kik will be the first service to join the Kin Ecosystem. In the future,
                users will be able to earn Kin by providing value to other members of the
                Kik digital community through curation, content creation, and commerce.
                Kik users will be able to spend Kin on products, services, and other valuable
                assets offered by merchants, developers, influencers, and other participants.

                Kin will sit at the center of a new digital economy inside Kik, driving
                demand and fundamental value for the cryptocurrency. Its resulting value
                will enable the launch of an economic incentive mechanism, the Kin
                Rewards Engine, to further grow the ecosystem.

(SEC31, Dep. Ex. 12, at 5-6).

                In Response to No. 54: Disputed that the Whitepaper says that Kik will “driv[e]
                demand [for] and fundamental value” of the token. The correct and complete quote
                actually says that Kin’s digital economy will drive value for the cryptocurrency:
                “Kin will sit at the center of a new digital economy inside Kik, driving demand and
                fundamental value for the cryptocurrency. Its resulting value will enable the launch
                of an economic incentive mechanism, the Kin Rewards Engine, to further grow the
                ecosystem.” SEC31 at KIK000006. Otherwise, undisputed.

        55.     The white paper further stated that, “[i]n order to finance the Kin roadmap, Kik will

conduct a token distribution event that will offer for sale one trillion units out of a 10 trillion unit

total supply of Kin” (id. at 21), and that, “[t]o be notified of updates regarding the token distribution

event, participants are invited to provide their email address at http://kin.kin.com” (id. at 23;

Answer ¶ 64). The white paper did not identify a date on which the token distribution event would

occur. Consistent with Kik’s prior plans, the white paper also explained that three trillion Kin

(30%) would be allocated to Kik under a future vesting schedule, and six trillion Kin (60%) would

be allocated to a new “Kin Foundation.” (SEC31, Dep. Ex. 12, at 21).

                In Response to No. 55: Disputed to the extent the SEC suggests that that Kik was
                conducting a “single offering” or that it made the same statements and


                                                  26.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 28 of 143



                representations to potential Pre-sale participants and potential TDE purchasers. See
                Response No. 43. Kik knew that Pre-sale participants were a “totally different”
                user base than those buying in the TDE. SEC10, Heinke Inv. Tr. 142:4-15.
                Purchasers in the TDE “were buying [Kin] to integrate or primarily buying it for
                integrating into the ecosystem and having coin to use in the ecosystem.” Id. As
                Kik’s Board presentation from May 2017 made clear, there were two distinct sales:
                the Pre-sale involving a SAFT to accredited investors only, and a TDE to the public.
                SEC30 at KIK_00106892. Otherwise undisputed.

       56.      Also on May 25, 2017, Kik’s CEO appeared on CNBC; Kik and Kik’s CEO posted

online on social media and Medium; Kik released a professionally prepared promotional video

that was uploaded to YouTube; and Kik issued a press release entitled “Kik to Integrate Kin Tokens

as First Mainstream Adoption of Cryptocurrency.” (Answer ¶ 63; SEC37, Inv. Ex. 200; SEC38,

Inv. Ex. 88).

                In Response to No. 56: Disputed to the extent the SEC suggests that publication of
                any of those statements alone is sufficient to show that any TDE purchaser both
                saw and relied on the statements. Otherwise undisputed.

                Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
                sales of Kin constituted an “investment contract.” See Response No. 31.

E.     BETWEEN MAY AND SEPTEMBER 2017, KIK PROMOTED THE SALE OF
       ONE TRILLION KIN THROUGH A “WHITE PAPER,” SEVERAL VIDEOS,
       SOCIAL MEDIA, AND A MULTI-CITY “ROADSHOW”

       57.      Following the May 25, 2017 announcement, Kik advertised the “Kin economy,”

and, in doing so, its employees attended events in San Francisco, China, the United Kingdom and

Canada. Kik planned a “Participant Roadshow,” as outlined in its Communications Strategy, which

included stops in San Francisco, China, London, and Toronto, and included events targeted at

developers and other potential participants in the Kin economy, including the “TechCrunch”

conference in Shenzhen, China, the “Botness” conference in New York City, the “Bitcoin Meetup”

in San Francisco, the “Meetup” at Spotify’s office in New York, and a “Meetup” in London. Kik’s

CEO made public statements during this “roadshow,” including by speaking on panels at




                                                27.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 29 of 143



conferences and in “fireside chats” with local media (Answer ¶ 69; SEC14, Philp Inv. Tr., at

332:18-23; SEC39, Inv. Ex. 202; SEC35, November 12, 2019 Stipulation, at ¶¶ 14-41).

               In Response to No. 57: Disputed to the extent these statements suggest that
               publication of any of those statements alone is sufficient to show that any TDE
               purchaser both saw and relied on them. Further disputed to the extent the SEC
               suggests that Kik was conducting a “single offering” or that it made the same
               statements and representations to potential Pre-sale participants and potential TDE
               purchasers. See Response No. 43. Otherwise, undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       58.     The “Participant Roadshow,” as outlined in the Communications Strategy, was not

specifically targeted at developers and other potential participants in the Kin economy, but was

instead directed at accredited investors, several of whom would ultimately purchase Kin via SAFT

(e.g., Pantera Capital and Polychain Capital):




(SEC39, Inv. Ex. 202, at KIK_00107750; see also SEC8, Livingston Inv. Tr., at 400:9-401:18).

               In Response to No. 58: Disputed. The Participant Roadshow was targeted at
               developers or other potential participants. As Kik’s Director of Corporate
               Development testified, the “target audience for the roadshow” was “largely,


                                                 28.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 30 of 143



               developers of consumer applications.” SEC14, Philp Inv. Tr. 334:13-16. Different
               events in various cities focused on different groups of people. Id. 335:9-25.

       59.     At least one Kik executive expected that persons who would be interested in

participating in Kik’s public sale would include “speculators” who “are there to make a profit. And

that is it. They couldn’t care less about anything else.” (SEC40, Deposition of Eran Ben-Ari (“Ben-

Ari Dep. Tr.”), at 69:15-70:3; SEC41, Investigative Testimony of Eran Ben-Ari, (“Ben-Ari Inv.

Tr.”), at 138:14-20.) He formed this view based on “internal discussions with people within the

company” including Kik’s CEO and CFO, and based on discussions with Kik’s consultants during

an “offsite . . . to better understand who usually participates in these TDEs [token distribution

events].” (SEC41, Ben-Ari Inv. Tr., at 140:9-22).

               In Response to No. 59: Disputed to the extent the SEC suggests these were the
               only persons the cited Kik executive said would be interested in participating in the
               public sale. This individual, Kik’s former Chief Product Officer testified that in
               addition to “some spectators,” he believed enthusiasts and Kik users would
               participate in the TDE. SEC41, Ben-Ari Inv. Tr. 138:14-20. Otherwise undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       60.     Kik personnel attended events in various cities to tell people about the Kin project

and the idea of buying Kin tokens (SEC14, Philp Inv. Tr., at 334:7-11), and to raise awareness of

the ecosystem as a whole and Kik’s planned token distribution event (Id. at 394:2-11; see also

SEC35, November 12, 2019 Stipulation, at ¶¶ 8-13).

               In Response to No. 60: Disputed to the extent the SEC suggests that publication of
               any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Further disputed to the extent the SEC suggests
               that Kik was conducting a “single offering” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers. See
               Response No. 43. Otherwise undisputed.

               Kik further objects to this statement on the grounds that it is irrelevant and
               immaterial to whether Kik’s offer or sale of Kin constituted an “investment
               contract.” See Response No. 31.




                                                29.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 31 of 143



       61.     Many of Kik’s Roadshow events were videotaped and posted on YouTube.

(Answer ¶¶ 7, 70).

               In Response to No. 61: Disputed to the extent the SEC suggests that publication of
               any of those statements alone is sufficient to show that any TDE purchaser saw and
               relied on the statements. Further disputed to the extent the SEC suggests that Kik
               was conducting a “single offering” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers. See
               Response No. 43. Otherwise undisputed.

               Kik objects on the grounds that it is irrelevant and immaterial to whether Kik’s
               offer or sale of Kin constituted an “investment contract.” See Response No. 31.

       62.     During the same Roadshow in which Kik made public statements about Kin, Kik

also met privately with individuals to discuss Kin. These individuals included accredited investors

who were interested in participating in sales of digital tokens. (SEC14, Philp Inv. Tr., at 332:18-

23, 336:7-13, 338:12-23). For example, while Kik was in New York City during the week of the

Token Summit, Kik met with the investors Pantera Capital and Maple Ventures. (SEC10, Heinke

Inv. Tr., at 132:20-12; SEC14, Philp Inv. Tr., at 338:25-339:4; SEC23, Morehead Inv. Tr., at 26:6-

28:9). In addition, while in San Francisco, Kik met with representatives of Fortress Investment

Group. (SEC14, Philp Inv. Tr., at 337:14-338:3; SEC42, Investigative Testimony of Michael

Hourigan (“Hourigan Inv. Tr.”), at 38:11-42:12, 43:20-46:1). Kik’s written Communications

Strategy stated with respect to the Roadshow, “Goal: [Kik’s CEO] to meet with top 2-3 crypto

participants in each market.” (SEC39, Inv. Ex. 202 at KIK_00107750).

               In Response to No. 62: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers. See
               Response No. 43. Otherwise undisputed.

               Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract.” See Response No. 31.

       63.     In addition to traveling to multiple cities, Kik posted to on-line social media such

as Medium, Twitter, Reddit, and Slack regarding the Kin project. (Answer 1 71).


                                               30.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 32 of 143



                 In Response to No. 63: Disputed to the extent the SEC suggests that publication
                 of any statements on social media alone is sufficient to show that any TDE
                 purchaser saw and relied on the statements. Further disputed to the extent the SEC
                 suggests that Kik was conducting a “single offering” or that it made the same
                 statements and representations to potential Pre-sale participants and potential TDE
                 purchasers. See Response No. 43. Otherwise undisputed.

                 Particularly in the absence of evidence that any purchaser relied on any of the
                 statements, Kik objects to the statement as irrelevant and immaterial to whether
                 Kik’s offer or sale of Kin constituted an “investment contract.” See also Response
                 31.

        64.      By June 1, 2017, Kik was sending emails to persons who had signed up to receive

updates about Kin, stating that Kik would “be back in touch over the coming weeks with more

details on the product, the registration process and token event.” (See, e.g., SEC43,

COINFUND012819; SEC44, PANT-000000051).

                 In Response to No. 64: Disputed to the extent the SEC suggests that publication of
                 any statements on social media alone is sufficient to show that any TDE purchaser
                 saw and relied on the statements. Further disputed to the extent the SEC suggests
                 that Kik was conducting a “single offering” or that it made the same statements and
                 representations to potential Pre-sale participants and potential TDE purchasers. See
                 Response No. 43. Otherwise undisputed.

                 Particularly in the absence of evidence that any purchaser relied on any of the
                 statements, Kik objects on the grounds as irrelevant and immaterial to whether
                 Kik’s offer or sale of Kin constituted an “investment contract.” See also Response
                 31.

        65.      Between June 14, 2017 and June 16, 2017, Kik’s CEO traveled to New York City

in connection with Kik’s sale of Kin. (SEC35, November 12, 2019 Stipulation, at 1 9).

                 In Response to No. 65: Undisputed.

        66.      Between June 18, 2017 and June 22, 2017, Kik’s CEO traveled to Shenzhen, China,

where, on June 20, 2017, he spoke at an event entitled “TechCrunch Shenzhen.” (Id. at 1 23). Kik’s

CEO’s statements at TechCrunch Shenzhen were recorded on video. (Id. at 1123-26; SEC45-A,

June 20, 2017 TechCrunch Shenzhen (“TechCrunch”) (video); SEC45-B, TechCrunch

(transcript)).



                                                 31.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 33 of 143



              In Response to No. 66: Disputed to the extent the SEC suggests that publication
              of the video alone is sufficient to show that any TDE purchaser saw and relied on
              the statements. Further disputed to the extent the SEC suggests that Kik was
              conducting a “single offering” or that it made the same statements and
              representations to potential Pre-sale participants and potential TDE purchasers. See
              Response No. 43. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser relied on any of the
              statements, Kik objects on the grounds that it is irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See also
              Response No. 31.

       67.    Between June 27, 2017 and June 28, 2017, Kik’s CEO traveled to San Francisco,

California, where, on June 27, 2017, he spoke at an event entitled “An Evening with Ted

Livingston.” (SEC35, November 12, 2019 Stipulation, at ¶ 27). Kik’s CEO’s statements at “An

Evening with Ted Livingston” were streamed on-line live and recorded on video. (Id. at ¶¶ 27-30;

SEC46-A, June 27, 2017 An Evening with Ted Livingston (“An Evening”) (video); SEC46-B, An

Evening (transcript); SEC46-C, An Evening (screen capture)).

              In Response to No. 67: Disputed to the extent the SEC suggests that publication of
              the video alone is sufficient to show that any TDE purchaser relied on the
              statements. Further disputed to the extent the SEC suggests that Kik was conducting
              a “single offering” or that it made the same statements and representations to
              potential Pre-sale participants and potential TDE purchasers. See Response No. 43.
              Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser relied on any of the
              above-mentioned statements, Kik objects on the grounds as irrelevant and
              immaterial to whether Kik’s offer or sale of Kin constituted an “investment
              contract.” See also Response No. 31.

       68.    Between July 4, 2017 and July 7, 2017, Kik’s CEO traveled to London in

connection with Kik’s sale of Kin. (SEC35, November 12, 2019 Stipulation, at ¶ 12). And, on

August 1, 2017, Kik’s CEO appeared on “Finance Magnates’ Blockchain Podcast,” a video

podcast that was and is available on the Internet. (Id. at ¶¶ 31-33; SEC47-A, August 1, 2017

Finance Magnates’ Blockchain Podcast (“Finance Magnates”) (video); SEC47-B, Finance

Magnates (transcript); SEC47-C, Finance Magnates (screen capture)).


                                              32.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 34 of 143



              In Response to No. 68: Disputed to the extent the SEC suggests that publication of
              the video alone is sufficient to show that any TDE purchaser saw and relied on the
              statements. Further disputed to the extent the SEC suggests that Kik was conducting
              a “single offering” or that it made the same statements and representations to
              potential Pre-sale participants and potential TDE purchasers. See Response No. 43.
              Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser relied on any of the
              statements, Kik objects as irrelevant and immaterial to whether Kik’s offer or sale
              of Kin constituted an “investment contract.” See also Response No. 31.

       69.    On August 14, 2017, Kik’s CEO spoke at an event in Toronto, Canada entitled

“Fintech Canada: Bitcoin and Ethereum Summit.” (SEC35, November 12, 2019 Stipulation, ¶¶ 34-

37). Registration for the event was open to the public. (SEC22, Mougayar Dep. Tr. 162:18-21).

The talk was recorded on video and posted on the Internet. (SEC35, November 12, 2019

Stipulation, ¶¶ 34-37; SEC48-A, August 14, 2017 Fintech Canada: Bitcoin and Ethereum Summit

(“Fintech Canada”) (video); SEC48-B, Fintech Canada (transcript); SEC48-C, Fintech Canada

(screen capture); SEC22, Mougayar Dep. Tr., at 167:23-170:8).

              In Response to No. 69: Disputed to the extent the SEC suggests that publication of
              the video alone is sufficient to show that any TDE purchaser saw and relied on the
              statements. Further disputed to the extent the SEC suggests that Kik was
              conducting a “single offering” or that it made the same statements and
              representations to potential Pre-sale participants and potential TDE purchasers. See
              Response No. 43. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser relied on any of the
              statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See also
              Response No. 31.

       70.    Between September 6, 2017 and September 8, 2017, Kik’s CEO traveled to New

York City (again), where, on September 7, 2017, he spoke at an event entitled “New York City

Ethereum.” (SEC35, November 12, 2019 Stipulation, ¶¶ 38-41). The talk was recorded on video

and posted on the Internet. (Id.; SEC49-A, September 7, 2017 New York City Ethereum (“NYC




                                              33.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 35 of 143



Ethereum”) (video); SEC49-B, NYC Ethereum (transcript); SEC49-C, NYC Ethereum (screen

capture)).

               In Response to No. 70: Disputed to the extent the SEC suggests that publication of
               the video alone is sufficient to show that any TDE purchaser saw and relied on the
               statements. Further disputed to the extent the SEC suggests that Kik was
               conducting a “single offering” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers. See
               Response No. 43. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See also
               Response No. 31.

       71.     At least one purchaser of Kin viewed some or all of these public appearances on

YouTube before making his purchases. (See, e.g., SEC50, Deposition of Harrison Wang (“Wang

Dep. Tr.”), at 43:5-14, 122:4-13).

               In Response to No. 71: Disputed. The SEC cites to only one purchaser, Harrison
               Wang, who identified generally only two public appearances he supposedly saw
               (i.e., a “YouTube video where Ted gave that talk about driving price up with Kin
               adoption and Kik,” and “Ted Livingston at [a] conference”) without specifically
               identifying what appearances those were. SEC50, Wang Tr. at 43:5-14, 122:4-13.
               In his testimony more than a year earlier, Mr. Wang said only that he read the
               Whitepaper and some articles. SEC73, Wang Inv. Tr. 14:19-23. He did not recall
               that he had even seen a video until the week of his deposition more than a year later,
               after this suit was filed. SEC50, Wang Tr. 122:14-123:24. And he did not
               remember when he watched the video and did not even watch the entire thing. Id.
               Further disputed to the extent the SEC suggests that it reflects what any purchaser
               other than Harrison Wang saw.

               Kik further objects that the subjective view of a single purchaser is irrelevant and
               immaterial to whether Kik’s sales of Kin constituted an “investment contract,” see
               Response No. 31, as are marketing statements in light of the merger clause in the
               TDE’s Terms of use.




                                                34.
           Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 36 of 143



F.         KIK OFFERED AND SOLD THE ONE TRILLION KIN THROUGH CONTRACTS
           CALLED “SAFTS” AND THROUGH A “PUBLIC SALE”

           i.      Kik Conducted One Offering of Kin In Two Phases, One That Included A
                   SAFT And One That Did Not.

           72.     From May 25, 2017 through September 11, 2017, Kik offered and sold the right to

receive Kin in the future, conditioned on a “Network Launch,” to “accredited investors” as defined

in SEC Regulation D. Kik sold such rights to investors pursuant to contracts called Simple

Agreements For Future Tokens (“SAFTs”). The SAFT stated that Kik “hereby issues to the

Purchaser the right (“the Right”) to certain units of Kin (the “Token” or “Kin”), subject to the

terms” of the SAFT. If the “Network Launch” occurred, the investors who entered into a SAFT

with Kik would receive Kin at a discounted price. These SAFT investors would receive 50 percent

of their allotted tokens upon Network Launch, and their remaining tokens the following year

(SEC51, Dep. Ex. 52; Answer ¶ 1).3

                   In Response to No. 72: Undisputed.

           73.     From May 25, 2017 through September 26, 2017, Kik offered and sold Kin to the

general public through a process that culminated in the Network Launch, which Kik also referred

to as a “public sale” or “token distribution event.” (Answer ¶ 31).

                   In Response to No. 73: Disputed to the extent the SEC suggests that Kik was
                   conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           74.     As Kik’s CEO explained to an audience in San Francisco, Kik sold Kin through

SAFTs and to the public as part of a single sale of 10% of the total number of Kin that Kik planned

to create:

                   So, maybe this is, like – the allocation is, we’re selling 10%. So, we’re
                   creating 10 trillion Kin tokens. You know, why a trillion? Because
                   consumers, when they post in our group chat, they don’t want to earn .0002
                   Bit coin, they’d rather have two Kin. So you know, we just always look at

3
    SEC51, Dep. Ex. 52, is a sample of Kik’s form SAFT.


                                                          35.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 37 of 143



               this group (inaudible) so that’s why so many. We’re going to take 1 trillion
               of those tokens and then sell it in a token distribution event, and we’re going
               to do half presale through institutional investors, which is already
               completely spoken for (inaudible) and then half through a public
               distribution event, and that distributor event. . . .

(SEC44-B, An Evening (transcript), at 55:24-56:20).

               In Response to No. 74: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering,” or that Kik made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers.
               See Response Nos. 37, 46. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       75.     Similarly, Kik’s CEO described the structure of the Kin sale to an audience in China

as follows:

               There’ll be three blocks of Kin. One block will be the 10 percent we’re
               selling this summer, one block will be the 30 percent set aside for Kik, and
               that will vest 10 percent per quarter for 10 quarters. And then the third block
               will be the 60 percent set aside for this not-for-profit Kin Foundation. So,
               for that 30 for Kik, as it vests into the market, we will be able to sell it on to
               the exchanges like anybody else, to fund operations, to provide a financial
               exit for employees and investors, really to do with whatever we want.

(SEC43-B, TechCrunch (transcript), at 21:4-14).

               In Response to No. 75: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering,” or that it made the same statements and
               representations to potential Pre-sale participants and potential TDE purchasers.
               See Response Nos. 37, 46. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       76.     Consistent with Kik’s CEO’s statements, Kik did not create different classes of Kin.

All of the one trillion Kin that Kik sold were identical and fungible. (Answer ¶ 180).




                                                  36.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 38 of 143



               In Response to No. 76: Undisputed that Kik did not create different classes of Kin,
               and that all Kin were identical and fungible. Disputed that this was “consistent with
               Kik’s CEO’s statements” as the SEC does not identify any such statements. Further
               disputed that Kik conducted a single offering of one trillion Kin. See Response
               No. 31.

        ii.    By Entering Into The SAFTs, Kik Gave Itself A Deadline To Complete The
               Public Sale.

        77.    Kik’s SAFT (see, e.g., SEC51, Dep. Ex. 52) provided that purchasers who

contracted with Kik would receive half of their allotment of tokens upon the completion of the

public portion of the sale, which the SAFT called the “Network Launch”, and half the following

year:




(SEC51, Dep. Ex. 52; Answer ¶ 1). The “Network Launch” was defined as “a bona fide transaction

or series of transactions, pursuant to which the Company will sell Kin to the general public in a

publicized product launch of Kin through the instantiation of Kin via deployment on the Ethereum

Blockchain” – i.e., the “tranches” of Kin that Kik planned to sell the general public. (SEC51, Dep.

Ex. 52).

               In Response to No. 77: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37. Although the word “tranche”
               appears in other internal Kik documents, the SEC does not cite them here, and other



                                                37.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 39 of 143



                evidence makes clear that Kik did not consider the Pre-sale and TDE to be separate
                “tranches” of a single offering. Otherwise undisputed.

        78.     Purchasers who bought Kin via SAFT (who Kik sometimes referred to as “SAFT

participants”) paid a sum certain at the time they entered into the SAFTs, but Kin would ultimately

be delivered in an amount that reflected the discounted price – that is, they paid only 70 percent of

the price at which the Kin would be sold to the public during the public portion of the sale. Thus,

the number of Kin received by the SAFT investor and the per-Kin price for the Kin received were

contingent on the pricing of Kin during the public portion of the sale. Specifically, the SAFT stated

in relevant part, under Section 2:




(SEC51, Dep. Ex. 52; see also SEC52, Dep. Ex. 16).4 Stated another way, because SAFT

participants paid a discounted price for the Kin based on the public sale price, the number of Kin

that SAFT participants would ultimately receive was contingent on the public sale pricing of Kin.

(SEC51, Dep. Ex. 52, at KIK000068; SEC4, Heinke Dep. Tr. 170:2-21).

                In Response to No. 78: Disputed to the extent that SEC suggests that the Kin
                would necessarily be delivered to SAFT holders without regarding to the SAFT
                terms governing such delivery, including the launch of the network. Otherwise
                undisputed.

        79.     SAFT participants would receive 50% of their Kin upon the completion of the

“Network Launch” and 50% a year later, both without further action on the part of the purchaser.

The SAFT stated that “the Right created by this instrument . . . cannot be resold except in

compliance with the applicable country’s laws.” (SEC51, Dep. Ex. 52, at KIK000069). The SAFT

placed no resell restrictions on Kin once transferred to SAFT participants. Kik also did not place


4
 5 SEC52, Dep. Ex. 16, is an example of Kik’s private placement memorandum (“PPM”) that Kik provided to
accredited SAFT participants but not to general public purchasers. (Answer ¶ 90).


                                                    38.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 40 of 143



restrictions on the Kin distributed to persons who bought during the public sale. (Answer ¶¶ 1, 12,

88).

               In Response to No. 79: Disputed to the extent that the SEC suggests that the SAFT
               placed no resell restrictions on SAFT participants. Resale purchasers were
               expressly prohibited from reselling the security itself, SEC51 at KIK000066, 69,
               and the SEC has cited no evidence in supports of its proposition as required by Fed.
               R. Civ. P. 56(c) and L.R. 56.1(d). Otherwise undisputed.

       80.     The SAFTs would expire if the “Network Launch” (i.e., the completion of the sale

to the public) did not occur by September 30, 2017. Kik retained the right to extend that time frame

by sixty days, until November 30, 2017. (Answer ¶ 92).

               In Response to No. 80: Undisputed.

       81.     If the Network Launch did not occur by the deadline, Kik’s SAFT would

“terminate,” meaning that SAFT participants would not receive Kin, and Kik would be required

to return 70% of the invested cash to each purchaser:




(SEC51, Dep. Ex. 52; see also Answer ¶ 1; SEC10, Heinke Inv. Tr., at 392:20-295:19).

               In Response to No. 81: Undisputed.




                                                39.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 41 of 143



       82.     The SAFT made no provision for a purchaser to cancel the agreement and obtain a

refund, absent a condition set forth in the SAFT. (SEC51, Dep. Ex. 52).

               In Response to No. 82: Undisputed.

       83.     Kik provided potential SAFT participants with a private placement memorandum

(“PPM”) (SEC52, Dep. Ex. 16), but it did not provide this information to general public purchasers.

(Answer ¶ 90). The PPM included a “Company Overview” about Kik, biographies of Kik’s

“Directors and Management,” and a description of the Kin project, but did not contain information

about Kik’s financial history. (SEC52, Dep. Ex. 16). The PPM provided that “[t]he SAFTs

described in this Memorandum are subject to restrictions on transferability and resale and may not

be transferred or resold” (id. at KIK000038), but it did not place any restrictions on the resale or

transferability of the Kin purchased pursuant to the SAFT. (Answer ¶ 88).

               In Response to No. 83: Disputed. The PPM contained pages of information about
               the Company’s history, its users and ranking in the Apple App Store, competition
               with Facebook Messenger and WhatsApp, its core product missions and what each
               was building, among other information. SEC52 at KIK000041-47. Otherwise
               undisputed.

       84.     On May 24, 2017, the day before Kik publicly announced about Kin, Kik

executives met in New York City with the founder of a hedge fund, Pantera Capital, and discussed

the hedge fund’s potential interest in signing a SAFT. (Answer ¶ 89).

               In Response to No. 84: Undisputed.

       85.     At its May 24, 2017 meeting with Pantera’s founder, Kik described how it would

use Kik Messenger to create interest in the tokens. (SEC23, Morehead Inv. Tr., at 26:4-31:5). That

hedge fund later entered a SAFT and paid Kik $15 million, the highest amount by any Kin buyer

in 2017. (SEC53, Dep. Ex. 40; SEC10, Heinke Inv. Tr., at 362:4-7).

               In Response to No. 85: Disputed. Kik explained to Pantera’s founder, Mr.
               Morehead, how “the messenger app would be the first service provided on this new
               Kin Ecosystem,” and Mr. Morehead “thought that by starting with a community of


                                                40.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 42 of 143



                  20 million active users they would have a better chance of building a decentralized
                  social network than just two guys in a garage.” SEC23, Morehead Tr. 30:8-31:4.
                  Otherwise undisputed.

       86.        During the same New York City trip, Kik executives also met with representatives

of another potential SAFT participant, which later entered into a SAFT with Kik. (SEC4, Heinke

Dep. Tr., at 132:20-133:12).

                  In Response to No. 86: Undisputed.

       87.        Following its May 2017 public announcement of Kin, Kik sent select potential

SAFT participants term sheets that described Kik’s plan to raise $50 million through SAFTs. (See,

e.g., SEC54, KIK_00017702; SEC55, KIK_00017698).

                  In Response to No. 87: Disputed that Kik described a plan to “raise” $50 million.
                  The attached term sheets identify the “amount of rights offering,” and state that
                  purchasers will be entitled to receive certain numbers of Kin based on the amounts
                  paid for the rights to purchase units of Kin. SEC55 at KIK_0017699. Otherwise
                  undisputed.

       88.        Kik advised Kin purchasers who purchased pursuant to the SAFT that the SAFT

was a security:

                  THE OFFER AND SALE OF THIS SECURITY INSTRUMENT HAS
                  NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
                  1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
                  SECURITIES LAWS OF CERTAIN STATES. THIS SECURITY MAY
                  NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
                  PLEDGED, OR HYPOTECATED EXCEPT AS PERMITTED UNDER
                  THE ACT AND APPLICABLE STATE SECURITIES LAWS
                  PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
                  AN EXEMPTION THEREFROM.

(Answer ¶ 91; SEC51, Dep. Ex. 52).

                  In Response to No. 88: Undisputed.

       89.        On June 14, 2017, Kik’s outside counsel sent an email to Kik’s CFO with the

subject line “Draft email,” and which stated in the body of the email:




                                                  41.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 43 of 143



                 At the last Board meeting, before Fred and Jim had to drop off the call, the
                 proposed course of action suggested, to ensure minimum risk to the
                 Company and the Board (in recognition of the frothiness of the
                 cryptocurrency markets generally at this time), was to conduct a $100MM
                 pre-sale and eliminate the “public” token distribution event (TDE). The
                 conversion of the SAFT rights into Kin would occur at the time the Kin
                 ecosystem was fully functional versus at the time there was a minimal viable
                 product.

                 During the remainder of the Board call (after Fred and Jim’s departure), the
                 discussion centered on an option whereby the Company would conduct a
                 $75MM pre-sale, and a $25MM public TDE at the time the Kin ecosystem
                 was fully functional (which would be beyond the anticipated summer 2017
                 event).

                 After the Board meeting, management had an opportunity to consider 2
                 things – whether a TDE at $25MM (total raise of $100MM including the
                 pre-sales) would maintain the integrity of the discounts communicated to
                 pre-sale investors and whether investors contacted already for the pre-sale
                 would view negatively a delay in the TDE to allow the Company to develop
                 a fully functional Kin ecosystem.

                 ....

                 We reached out to the lead investor on the pre-sale [Pantera Capital] and
                 talked about extending the time before the Company would conduct the
                 [token distribution event] and offered the reason why and much to our
                 surprise, the proposed delay was viewed adversely and would impact the
                 lead investor’s decision to participate in the pre-sale.

       (SEC56, Inv. Ex. 181).

                 In Response to No. 89: Undisputed that Kik’s outside counsel sent the cited email.
                 Disputed as to the substance of the email. Mr. Heinke, Kik’s then CFO, did not
                 recall Pantera saying that the TDE “would adversely affect his decision to invest.”
                 SEC10, Heinke Inv. Tr. 361:12-24. Pantera’s founder, Mr. Morehead, further
                 testified that any delay in the TDE would not have impacted his decision to invest.
                 SEC23 Morehead Inv. Tr. at 116:1-12.

                 Kik further objects to these statements as irrelevant and immaterial to whether the
                 sales of Kin constituted an “investment contract.” See Response No. 31. Kik
                 further objects to these statements as inadmissible hearsay that is inappropriate for
                 summary judgment.

       90.       Kik wanted to be the first digital services application to launch a cryptocurrency.

(Answer ¶ 95).



                                                  42.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 44 of 143



                In Response to No. 90: Undisputed.

       91.      Kik executives were worried that the market for digital tokens might cool, or that

other social media companies could offer digital assets before Kik and deprive it of significant

first-mover advantages. (SEC9, Holland Inv. Tr., at 231:5-233:11; SEC10, Heinke Inv. Tr., at

406:1-411:7).

                In Response to No. 91: Disputed. Mr. Livingston was not concerned with pressure
                about being first to market. SEC10, Heinke Inv. Tr. 406:1-9. The only support
                cited by the SEC to the contrary is the statement of a Kik Board member that he
                believed the “feeling among the company” was to be ready to go to market with its
                idea, and that there was general discussion within the company about “trying to
                make this happen while the market was still open.” SEC9, Holland Inv. Tr. 231:5-
                233:11. Kik further objects to statements of a third-party as inadmissible hearsay.

       92.      Kik entered into SAFTs with various participants from July 2017 until September

11, 2017, when it entered into the final 10 SAFT agreements. (SEC57, Inv. Ex. 133).

                In Response to No. 92: Undisputed.

       93.      In total, Kik received approximately $49 million from approximately 50

participants pursuant to the SAFTs. (Answer ¶¶ 1, 12, 93). As a result of the deadline contained in

the SAFT, if the Network Launch did not occur by November 30, 2017, Kik would have been

obligated to return around $35 million to Kin purchasers who bought pursuant to a SAFT

purchasers. (Answer ¶ 93).

                In Response to No. 93: Disputed. Kik always had the option to negotiate a further
                extension with Pre-sale participants, if necessary. SEC10, Heinke Inv. Tr. 394:23-
                395:5. Otherwise undisputed.




                                                43.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 45 of 143



G.     KIK MARKETED THE KIN                       OFFERING         BY    EMPHASIZING           THE
       OPPORTUNITY TO PROFIT.

       i.      Kik’s Publicly Described How Kin’s Price Could Increase.

       94.     Kik could control what it led purchasers of Kin to expect. (Answer ¶ 72). And in

its public statements about Kin between May 25, 2017 and September 26, 2017, Kik described

how the value and prices of Kin could increase in the future.

               In Response to No. 94: Disputed. Kik’s marketing materials did not describe the
               value or price of Kin rising. Starting with the publication of it Whitepaper, Kik
               emphasized its “goal [] to encourage the development of a digital services
               ecosystem that is fair and open,” and that “Kik prefers to be a participant rather
               than a landlord.” SEC31 at KIK000005. Kik planned to help “build fundamental
               value for the new currency by integrating Kin into its chat app,” and by being the
               “first service to join the Kin Ecosystem.” Id. Otherwise, undisputed as Kik’s
               Answer ¶ 72 states, that Kik could “only control what it led purchasers to expect,
               not what purchasers may or may not have known.” Id. (emphasis added).

               Kik further objects to this statement because it lacks any citation to the record as
               required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       95.     For example, Kik’s white paper made clear that the Kin that Kik planned to both

sell to the public and retain in its treasury was at the core of Kik’s “monetization model” as a for-

profit entity, and it included the following discussion:

               Kin will sit at the center of a new digital economy inside Kik, driving
               demand and fundamental value for the cryptocurrency. Its resulting value
               will enable the launch of an economic incentive mechanism, the Kin
               Rewards Engine, to further grow the ecosystem.

               The Kin Rewards Engine will use economic incentives to bring other digital
               services and applications into the decentralized Kin Ecosystem. Inspired by
               previous systems like Bitcoin’s block rewards and Steemit’s posting
               rewards, the Rewards Engine will create natural incentives for digital
               service providers to adopt Kin and become partners in the ecosystem. The
               ecosystem will not impose any unnecessary restrictions or tolls on
               monetization strategies, beyond ensuring common ethics and legality of
               content and transactions. As more partners join, the network effect of the
               Kin Ecosystem will grow, building the value of the currency, and in turn
               encouraging new partners to join this initiative.

               ...



                                                 44.
          Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 46 of 143



                Through a series of economic and technological transitions, and based on a
                new cryptocurrency called Kin, Kik will work toward creating the first open
                and sustainable alternative ecosystem of digital services for our daily lives.
                Economic incentives at the core of this ecosystem will ensure that all
                participants – users, founders, and digital service partners – will ultimately
                benefit from this work.

(SEC31, Dep. Ex. 12, at 5, 6, 7).

                In Response to No. 95: Disputed. Kik was “searching for a sustainable
                monetization model that does not compromise user experience or privacy.” SEC31
                at KIK000004. The Whitepaper does not refer to Kik’s status as a “for-profit”
                entity or suggest that Kin was at its “core,” and the SEC provides no cite suggesting
                otherwise. Otherwise undisputed that the document contains the quoted text.

          96.   As one Kik witness testified, the “entire vision is that as the ecosystem evolves and

more demand, the value of the underlying token would increase.” (SEC14, Philp Inv. Tr., at 408:5-

408:7).

                In Response to No. 96: Undisputed. Kik’s “goal [] to encourage the development
                of a digital services ecosystem that is fair and open,” and that “Kik prefers to be a
                participant rather than a landlord.” SEC31 at KIK000005. Kik planned to help
                “build fundamental value for the new currency by integrating Kin into its chat app,”
                and by being the “first service to join the Kin Ecosystem.” Id. Kik further objects
                to this statement to the extent suggests it reflects the views of Kik as a whole or
                other executives.

          97.   Similarly, at the May 25, 2017 Token Summit in New York City, Kik’s CEO

stressed Kin’s role in “monetization”:

                So that’s step number two is taking Kin, integrating into one of the largest
                consumer apps in the world to really give it value and to make Kik better
                and monetize Kik in a new way. But we didn’t stop there. We said, wait a
                second, if we give Kin value, could we use some of that value to spark the
                creation of a new ecosystem of digital services? There’s all these developers
                out there who have built these amazing things, but they can’t make any
                money. They don’t have the scale to monetize through advertising. And
                these huge companies who do have the scale are giving everything else
                away for free. So you have all these developers who are trying to build these
                amazing things but they’re just they’re going broke.

(Answer ¶ 66; SEC36-B, Token Summit (transcript), at 5:13-6:2).




                                                 45.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 47 of 143



               In Response to No. 97: Disputed. To the extent the SEC refers to Kin’s role in
               monetizing Kik, the statement refers to the ability of all free apps to monetize by
               adopting and using Kin. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       98.     In its May 25, 2017 press release, Kik stated that it “will drive mainstream

consumer adoption of Kin, establishing demand and fundamental value for the cryptocurrency.”

(SEC38, Inv. Ex. 88).

               In Response to No. 98: Undisputed.

       99.     And, in its May 25, 2017 Medium post, Kik described a future “system” under

which “Kin itself will become more valuable”:

               To maximize the chance of success, we’re dedicated the majority of Kin to
               a rewards system that will provide a financial incentive for developers. Each
               day, using an algorithm that reflects each service’s contribution, the Kin
               Rewards Engine will divvy up a set amount of Kin among all the services
               in the ecosystem. . . . In time, it can create a network effect: as the daily
               reward increases in value, more developers will join, there will be more Kin
               transactions, Kin itself will become more valuable, and in turn the daily
               reward will be worth even more...

(Answer ¶ 66; SEC37, Inv. Ex. 200).

               In Response to No. 99: Undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       100.    Kik repeatedly discussed the potential to profit from a purchase of Kin by citing the

concepts of “supply and demand” and reminding potential purchasers that the supply of Kin was

fixed (e.g., SEC31, Dep. Ex. 12, at 8), and Kik was “all in” on creating demand for the token. For




                                                46.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 48 of 143



example, at the June 27, 2017 conference in San Francisco, Kik’s CEO put it as follows during a

question-and-answer session with the audience:

              [KIK’S CEO]: So, that’s the beautiful thing with the blockchain, right? We
              know with Bitcoin for example, there’s only going to ever be 22 million
              Bitcoins, or whatever it is --

              AUDIENCE MEMBER: 21 million.

              [KIK’S CEO]: 21 million, thank you, I appreciate that. (Laughter.)

              [KIK’S CEO]: Sorry, I was off by so much. (Laughter.)

              [KIK’S CEO]: And with that -- so, that’s the beautiful thing, is like, as a
              developer, as anybody in the US, you can look at Bitcoin and say, so, there’s
              only going to ever be 21 million Bitcoins. So, the supply is fixed, so the
              demand for Bitcoin goes up, economics 101, supply stays the same, demand
              goes up, price is going to go up. And therefore, if I buy some today, if I
              think the demand is low, because I think tomorrow the demand will be
              higher, I will be able to sell at a higher price, and that’s the thing that was
              just never possible. . . .

              AUDIENCE MEMBER: All right, that’s all well and good. My second
              question for you is, what will Kik do in order to guarantee the value of Kin
              going forward?

              [KIK’S CEO]: So, we cannot guarantee the value of Kin. You know, I think
              once you create a cryptocurrency, it’s on the exchanges, and the price of it
              is set by market based on supply and demand. And so, you know, even
              though the supply is fixed, as the demand goes down, the price is going to
              go down, but I think what we can guarantee is we are all in on this. You
              know, this is -- this is something we’ve been working to -- towards for a
              long time, but this is something that is in our financial best interest, because
              of the 30%, but actually, like, just to be honest, like, this is something we
              have to do. We cannot compete with Facebook.

(SEC46-B, An Evening (transcript), at 34:11-35:6, 35:17-36:7; Answer ¶ 9).

              In Response to No. 100: Disputed. The SEC cites only one instance of this so-
              called “repeated” representation, and that reference to the Whitepaper does not
              support the SEC’s statement. It states only that “Kin is a pure cryptocurrency of
              fixed supply,” and does not reference a potential to profit whatsoever. SEC31
              at KIK000008. Moreover, referencing “concepts of supply and demand” generally
              does not equate to the “potential to profit” and the SEC provides no cite otherwise.
              Otherwise undisputed.




                                                47.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 49 of 143



               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       101.    In the professionally produced video that Kik released around the time of the Token

Summit, Kik’s CEO described how Kik would recruit developers to join the Kin Ecosystem and

the benefits that would follow: “So you get all these developers coming in, and that creates more

transactions. The more transactions, the more demand for the currency. The more demand for the

currency, the more valuable the currency.” (SEC58-A, May 25, 2017 Promotional Video (“Promo

Video”) (video); SEC58-B, Promo Video (transcript), at 4:10-13; see also SEC35, November 12,

2019 Stipulation, at ¶20-22).

               In Response to No. 101: Disputed to the extent the SEC suggests that publication
               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       102.    Kik’s white paper, meanwhile, stated, “In character, Kin is a pure cryptocurrency

of fixed supply.” (SEC31, Dep. Ex. 12, at 8).

               In Response to No. 102: Undisputed.

       103.    And, at the August 14, 2017 conference in Canada, Kik’s CEO described how

increased demand for Kin could lead to “everybody . . . mak[ing] a ton of money”:

               But, now, with the cryptocurrency, it’s in Kik’s best interest to get people
               paid because that’s what we’re trying to do. We’re trying to build this
               economy, whether it’s around chat – you know, I host a great group chat
               that I join your great group chat; whether it’s music – I create a great song,
               I listen to your great song; a game – I create at great level, I play your level;
               where consumers are coming together and providing value to each other and
               facilitating that with a cryptocurrency. The more you do that, the more
               valuable the - the more demand for the cryptocurrency there will be. And
               with sort of a, you know, cryptocurrency, you can guarantee a fixed supply,


                                                 48.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 50 of 143



              guaranteed scarcity. So supply stays the same. Demand goes up, the price
              goes up. Such that if you set some aside for yourselves and you give other
              people the opportunity to participate and contribute, everybody can not only
              build this amazing new ecosystem and platform, but also make a ton of
              money.

(Answer ¶¶ 10, 117; SEC48-B, Fintech Canada (transcript), at 10:10-11:3).

              In Response to No. 103: Disputed to the extent the SEC suggests that publication
              of any of those statements alone is sufficient to show that any TDE purchaser both
              heard and relied on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31. Kik further objects that this statement is irrelevant and
              immaterial because Kik did not sell Kin to any Canadian residents.

       104.   Kik’s CEO made similar statements at an early September event in New York City:

              And this is where we really got excited about bitcoin back in 2011 where it
              was like, bitcoin for the first time ever could provide a solution to this
              problem; where now for the first time ever with blockchain, you could
              actually guarantee the scarcity of a digital asset. So once you create a
              cryptocurrency on the blockchain, you can guarantee for the first time ever
              that there will never be more. So, you know, there’s going to be 21 million
              bitcoins. For the first time ever we can say, there will never be more. You
              know, whereas before with airline miles, or any other sort of digital asset,
              somebody could always print more. And so what that meant is guaranteed
              scarcity -- if you could create a new cryptocurrency, there’s only ever going
              to be so much of it, guaranteed scarcity, guaranteed supply. If you could
              grow the demand for it, then the price -- the value of that cryptocurrency
              would go up, such that if you set some aside for yourself at the beginning,
              you could make a lot of money. And so this was the exciting insight for us.
              It was like, for the first time ever, you could have open and valuable.

              ...

              And so that’s what you’re doing. You’re building an economy around some
              way that consumers can provide value to other consumers where there’s sort
              of like, built-in scarcity. You know, I can only have so many people in my
              fan club. I’d love to give it to you all for free, but I can’t. So who will pay
              me the most, and let’s facilitate that with a cryptocurrency. The really cool
              thing about this is now as a digital service provider as Twitter, your number
              one metric is how well can you get consumers compensated, okay? Before
              it was how well can we extract value from consumers. Now, it’s how well




                                               49.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 51 of 143



               can we give value to consumers. And the more you do that, the more
               valuable the cryptocurrency will be.

(SEC49-B, NYC Ethereum (transcript), at 35:15-36:13, 73:23-74:14).

               In Response to No. 104: Disputed to the extent the SEC suggests that publication
               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       ii.     When Pitching Kin, Kik Emphasized That Kik’s Ownership of Three Trillion
               Kin Gave Kik a Financial Incentive to Increase the Value of Kin.

       105.    In its public statements about Kin between May 25, 2017 and September 26, 2017,

Kik said it intended to profit from its own stake in Kin. Kik also stated that, because of its desire

to profit, Kik was committed to trying to grow the demand for the token.

               In Response to No. 105: Disputed. Kik’s goal was not to profit, but was to
               “encourage the development of a digital services ecosystem that is fair and open.”
               SEC31 at KIK000005. Further disputed to the extent the SEC suggests that
               publication of any of those statements alone is sufficient to show that any TDE
               purchaser both heard and relied on the statements.

               Kik further disputes on the ground that the SEC does not offer any citation to
               evidence in the record suggesting otherwise as required by Fed. R. Civ. P. 56(c)
               and L.R. 56.1(d).

       106.    Kik retained 30% of the Kin created. (Answer ¶ 10).

               In Response to No. 106: Undisputed.

       107.    On May 25, 2017, Kik’s CEO stated on CNBC that Kik could make a “great

financial return” if “more and more people” transact using Kin:

               KIK CEO: Digital currency allows us to create a fundamentally new way to
               monetize. I think, historically, you build a community and use it to then sell
               people’s attention to advertisers or try to sell them stuff that they either don’t
               want or don’t need. So now with the cryptocurrency, it unlocks a
               fundamentally new way to monetize the community. So instead you’re just
               bringing people together, creating a place where they can create value for



                                                  50.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 52 of 143



                each other transacting in a new cryptocurrency, and that alone is enough to
                make a great financial return.

                INTERVIEWER: What exactly are they transacting? And how do you make
                money by people using Kin.

                KIK CEO: So this is something we’ve been experimenting with, actually,
                since 2014 when we launched Kik Points. And so there’s a bunch of ways
                to earn it. You could watch ads, you could host a great group chat, create a
                great sticker, build a great bot. And so there’s all these different ways as a
                consumer you can come in and build spend value. And how that makes
                money for Kik is we create (inaudible) set some of that aside for us such
                that if more and more people transact in this cryptocurrency, the value of it
                grows such that the value of our holdings grow as well.

(Answer ¶ 65; SEC59-A, May 25, 2017 CNBC Interview (“CNBC”) (video); SEC59-B, CNBC

(transcript), at 2:1-3:1).

                In Response to No. 107: Disputed. The quoted language refers to other users using
                Kin to monetize their apps, not Kik, and explains that Kin was a way for other users
                and developers to “compete with huge, centralized companies” that are large
                enough to be able to monetize through advertising. SEC59B at 3:12-23. Further
                disputed to the extent the SEC suggests that publication of any of those statements
                alone is sufficient to show that any TDE purchaser both heard and relied on the
                statements. Otherwise undisputed.

                Particularly in the absence of evidence that any purchaser saw or relied on any of
                the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
                whether Kik’s offer or sale of Kin constituted an “investment contract.” See
                Response No. 31.

        108.    At the May 25, 2017 Token Summit announcement, Kik’s CEO reiterated that Kin

presented a “fundamentally new way to monetize a community”:

                So, historically, you build a community. Kik has 15 million people that
                show up every month -- over 15 million people. And so, historically, what
                you want to do is you sell their attention to advertisers, or you try to sell
                them stuff that maybe they don’t need or don’t want.

                But now with the block chain, and with a cryptocurrency, you could change
                that, and instead what you could do is, hey, what if we just brought people
                together? Brought people together in this community, and created an
                economy where people are providing value to the community, and taking
                value from the community on this -- on a cryptocurrency? If you could do




                                                 51.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 53 of 143



               that, and do that alone, and by owning a chunk of that cryptocurrency, if
               could be a fundamentally new way to monetize a community.

(SEC36-B, Token Summit (transcript), at 3:15-4:5).

               In Response to No. 108: Disputed. Mr. Livingston’s statements referred to how
               members of the Kin community could use Kin to “monetize.” Further disputed to
               the extent the SEC suggests that publication of any of those statements alone is
               sufficient to show that any TDE purchaser both heard and relied on the statements.
               Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       109.    At the June 27, 2017 presentation in San Francisco, Kik’s CEO explained that,

because Kik set aside Kin for the itself at the beginning, Kik was committed to working to increase

Kin’s value:

               So, like, the coolest thing about it is like we would become completely
               aligned with everybody in our ecosystem. They’d be like -- users would be,
               like, hey, the more places I can earn value, the better it is for me. The more
               places I can spend value, the better it is for me. The developers would say,
               hey, the more places (inaudible) can spend -- the (inaudible) that I have --
               cryptocurrency that I have becomes more valuable. And for Kik, you know,
               we’re setting, again, 30% aside for ourselves. The beginning, hey, the more
               valuable this becomes, the more it gets used -- even if it’s not even in Kik
               over time.

               ...

               So, we cannot guarantee value with Kin. I think once you create a
               cryptocurrency, it sits on exchanges and the price of it is set by the market
               based on supply and demand. So you know supply is fixed and demand goes
               down the price is going to go down. But I think what we can guarantee is
               we are all in on this. You know, this is – this is something we’ve been
               working to – towards for a long time, but this is something that is in our
               financial best interest, because of the 30%, but actually, like, just to be
               honest, like, this is something we have to do. We cannot compete with
               Facebook.

(Answer ¶ 116; SEC46-B, An Evening (transcript), at 15:3-14, 35:20-36:7).




                                                52.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 54 of 143



               In Response to No. 109: Disputed. Mr. Livingston discussed the ways in which
               all users and Kin holders would benefit from an increase in the value of Kin. As
               he stated, “Now, it was just letting people—more and more people earning and
               spending in more and more places in more and more ways, and the more we did
               that, the better it would be for users, the better it would be for developers, and the
               better it would be for us.” SEC46B, 14:23-15:2. Further disputed to the extent the
               SEC suggests that publication of any of those statements alone is sufficient to show
               that any TDE purchaser both heard and relied on the statements. Otherwise
               undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       110.    At the June 2017 conference in China, Kik’s CEO described the plan to award Kik

30% of the outstanding supply of Kin, and he explained that, as a result, the company’s “goal now

is just to grow the value of Kin”:

               This – this is the beautiful thing for Kik: it’s also fundamentally a new way
               to monetize. So, for us, we’re setting 30 percent of Kin aside for Kik, as a
               financial incentive for us basically to put this huge messenger into this
               ecosystem, and to get this whole ecosystem going. And so (indiscernible) –
               you know, we – our goal now is just to grow the value of Kin. The more we
               do that, the more the value of our 30 percent grows. And we’re now looking
               at that as the fundamental way that we monetize this, you know, eight and
               a half years of work, and $120 million invested.

(Answer ¶ 115; SEC45-B, TechCrunch (transcript), at 20:1-12).

               In Response to No. 110: Disputed. Kik’s primary plan was to build an economy
               “so all these developers out there” for whom “it’s very hard [] to find a sustainable
               business model” could monetize their apps. 45B, 19:9-16. Further disputed to the
               extent the SEC suggests that publication of any of those statements alone is
               sufficient to show that any TDE purchaser both heard and relied on the statements.
               Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       111.    At the August 14, 2017 conference in Canada (quoted above at ¶ 103), Kik stated

that “its’s in Kik’s best interest to get people paid.” (Answer ¶ 117).



                                                 53.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 55 of 143



              In Response to No. 111: Disputed to the extent the SEC suggests that publication
              of any of those statements alone is sufficient to show that any TDE purchaser both
              heard and relied on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31.

       112.   And Kik’s CEO repeated these sentiments at the early September 2017 conference

in New York City:

              We’re putting aside 3 trillion for Kik, vesting in at 10 percent a quarter for
              10 quarters. So over two and a half years – that’s Kik’s incentive for being
              the first killer app on this platform, how we convinced our investors to do
              this.

              ...

              This is the thing I love about cryptocurrencies, it’s so many times, like, why
              would we open source Kik for the users? Because we’ll make more money.
              Because the more we grow the usage of this asset, the ecosystem around it,
              the more valuable the currency, the more valuable our 30 percent. If people
              perceive that, hey, this Kin foundation, they’re favoring Kik as one of these
              participants in the system, nobody will adopt it, and Kin won’t be worth
              anything. And so it’s just in our economic best interest, which is always the
              best test. If it’s in somebody’s economic best interest, they’re probably
              going to do it. And so that’s how we tried to set it up here.

(SEC49-B, NYC Ethereum (transcript), at 56:3-8, 57:7-21).

              In Response to No. 112: Disputed. Kik’s CEO did not “repeat[] these sentiments”
              as the statements at the September 2017 conference in New York City were distinct
              from Mr. Livingston’s other communications. Further disputed to the extent the
              SEC suggests that publication of any of those statements alone is sufficient to show
              that any TDE purchaser both heard and relied on the statements. Otherwise
              undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31.




                                               54.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 56 of 143



       iii.    Kik Promoted Kin Against A Backdrop Of Rapidly Increasing Prices For
               Digital Assets.

       113.    During this same time period, the overall demand for other digital tokens and assets

significantly increased, and potential Kin investors were well aware that older digital assets (such

as Bitcoin) had dramatically risen in value, generating large returns for early investors. Again, as

the Kin offering’s lead investor observed, “[t]he ICO market [was] white hot.” (Answer ¶ 72).

               In Response to No. 113: Disputed. The quote of a third-party suggesting that the
               “ICO market” was “white hot” or “increasing” is inadmissible hearsay. Further
               disputed to the extent this statement lacks a citation to the record as required by
               Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       114.    Kik repeatedly reminded potential Kin investors of the recent performance of older

digital assets when pitching Kin. For example, at the June 2017 conference in San Francisco, Kik’s

CEO invoked the increase in price of Ether when explaining why Tencent and Kik’s other venture

capital investors made the economic decision to permit Kik to pivot to Kin:

               So, one thing -- but in terms of, like, funding, you know, we have raised
               $120 million from traditional investors, and the most recent investment we
               took is from [Tencent], you know, one of the most advanced messengers in
               the world. They invested $50 million to privately fund the company. Those
               guys want a return, you know? We invested all this money, so you’re just
               going to give this all away? And so, I think this is what is cool about
               cryptocurrency is like, you can say, no, no, no, we’re not -- yes, we want to
               give it all away, we want to open everything up. We want to give up control,
               and build this open, decentralized ecosystem, but in doing so, we give Kin
               a better shot at succeeding, and by setting 30% aside for ourselves, like, you
               know, if Kin were as popular as Ether is today, that 30% would be worth $9
               billion. That’d be pretty awesome. You know, we’d give some back to you
               guys [Tencent]. You know, you invest 50 million, we’ll give you 500
               million out of that $9 billion. So, that’s why it took some time -- it took
               some time, but you know, we said, listen, we need a new way to compete,
               we need a new way to monetize, and this is the best way, and we can make
               some money too if it works.

(SEC46-B, An Evening (transcript), at 37:24-38:22).

               In Response to No. 114: Disputed. Mr. Livingston compared Kin to other
               cryptocurrencies like Bitcoin because “Bitcoin was the first cryptocurrency that
               was able to guarantee the scarcity of a digital asset” and if a user understood


                                                55.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 57 of 143



              Bitcoin, he would understand Kin. SEC8, Livingston Inv. Tr. 417:21-25. Further
              disputed to the extent the SEC suggests that publication of any of those statements
              alone is sufficient to show that any TDE purchaser both heard and relied on the
              statements. Further disputed that Kik used the term “investors” as it was a
              “nebulous” term that was used “relatively loosely looking at people that are
              participating in token sales” not focusing on their intent for purchasing. SEC14
              Philp Inv. Tr. 124:1-125:5. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.”
              See Response No. 31.

       115.   Similarly, at the June 2017 conference in China, Kik’s CEO participated in the

following on-stage dialogue with the moderator:

              KIK CEO: You know, the thing about a cryptocurrency is, once it’s created,
              there will never be more. And so Kik will never have more than that 3
              trillion tokens of Kin. And as we sell them into the market, we will -- the
              only way to get them back is to buy them back. And that’s what makes
              cryptocurrencies really special. But the – the value of these cryptocurrencies
              can grow very quickly. And so our bet is, the more -- you know, we sell a
              little bit into the market, that gives us funding. We can build some more
              around that – we can create value faster than we’re selling the Kin into the
              market. So, for example, if, you know, we owned 30 percent of Ethereum
              today, that would be worth $10 billion.

              INTERVIEWER: That’s quite a lot of money.

              KIK CEO: That’s quite a lot of money. That would be a good exit.

(SEC45-B, TechCrunch (transcript), at 21:23-22:15).

              In Response to No. 115: Disputed to the extent the SEC suggests that publication
              of any of those statements alone is sufficient to show that any TDE purchaser both
              heard and relied on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31.

       iv.    Kik Compared Market Conditions To The “Dot Com” Era.

       116.   During its Roadshow, Kik invoked the “dot com” era as a prior example of the

opportunity to make money in a quickly developing market.


                                               56.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 58 of 143



               In Response to No. 116: Disputed. Mr. Livingston compared cryptocurrencies
               generally to the “dot-com” era to compare his belief that many cryptocurrencies
               other than Kik will be failures, but “some of them will change the world.” SEC8,
               Livingston Inv. Tr. 426:2-20. He compared various token projects other than Kik
               to companies in that era and how they had made money quickly, and some failed.
               Id. 119:4-11. Further disputed to the extent this statement lacks a citation to the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       117.    For example, at the June 28, 2017 conference in San Francisco, Kik’s CEO

specifically cited the “dot com” era, predicting that “people are going to make a lot of money”

with tokens and ICOs and directly comparing investors who would buy in Kik’s token “crowd

sale” to the venture capitalists who had earlier invested in Kik:

               So, I think – like, for me, I think is like the dot com, for better and for worse.
               So, you know, there is a lot of hype right now, and people are going to make
               a lot of money -- people have made a lot of money. People are going to lose
               a lot of money here. This is coming, right? It’s going to happen multiple
               times as we move through this innovation, but at the end of the day, Amazon
               and Google came out of the dot com.

               And so, this is how I view, like, tokens and ICOs. I think 90% of them
               probably are going to go to zero, and people are going to lose a lot of money,
               and you know, the regulators are going to come in. They’re going to say,
               how do we make this (inaudible) for innovation, but still make it safe for
               consumers, and everybody’s going to be trying to figure this out, and it’s
               going to be crazy.

               It’s going to be – I was in like, high school at the time, but I think like 2001
               -- in 2000 or 2001, whatever year it was, it’s going to be that all over again,
               and I think for us, it’s – we believe that, you know, a few huge economic
               entities are going to come out of this space, and I think that actually a few
               huge economic entities have already come into this space.

               And so, I think, you know, like everything, it’s risk and reward, but I think,
               you know, we have a good story, and I think we’re trying to do it in a fair,
               way, and I think our heart’s in the right place, and we’re going to do
               everything we can.

               You know, what really scares me at the end of the day is disappointing
               people, and I think what scares me about doing a crowd sale is before, if
               Kik failed, I would disappoint a bunch of rich people. But now if Kik fails,
               I will disappoint a bunch of regular people, and that, like, really weighs on
               me. (Inaudible) we need – so, we’re going to do everything we can to make
               it a win for everybody.



                                                  57.
          Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 59 of 143



(Answer ¶ 74; SEC46-B, An Evening (transcript), at 61:9-62:15).

                 In Response to No. 117: Disputed. Mr. Livingston did not lead purchasers to
                 expect to make a lot of money; he described the ability to make money and failure
                 of many companies after the “dot-com” era as compared to various token projects
                 other than Kik. SEC8, Livingston Inv. Tr. 119:4-11. Further disputed to the extent
                 the SEC suggests that publication of any of those statements alone is sufficient to
                 show that any TDE purchaser both heard and relied on the statements. Otherwise
                 undisputed.

                 Particularly in the absence of evidence that any purchaser saw or relied on any of
                 the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
                 whether Kik’s offer or sale of Kin constituted an “investment contract.” See
                 Response No. 31.

          118.   Similarly, at the September 7, 2017 conference in New York City, Kik’s CEO

stated:

                 I think like, the right analogy for this, too, is just like, this is the dot.com.
                 Right, when the Internet came out, it was this new innovation, very
                 disruptive at the time, and on one side it created all these opportunities, but
                 on the other side, it created all these challenges. And you know, regulators
                 have a choice, like, oh, look at all the sex on the Internet. Like, shut it down.
                 But if they did that, they would miss out on this decade’s biggest
                 opportunity of innovation and economic wealth generation. And so just like
                 with the dot.com, I think, you know, crypto today is very similar. There’s a
                 lot of excitement. There’s going to be a lot of money made. There’s going
                 to be a lot of money lost. But that the end of the day, something the size of
                 Amazon and Google will come out of it.

(SEC49-B, NYC Ethereum (transcript), at 69:24-70:17).

                 In Response to No. 118: Disputed. Mr. Livingston did not lead purchasers to
                 expect to make a lot of money; he described the ability to make money and failure
                 of many companies after the “dot-com” era as compared to various token projects
                 other than Kik. See Response Nos. 117-18. Further disputed to the extent the SEC
                 suggests that publication of any of those statements alone is sufficient to show that
                 any TDE purchaser both heard and relied on the statements. Otherwise undisputed.

                 Particularly in the absence of evidence that any purchaser saw or relied on any of
                 the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
                 whether Kik’s offer or sale of Kin constituted an “investment contract.” See
                 Response No. 31.




                                                   58.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 60 of 143



       119.    Kik’s CEO later explained that he used the “dot com” analogy because he wanted

to express to potential purchasers his belief that Kin would be “massive”:

               Q.     In promoting or discussing Kin prior to the public sale, did
                      you ever compare the crypto space in 2017 to the dot-com
                      area?

               A.     I did.

               Q.     Why did you do that?

               A.     I think I wanted to -- I don’t recall specifically, let me say
                      that. But if I were to speculate, I wanted to make it clear
                      that what I was trying to do, I believe, is -- dot-com, there
                      was a lot of -- a lot of excitement at the time. Ultimately, a
                      lot of the things that people were excited about turned out
                      to be failures. And yet, a few of the things that people were
                      excited about or even not excited about at the time turned
                      out to be massive. And I think I was just simply drawing
                      the comparison that I felt the same way and do feel the
                      same way about cryptocurrencies today, that most of them
                      will be failures, but some of them will change the world.

               Q.     And you think Kin could be one that becomes massive and
                      changes the world?

               A.     I absolutely believe that, yes.

               Q.     Okay. And was that part of how you described or
                      encouraged people to participate in the Kin sale?

               A.     I think that’s how I described my belief in the vision.

               Q.     In advance of the Kin sale?

               A.     Yes. Absolutely.

(SEC8, Livingston Inv. Tr., at 426:2-427:5).

               In Response to No. 119: Disputed in that Mr. Livingston did not recall why he
               made the “dot com” comparison. At the time he made the comparison, he
               specifically described the ability to make money and failure of many companies
               after the “dot-com” era as compared to various token projects other than Kik.
               SEC8, Livingston Inv. Tr. 119:4-11. Undisputed that Mr. Livingston provided the
               cited testimony.




                                                59.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 61 of 143



       v.     Kik Compared Buying Kin to Venture Capital Investing

       120.   Kik’s CEO marketed Kin by noting the similarities between it and venture capital

investing, and touting the advantages of buying tokens. For example, speaking on the “Finance

Magnates” video podcast on August 1, 2017, Kik’s CEO stated:

              You know, I think compared to VC investing, for example, one, you can get
              in at basically any stage and in any amount, and two, you can get out at any
              stage, and in any amount, and I think that’s really compelling, you know,
              this idea that I can get in early, identify something that could be big.

              If I’m right, it can go up in value. I can sell maybe half of the crypto I hold
              and let the rest keep going. On the other side, I think that’s also the challenge
              of crypto fundraising, which is, how do you sort of figure out which are the
              good ones, and which are not, and then how do you keep these teams sort
              of honest and executing on the vision that they laid out?

              Because I think that’s the hard thing now. There’s a lot of projects right
              now. They’re all raising lots of money. It’s hard to know which are the good
              ones and which are not, and then once those projects get that money, it’s
              hard – it’s hard to see, you know, if when we were five people eight years
              ago, somebody had given us $100 million.

              Like, that would’ve been runway forever, and there would’ve been no sense
              of urgency to figure out the next phase of the vision so that you could create
              the next version of the story so you could go out and raise more money, and
              keep the company alive.

              Now, it’s like, hey guys, like, you know, we could spend a million dollars
              a year for the next 100 years, and we still wouldn’t have run out of money.
              So, I think that’s going to be the challenge of crypto, is picking out which
              ones are the good ones versus the bad ones, and then creating that sense of
              urgency and accountability behind the teams.

(Answer ¶ 75; SEC47-13, Finance Magnates (transcript), at 14:8-15:14).

              In Response to No. 120: Disputed. “VC investing” where “you can get in
              basically at any stage and at any amount” was not a comparison to the TDE because
              Kik imposed a hard cap on individual participants’ purchase of Kin in the TDE.
              Philp Decl. ¶ 69. Disputed to the extent the SEC suggests that publication of any
              of those statements alone is sufficient to show that any TDE purchaser both heard
              and relied on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to



                                                60.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 62 of 143



               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31. Kik further objects to this statement to the extent it lacks citation
               to the record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       vi.     Kik Told Buyers That There Would Be Platforms For Reselling Kin

       121.    After the initial sale by an issuer, digital tokens are sometimes transferred between

users or listed on online trading platforms, which are sometimes colloquially referred to as

“exchanges,” whereon the tokens trade for other digital assets or fiat currencies. (Answer ¶ 33).

               In Response to No. 121: Undisputed.

       122.    In the initial announcements of the Kin project and throughout the Kin offering,

Kik told potential purchasers that they would be able to liquidate their Kin holdings and that Kin

would trade on online trading platforms, which Kik referred to as “exchanges,” soon after issuance.

               In Response to No. 122: Disputed. Mr. Livingston only hoped Kin would be listed
               on exchanges “at some point.” SEC8, Livingston Inv. Tr. 555:23-556:3. And he
               expected that “exchanges would just start listing and allowing trading in Kin.” Id.
               560:24-561:2. Additionally, “there was an effort in the token sale to have it as
               broad a participation as possible, and there was not an immediate focus on
               exchanges immediately after the sale, given that there was an opportunity for
               everyone to participate at the token sale.” SEC14, Philp Inv. Tr. 194:17-24. Kik
               further disputes this statement because it lacks any citation to evidence in the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       123.    Kik’s white paper stated: “[l]ike other cryptocurrencies, units of kin are fungible

and transferable, and they will be expected to trade on cryptocurrency exchanges.” (Answer ¶ 80;

SEC31, Dep. Ex. 12, at 8).

               In Response to No. 123: Undisputed.

       124.    Kik’s white paper stated that Kin would be implemented on the “public Ethereum

blockchain as an ERC20 token.” (Answer ¶ 80; SEC31, Dep. Ex. 12, at 8). Kik’s choice of the

ERC-20 token protocol, a specific technical standard on the Ethereum blockchain, would make

Kin easy to trade on trading venues operating on the Ethereum blockchain. In February 2017,

regarding the ERC-20 standard, a Kik board member observed in an email to Kik’s CEO that a



                                                61.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 63 of 143



particular platform operator “is going to support all tokens built on this standard in their exchange

and consumer product,” and predicted, “if we build on that it will make it easier for all of the

exchanges to support our token.” (SEC60, KIK_00024739).

               In Response to No. 124: Disputed. Using an ERC20 token would not necessarily
               make Kin easier to “trade,” and none of the cited documents make such a reference.
               Further disputed as to the second sentence that lacks any citation to evidence in the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). Further disputed that
               the statement of a third-party board member constitutes inadmissible hearsay that
               is inadmissible at summary judgment. Otherwise undisputed.

       125.    During the June 2017 conference in China, Kik’s CEO stated that “the beautiful

thing with these cryptocurrencies, is, you know, they’re immediately tradable. So on day one, Kin

will go on to a bunch of exchanges where you can exchange it for other cryptocurrencies, or even

other fiat currencies.” (Answer ¶ 81; SEC45-13, TechCrunch (transcript), at 20:18-22). Indeed,

during the same talk, Kik’s CEO stated that Kik intended to utilize such exchanges for its own

holdings: “So, for that 30[%] for Kik, as it vests into the market, we will be able to sell it on to the

exchanges like anybody else, to fund operations, to provide a financial exit for employees and

investors, really to do with whatever we want.” (SEC45-B, TechCrunch (transcript), at 21:10-14).

               In Response to No. 125: Disputed.           Mr. Livingston was referring to
               cryptocurrencies in general as being immediately tradeable.               SEC45-13,
               TechCrunch (transcript), at 20:18-22. Further disputed to the extent the SEC
               suggests that publication of any of those statements alone is sufficient to show that
               any TDE purchaser both heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       126.    On July 6, 2017, in Response No. an investor’s inquiry about future tradability, a

Kik executive responded that “once the token goes live (looking at end of summer). It will be

traded on a number of exchanges,” and provided the name of “one of the more popular ones.”

(Answer ¶ 82; SEC61, DBP-SEC-KIN_0000070).


                                                  62.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 64 of 143



                  In Response to No. 126: Disputed. Mr. Livingston hoped Kin would be listed on
                  exchanges “at some point.” SEC8, Livingston Inv. Tr. 555:23-556:3. But he
                  expected that “exchanges would just start listing and allowing trading in Kin,” not
                  that Kik would cause them to be listed. Id. 560:24-561:2. Kik further expected Kin
                  would trade on exchanges because it was “an ERC-20 token, and both fungible and
                  transferable,” and “any cryptocurrency exchange can list an ERC-20 token. It
                  doesn’t require any specific permissible from anyone. It’s a permissionless
                  blockchain, which is an Ethereum, and ERC-20 tokens can be implemented on an
                  exchange if an exchange operator chose to.” SEC14, Philp Inv. Tr. 7-15. Further
                  disputed to the extent the SEC suggests this email was sent to a potential public
                  sale purchaser. The recipient was a potential participant in the Pre-sale. SEC61 at
                  DBP-SEC-KIN_0000071. Otherwise undisputed that a Kik executive sent an email
                  containing the quoted text.

       127.       Kik also tweeted statements regarding the future tradability of Kin, often using a

Twitter account in the name of the Kin Foundation, which Kik had not yet created. (Answer ¶ 83).

For example, on August 29, 2017, Kik wrote that “many” “exchanges” had indicated that they

would list Kin:




                                                  63.
         Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 65 of 143



And, similarly, on September 17, 2017, Kik stated:




(Answer ¶ 83; SEC62, KIK_00006919; SEC63, KIK_00004467; SEC64, October 20, 2017 Letter,

at page 6).

                In Response to No. 127: Disputed to the extent the SEC suggests that publication
                of any of those statements alone is sufficient to show that any TDE purchaser both
                heard and relied on the statements. Otherwise undisputed.

                Particularly in the absence of evidence that any purchaser saw or relied on any of
                the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
                whether Kik’s offer or sale of Kin constituted an “investment contract.” See
                Response No. 31.

         128.   Kik contacted at least one trading platform to inquire about listing Kin. (Answer

¶ 84).

                In Response to No. 128: Undisputed.

                Kik objects to this statement as irrelevant and immaterial to whether Kik’s sales of
                Kin constituted an “investment contract.” See Response No. 31.

         129.   Following the distribution of Kin in September 2017, Kik communicated with

purchasers who wanted to know when the token would be listed on trading platforms. (See, e.g.,

SEC65, Dep. Ex. 230; SEC50, Wang. Dep. Tr., at 220:12-222:4). At least one purchaser, based on



                                                64.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 66 of 143



Kik’s tweets and other communication, understood Kik to have represented that Kik would cause

Kin to be listed on trading platforms. (SEC50, Wang Dep. Tr., at 21:13-22:7, 174:13-24, 177:13-

22, 220:25-221:9). This purchaser believed that such listing was critical to making a profit from

the appreciation of Kin:

               Q.       One other question that I want to ask you is why did you
                        want Kin to be listed on exchanges?

               A.       The only way we can make money is if there’s liquidity
                        and also I mean, the market at that time was essentially if
                        your token had partnerships/use cases and was on
                        exchanges for liquidity the prices were skyrocketing.

(Id. at 226:23-227:4). SAFT participants similarly planned or hoped to realize profits by selling on

secondary exchanges. (See, e.g., SEC23, Morehead Inv. Tr., 68:20-69:11; SEC42, Hourigan Inv.

Tr., at 42:21-43:19).

               In Response to No. 129: Disputed. The TDE purchaser did not believe that listing
               on an exchange was “critical to making a profit.” The purchaser did not even recall
               Kik telling potential purchasers that they could expect to profit. SEC50, Wang Tr.
               183:15-184:13. Mr. Wang believed that the potential for him to profit was based
               on simply that Kin’s “utility would drive demand which would drive price.” Id.
               241:1-5; 251:16-20. Kik further disputes that SAFT participants planned or hoped
               to profit by selling on secondary exchanges. SAFT participants recognized that
               they could later sell their Kin either on a secondary exchange or “potentially in a
               single party transaction.” SEC23, Morehead Tr. 69:5-11. Kik objects to this
               statement as irrelevant and immaterial to whether Kik’s sales of Kin constituted an
               “investment contract.” Otherwise undisputed.

       130.    On or about December 17, 2017, in a post on the social media platform Reddit, a

Kik employee wrote: “1. Liquidity. We are fully aware there needs to be liquidity for Kin on major

exchanges, and this is essential for the token and the Kin ecosystem to work: This is absolutely

understood by the company, and most importantly - its management. We were aware of this since

the project was conceived.” (SEC66, KIK_00045074).

               In Response to No. 130: Undisputed that the document contains the quoted text.
               Kik objects to this statement as irrelevant and immaterial to whether Kik’s sales of
               Kin constituted an “investment contract.” The statement was made more than three


                                                 65.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 67 of 143



               months after Kik conducted the public sale and Pre-sale and thus could not have
               affected any potential purchaser’s expectations. SEC66 at KIK_00045074.
               Additionally, the references to exchanges in the post were specifically in Response
               No. the community asking “a lot of questions” about exchanges. Id. And Kik
               specifically cautioned Kin holders that, with respect to getting listed on exchanges,
               “We have to act responsibly when approaching this topic. We cannot act the same
               way as other companies in the field have done.” Id.

H.     THROUGHOUT THE KIN OFFERING, KIK EMPHASIZED ITS OWN
       IMPORTANCE TO KIN’S FUTURE SUCCESS AND THE ACTIONS IT WOULD
       TAKE TO SUPPORT KIN AND INCREASE DEMAND FOR KIN

       131.    In the initial public announcements of Kin and at numerous other times during the

Kin offering, Kik described actions it was then taking, and actions it would take in the future, to

make the project successful. Kik stated that the actions it was taking, and intended to take in the

future, were intended to drive up demand for Kin and, hence, Kin’s value. Many of the actions that

Kik said it would take had no reasonable prospect for completion, and, in fact, were not completed,

in advance of the planned 2017 public sale.

               In Response to No. 131: Disputed. Kik said the TDE will not take place until “Kik
               has completed the technology upgrade to integrate with Kin and the cryptocurrency
               can be used functionally within Kik.” Id. at KIK000023. At the time a user
               received Kin at the token distribution event in September 2017, the user had the
               ability to transfer Kin to others and to integrate it into another app. SEC40, Ben-
               Ari Tri. 177:9-25.

               Kik further objects that this statement contains no citation to evidence in the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       i.      Kik Touted Its Experience, Its Expertise, And The Value Of Kik Messenger.

       132.    Kik touted its previous accomplishments and the popularity of Kik Messenger.

Kik’s May 2017 white paper stated that “Kik has been a leading innovator in the chat space since

the first million people signed up for the chat application in 2010.” (SEC31, Dep. Ex. 12, at 5).

The white paper provided performance data for Kik Messenger, including the number of monthly

average users and age of the active user base, and noted that 64% of the application’s users live in

the United States. Kik asserted that “[t]he size of the [Kik Messenger] user base, demographics,



                                                66.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 68 of 143



and community ethos make Kik a unique venue where cryptocurrency may be introduced, adopted,

and utilized by a large mainstream audience.” (Answer ¶ 119; SEC31, Dep. Ex. 12, at 9). The “Kin

project,” Kik said, was “an opportunity to integrate chat with true digital commerce within an

existing user base.” (Answer ¶ 119; SEC31, Dep. Ex. 12, at 11).

               In Response to No. 132: Disputed that Kik “touted its previous accomplishments
               and the popularity of Kik messenger.” Otherwise undisputed.

       133.    As Kik’s then-chief marketing officer testified, Kik included information about the

performance of Kik Messenger in the white paper because “[i]t was about our ability to grow an

audience and maintain an ecosystem.” (SEC3, Clift Inv. Tr., at 148:23-149:15). Kik’s white paper

stated: “Kik’s team has a proven track record of developing products for the mass market, and Kik

looks forward to introducing cryptocurrency into the product process.” (SEC31, Dep. Ex. 12, at

11).

               In Response to No. 133: Disputed. Kik included information about Messenger’s
               metrics because Kik was building a digital economy, and “for an economy to exist,
               you have to have people to participate in it . . . [s]o it was about our ability to grow
               an audience and maintain an ecosystem.” SEC3, Clift Inv. Tr. 149:2-15. Otherwise
               undisputed.

       134.    Kik’s white paper touted Kik’s management and included a four-page section

describing the biographies, professional experience, and skills of seven Kik executives and

identifying the names and titles of 13 other “Kin Core Team” members. (Id. at 24-27). For

example, Kik’s white paper touted that the company’s CFO had previously “spent more than 20

years leading finance, operations, and strategy for both established and startup companies” in

various sectors. And Kik’s chief product officer, “br[ought] startup and academic research

experience to Kik” and was “in the final stages of completing his PhD.” (Id. at 24-25).

               In Response to No. 134: Disputed that Kik’s Whitepaper “touted Kik”s
               management” or “touted” the CFO’s experience as those are characterizations not
               contained within the cited document. Otherwise undisputed.



                                                 67.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 69 of 143



       135.    Kik did not provide a biography of any non-Kik personnel, and, in the white paper’s

“Conclusion” section, Kik assured potential buyers that it would “pledge all its resources to make

Kin the primary transaction currency in its chat app and promote services from the Ecosystem to

its millions of users.” (Id. at 23-27; Answer ¶ 120).

               In Response to No. 135: Undisputed.

       136.    Kik’s former CFO explained that a similar description of Kik’s leadership team was

included in the PPM because “people that would be investing in this company, Kik, at the presale

level would want to know who’s managing the company.” (SEC10, Heinke Inv. Tr. 390:13-391:3).

               In Response to No. 136: Disputed. Mr. Heinke believed potential Pre-sale
               participants were “investing in the company” and he understood that they “were
               buying a share and a security under a presale context.” SEC10, Heinke Inv. Tr.
               142:4-15. He did not refer to TDE purchasers or discuss whether they were
               provided with similar information.

       137.    In the May 25, 2017 video that Kik issued when announcing the Kin project, the

company stated:

               [B]y banding together, and using this cryptocurrency, Kin, as a way to align
               us all together, I think we can make a better experience for consumers but
               also a better future for society in general. Kik has both the experience and
               the resources, and the user base to really make this happen. The success of
               this project really comes down to how many other people can we get excited
               to compete with us, to join us, to work with us and to build this together.

(SEC58-B, Promo Video (transcript), at 5:6-15).

               In Response to No. 137: Disputed to the extent the SEC suggests that publication
               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.




                                                68.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 70 of 143



       138.    Kik’s public statements reflected the CEO’s belief that the role of Kik, as an

established company with a long history of market achievements, distinguished the Kin token from

other projects being sold at the time:

               Every cryptocurrency to date had been launched by small groups of people
               who were working together but were new and unestablished, and yet, here
               was an established company creating a cryptocurrency. . .

               [And] I would say we have a long history of Kik being first. So maybe --
               like, we’re the first chat app to go viral, the first chat app to launch
               platforms, the first chat app in the western world to launch bots, and the first
               VC-backed company, to my knowledge, in the world to launch
               cryptocurrency. So I guess that’s what distinguishes us broadly.

(SEC8, Livingston Inv. Tr., at 420:18-21, 421:6-12).

               In Response to No. 138: Disputed. Mr. Livingston did not describe Kik’s
               background as important to potential purchasers, but only replied to a question why
               “a centralized company with its own CEO and management structure be entering
               the crypto space?” SEC8, Livingston Inv. Tr. 420:15-17. Further disputed to the
               extent the SEC suggests that publication of any of those statements alone is
               sufficient to show that any TDE purchaser both heard and relied on the statements.
               Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       139.    Kik re-emphasized its experience and expertise at other times during its marketing

of the offering. In an August 2017 press release relating to the then-upcoming public portion of

the sale, Kik quoted a hedge fund partner’s statement that:

               Kik is by far the largest consumer company to enter the cryptocurrency
               space, and this is a seminal moment for the industry...We have been
               impressed with Kik’s thoughtful approach to the creation and distribution
               of Kin, and have confidence that the team will execute their vision of
               creating a decentralized ecosystem of digital services through Kin.”

(SEC67, Inv. Ex. 93).

               In Response to No. 139: Disputed that Kik conducted a “single offering.” See
               Response No. 36. Further disputed to the extent the SEC suggests that publication



                                                 69.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 71 of 143



               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       140.    In a Medium post on September 6, 2017, Kik’s CEO stated he was promoting Kin

to his “friends and family” in part because:

               Kin has at least one participant who was all in: Kik. With one strong digital
               service on board from day one, Kin can enjoy a good start regardless of
               whether or not other digital services adopt it right away. Kik has 15 million
               monthly active users, many of whom are already accustomed to exchanging
               digital goods, such as stickers and emoji, through that.

(SEC68, Dep. Ex. 227; Answer ¶ 122).

               In Response to No. 140: Disputed to the extent the SEC suggests that publication
               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.” See
               Response No. 31.

       141.    And Kik’s CEO repeated these sentiments at the conference in New York City in

early September 2017:

               And that’s where we said, okay, it shouldn’t be Kik points. It should be
               something more broad, bigger, and that’s where we came up with the name
               Kin and family. It’s, yes, we’ll use Kik to launch Kin. That will give it its
               value. But then we’ll use the cryptocurrency as a tool to economically
               incentivize the creation of hundreds, thousands, tens of thousands of other
               places where consumers can go to earn and spend Kin.

               ...

               Like, the way I think of it is, number one, imagine somebody -- some new
               project created Kin. Hey, we’re going to create this new ecosystem of digital
               services for consumers so you can go to all these different places, all these
               great services. But everybody would be like, well, who is going to adopt
               that? So now we’re saying, well, actually we signed up the first digital



                                                70.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 72 of 143



              service, and it’s this company called Kik -- this app called Kik. It has 15
              million monthly active users. It’s a top 100 app in the U.S., and it’s actually
              the number five most-searched for term in the App Store because everybody
              uses it to connect across communities. Everybody would be like, wow, Kin,
              that sounds amazing. And you’ve already signed up Kik -- this top 100 app?
              Like, that’s a really exciting project. And so that we think is like, the killer
              innovation is not only have we built the platform and the ecosystem with
              Kin, but we’ve also found that first killer app. And, you know, if you look
              at the history of platforms, that’s always how they evolve. You know, like,
              Nintendo had Super Mario Brothers. Windows had Excel. Even the iPhone
              had the iPod. So we think we have both the platform and the killer app to
              start this whole thing.

(SEC49-B, NYC Ethereum (transcript), at 42:15-2345:3-46:3).

              In Response to No. 141: Disputed to the extent the SEC suggests that publication
              of any of those statements alone is sufficient to show that any TDE purchaser both
              heard and relied on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31.

       ii.    Kik Stated That It Would Spend Proceeds From Kin Sales On Tasks To
              Increase Demand For Kin.

       142.   Kik’s white paper stated:

              In order to finance the Kin roadmap, Kik will conduct a token distribution
              event that will offer one trillion out of a 10 trillion unit total supply of Kin.
              The proceeds of the token distribution event will be used to fund Kik
              operations and to deploy the Kin Foundation. A portion of the funds raised
              in the token distribution will be used to execute upon the roadmap of
              additional feature development planned for the Kin integration into Kik.

              ....

              [And i]n exchange [for its receipt of three trillion Kin], Kik will provide
              startup resources, technology, and a covenant to integrate with the Kin
              cryptocurrency and brand.

(SEC31, Dep. Ex. 12, at 21; Answer ¶ 125).

              In Response to No. 142: Undisputed.




                                                71.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 73 of 143



       143.    Kik’s CEO stated at the San Francisco conference in June 2017 that Kik would use

sale proceeds to build systems “to . . . launch this whole broader ecosystem”:

               AUDIENCE MEMBER: So, my question is regarding the ICO. Let’s say
               it’s successful as some of these recent ICOs, and you raise $50 million
               worth of Ether. What will you guys do with that Ether?

               [KIK’S CEO]: So, we will convert it to US dollars. So -- is that what your
               question is?

               AUDIENCE MEMBER: Or how are you going to use the funds? Well, how
               are you going to use the funds? Because, like, most other ICOs are using
               those funds to build another platform.

               [KIK’S CEO]: Yeah.

               AUDIENCE MEMBER: You guys already have a platform.

               [KIK’S CEO]: So, we’re going to use the funds to build a new platform. So,
               to build a new transaction service, the identity service, the reward engine,
               to build out all these cases inside of Kik, to get a bunch of developers
               building use cases outside of Kik basically to, like, launch this whole
               broader ecosystem.

(SEC46-B, An Evening (transcript), at 55:10-23; Answer ¶ 125).

               In Response to No. 143: Disputed to the extent the SEC suggests that publication
               of any of those statements alone is sufficient to show that any TDE purchaser both
               heard and relied on the statements. Otherwise undisputed.

               Particularly in the absence of evidence that any purchaser saw or relied on any of
               the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
               whether Kik’s offer or sale of Kin constituted an “investment contract.”
               See Response No. 31.

       144.    The SAFT stated:

               A significant portion of the amount raised under the SAFTs will be used to
               fund the Company’s build-out of a semi-centralized blockchain-based
               computer network (the “Kin Ecosystem”) that enables economic
               transactions and a reward system for digital service providers as well as to
               develop an application to make the network accessible via the Kik
               messaging platform.

(SEC51, Dep. Ex. 52, at KIK000068 (emphasis in original)). Similarly, the PPM stated:




                                               72.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 74 of 143



              A significant portion of the proceeds of the Offering will be used by the
              Company to achieve the Minimum Viable Product and subsequently to
              buildout a semi-centralized blockchain-based computer network that
              enables economic transactions and a reward system for digital service
              providers as well as to develop an application to make the network
              accessible via the Kik messaging platform (the “Kin Ecosystem”)

(SEC52, Dep. Ex. 16, at KIK000048).

              In Response to No. 144: Undisputed.

       iii.   Kik Promised It Would Create Demand For Kin By Building New Products,
              Services, And Systems For The “Kin Ecosystem.”

       145.   Kik’s white paper stated:

              To foster an ecosystem that is not only open and decentralized but also more
              compelling than its traditional counterpart, Kik must create a series of new
              products, services, and systems. Building a decentralized system is a
              complex process, and the transition to it must be done in a measured and
              responsible way over time.

(SEC31, Dep. Ex. 12, at 5; Answer ¶ 123).

              In Response to No. 145: Undisputed.

       146.   Kik’s white paper also stated that Kik would be ‘the ecosystem’s champion and

will showcase Kin to its millions of users,” and, “[o]ver time, Kik will also promote other Kin

digital services.” Kik made clear that “Kik must help to establish Kin’s fundamental value” and

that “Kik will build fundamental value.” (SEC31, Dep. Ex. 12, at 5, 6; Answer ¶ 124).

              In Response to No. 146: Disputed. Kik explained it would “build fundamental
              value for the new currency” is “by integrating kin into its chat app,” making Kin
              the “primary transaction currency, and Kik” the first service to join the Kin
              Ecosystem. SEC31 at KIK000005. Otherwise undisputed.

       147.   Kik’s May 25, 2017 Medium post said, “[o]nce we have established the new

cryptocurrency, we will create demand for [Kin] by encouraging people to earn and spend Kin

within Kik.” (Answer ¶ 124).

              In Response to No. 147: Disputed. The complete sentence states, “Once we have
              established the new cryptocurrency, we will create demand for it by encouraging



                                              73.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 75 of 143



               people to earn and spend Kin within Kik, which is used by millions of people every
               day.” Welsh Decl. Ex. L, at 2/5. Id. Otherwise undisputed.

       iv.     Kik Promised It Would Create Demand For Kin By Integrating Kin Into Kik’s
               Messaging App.

       148.    Kik told potential investors that the company would revise Kik Messenger to permit

users to buy and sell goods and services using Kin. Kik’s white paper stated that Kik would

“leverage its large existing user base to drive mass adoption” of Kin, and that “Kik will build

fundamental value for the new currency by integrating Kin into its chat app. Indeed, Kin will be

Kik’s primary transaction currency, and Kik will be the first service to join the Kin Ecosystem.”

(SEC31, Dep. Ex. 12, at 5; Answer ¶ 128). The white paper also stated, “Kik users will be able to

spend Kin on products, services, and other valuable assets offered by merchants, developers,

influencers, and other participants.” (SEC31, Dep. Ex. 12, at 6).

               In Response to No. 148: Undisputed.

               Kik objects to this statement to the extent it does not include citations to the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       149.    Kik’s May 25, 2017 Medium post stated: “Once we have established the new

cryptocurrency, we will create demand for it by encouraging people to earn and spend Kin within

Kik which is used by millions of people every day.” (SEC37, Inv. Ex. 200; see also SEC8,

Livingston Inv. Tr., at 350:21-351:7).

               In Response to No. 149: Disputed. See Response No. 147. Undisputed that the
               above sentence appears in Kik’s May 25, 2017 Medium post.

       150.    Specifically, to achieve such integration, the white paper stated that, first, Kik

would integrate digital wallets for each Kik Messenger user account so that users could engage in

“common wallet interactions;” and that, thereafter, “[o]ver time, Kik will work to integrate Kin

into Kik’s chat ecosystem for the benefit of users, platform developers and partners . . . by




                                                74.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 76 of 143



employing the same iterative process of research, experimentation, and fine-tuning that has made

Kik successful.” (SEC31, Dep. Ex. 12, at 11; Answer ¶ 128).

              In Response to No. 150: Disputed. The quote is incomplete and misleading. The
              complete text of the Whitepaper states, “The primary feature required to enable a
              digital community to use cryptocurrency is a wallet. As a first step, Kik will
              integrate wallets for each user account. The associated user interface will allow for
              the most common wallet transactions.” SEC31 at KIK000012. Kik Points further
              “demonstrated that there is demand for an economy built around chat. Over time,
              Kik will work to integrate Kin into Kik’s chat ecosystem for the benefit of users,
              platform developers, and partners. Kik will do so by employing the same iterative
              process of research, experimentation, and fine-tuning that has made Kik
              successful.” Id. at KIK000011. Otherwise undisputed.

       151.   Kik’s white paper identified “example” or “prospective use cases” that were

possible ways that Kik might change Kik Messenger so that users could buy and sell goods and

services using Kin. One such use case, for example, consisted of charging a fee (paid in Kin) to

app users wanting to attend chats with celebrities. (SEC31, Dep. Ex. 12, at 12-15; Answer ¶ 129).

              In Response to No. 151: Disputed. The paraphrased statements do not accurately
              summarize the quoted text, which states in full about “Kik economy and
              prospective use cases,” that “Kik will introduce a number of marketplace use cases
              that will prompt consumers and brands to transact with Kin. SEC31 at KIK000012.
              One of the several examples in the Whitepaper showed how users could “monetize
              their popularity within Kik” by creating “VIP groups” or “premium, exclusive
              groups that require a paid entrance fee” and which “celebrities and thought leaders
              could use [] as a platform for engaging their communities, while generating tangible
              value for their time and attention.” Id. at KIK000013. Otherwise undisputed.

       152.   At the June 2017 conference in China, Kik’s CEO stated that Kik would “integrate”

Kin into Kik Messenger:

              So, there’s a couple phases to rolling out Kin, this new cryptocurrency. So,
              the first phase is to create the cryptocurrency, and to integrate it into Kik.
              And that on day one will make Kin the most used cryptocurrency -- one of,
              if not the most used cryptocurrencies in the world. And that’s going to make
              Kin very valuable.

(SEC45-B, TechCrunch (transcript), at 18:3-22:15).




                                               75.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 77 of 143



                 In Response to No. 152: Disputed to the extent the SEC suggests that publication
                 of any of those statements alone is sufficient to show that any TDE purchaser both
                 heard and relied on the statements. Otherwise undisputed.

                 Particularly in the absence of evidence that any purchaser saw or relied on any of
                 the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
                 whether Kik’s offer or sale of Kin constituted an “investment contract.” See
                 Response No. 31.

        153.     Kik provided no date by which it would complete Kin’s integration into Kik

Messenger. However, Kik made clear that its integration efforts would continue beyond any public

sale of Kin. (SEC31, Dep. Ex. 12 at 11 (“Over time, Kik will work to integrate. . .”)). A June 2017

online news article that Kik promoted on the Kin Foundation’s Twitter feed, for example, quoted

a statement by Kik’s CEO that the company would “add more and more ways to use [Kin] inside

Kik . . . in the latter part of this year [2017] and into next year [2018].” (Answer ¶ 131; SEC69,

KIK_00007074, at KIK_00007090).

                 In Response to No. 153: Disputed. Kik said it would integrate “Kin into Kik’s
                 chat ecosystem for the benefit of users, platform developers, and partners,” and it
                 did so at the time of the TDE. SEC31 at KIK000011. Otherwise undisputed.

        154.     Kik alone controlled Kik Messenger, and only Kik could modify Kik Messenger to

incorporate Kin transactions. (Answer ¶ 131).

                 In Response to No. 154: Undisputed.

        155.     Kik further communicated to potential Kin investors that Kik would not complete

its work on integrating Kin with Kik Messenger before the public sale, because, as its white paper

explained, “[a] portion of the funds raised in the token distribution will be used to execute upon

the roadmap of additional feature development planned for the Kin integration into Kik.”

(Complaint ¶ 132;5 SEC31, Dep. Ex. 12, at 21).



5
 ECF No. 1. Kik’s Answer did not address this paragraph of the Complaint, so it is admitted. Each paragraph of
Kik’s Answer after ¶ 131 is mis-numbered by one paragraph – e.g., Answer ¶ 132 responds to Complaint ¶ 133, and
so on.


                                                      76.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 78 of 143



               In Response to No. 155: Disputed. The fact that Kik would continue to build and
               add “additional features” of Kin for use within the Kik app, does not mean it was
               not integrated at the time of the TDE. SEC31 at KIK000021. Consistent with its
               statement in the Whitepaper that the TDE will not take place until “Kik has
               completed the technology upgrade to integrate with Kin and the cryptocurrency can
               be used functionally within Kik,” Id. at KIK000023, TDE purchasers had the ability
               to transfer Kin to others over Ethereum and to integrate it into another app. SEC40,
               Ben-Ari Tri. 177:9-25; Philp Decl. ¶ 81. Otherwise undisputed.

       v.      Kik Promised It Would Create Demand For Kin By Implementing New
               Technology To Allow For Scalable, Fast, And Cost-Effective Transactions –
               i.e., Kik Stated That It Would Develop A Blockchain For The Future Kin
               Network.

       156.    Kik’s white paper stated that Kin would initially operate on the pre-existing

Ethereum blockchain, but Kik acknowledged that this approach created known “[p]latform

limitations” that were expected to impede the actual use of Kin to buy or sell goods or services.

Kik said that the Ethereum blockchain could handle only relatively small numbers of transactions,

was too slow, and imposed a fee for each transaction. Kik therefore recognized that the Ethereum

blockchain was incapable of running consumer applications at sufficient volumes, or “scale,” to

make Kin successful. Kik’s white paper acknowledged a need for future “significant advances...

in blockchain technology” to enable a “highly scalable, low latency, and cost effective

decentralized systems.” (SEC31, Dep. Ex. 12, at 18-19; Answer ¶ 135). Kik realized that Ethereum

contained technological limitations that could potentially cause issues with a digital token used for

a high volume of transactions. (Answer ¶ 136).

               In Response to No. 156: Disputed that Kik “promised” anything according to the
               heading preceding this statement because it is not a specifically numbered statement
               with a citation to the record. Further disputed. Kik recognized that the Ethereum
               network operated with certain limitations and accordingly proposed a “hybrid
               solution” using a “semi-centralized system” with the ultimate goal of moving to a
               “fully decentralized system.” Id. at KIK000018-19.

               Kik objects as to the first and second sentences of this paragraph because they lack
               any citation to the record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).




                                                 77.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 79 of 143



        157.    Accordingly, even though Kik chose the Ethereum blockchain as Kin’s platform,

Kik could not use this blockchain for Kin transactions within Kik Messenger, let alone by

numerous other companies, which Kik hoped to attract to the Kin Ecosystem, because of

Ethereum’s technological limitations. At the June 2017 presentation in San Francisco, Kik’s CEO

told the audience that giving only five Kin tokens to each Kik Messenger user would absorb 23

days of the computing capability of the entire Ethereum network. (SEC46-B, An Evening

(transcript), at 21:2-23:3).

                In Response to No. 157: Disputed. Kik considered various “scaling solutions” and
                alternatives to keeping Kin on the Ethereum blockchain. SEC14, Philp Inv. Tr.
                231:17-24. Additionally, Kik explained publicly that Ethereum was “the best
                blockchain to build for right now,” and that it could “create a new cryptocurrency,
                new token very quickly and easily. And then we set it up such that as new
                blockchains emerge, if they have higher scalability, we can move between
                blockchains.” SEC49B 52:7-17. Further disputed as to the first sentence of this
                paragraph because it lacks any citation to the record as required by Fed. R. Civ.
                P. 56(c) and L.R. 56.1(d). Otherwise undisputed.

        158.    Kik’s white paper informed potential purchasers that Kik would address these

issues, and do so in at least two different ways. First, Kik would implement its own “transaction

service” that would allow Kin users to temporarily bypass the Ethereum blockchain – and avoid

its logjams and expense – by conducting Kin transactions within Kik Messenger on a “centralized”

ledger to be operated by Kik (or by an entity established by Kik). Kik described this new service

as “a semi-centralized hybrid on-chain and off-chain Transaction Service for scalable interactions

with the Kin cryptocurrency.” Second, Kik stated that it would seek a “long term” solution by

establishing a new entity, the “Kin Foundation,” which would in turn “move to migrate [Kin’s]

transactional infrastructure to a fully decentralized system while retaining a low friction user

experience.” (SEC31, Dep. Ex. 12, at 19; Answer ¶ 137).

                In Response to No. 158: Disputed. The Whitepaper states that, “Kik will initially
                implement a semi-centralized hybrid on-chain and off-chain Transaction Service
                for scalable interactions with the Kin cryptocurrency. At the core, the transactions


                                                78.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 80 of 143



               in Kin will be settled on the Ethereum blockchain.” SEC31 at KIK000018. To
               reach its goals of improving user experience, avoiding network fees for transactions
               between users, and avoiding stress on the public network, Kik proposed a
               centralized off-chain ledger with an API available to all digital service partners. Id.
               In the long term, the Kin Foundation would “migrate the transaction infrastructure
               to a fully decentralized system while retaining a low friction user experience.” Id.
               at KIK000019. Otherwise undisputed.

       159.    Kik promised to publish a “Kin Technical Whitepaper” that described Kik’s

proposed “managed solution for Kin tokens.” (SEC31, Dep. Ex. 12, at 19; Answer ¶ 138).

               In Response to No. 159: Disputed that Kik “promised” to publish a technical
               whitepaper. The Whitepaper contained a reference that Kik would publish a
               technical white paper. SEC31 at KIK000019. Otherwise undisputed.

                Kik further objects to this statement as irrelevant and immaterial to whether the
               sales of Kin constituted an “investment contract.” See Response No. 31.

       160.    Following its initial announcements, Kik continued to tell potential investors that it

would seek long-term technological improvements that enabled Kin transactions on the

blockchain. For example, during the June 2017 San Francisco conference, Kik’s CEO said Kik

was “looking for” a new “blockchain 3.0,” which Kik itself might create by partnering with another

blockchain or building its own bespoke blockchain. (SEC46-B, An Evening (transcript), at 22:11-

23:3; Answer ¶ 138). Regardless, Kik promised to “spend a lot of time on that as well.” (Id. at

23:2-3).

               In Response to No. 160: Disputed. The first sentence lacks any citation to the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). And Mr. Livingston’s
               reference to blockchain 3.0 was a desire to improve upon Bitcoin and Ethereum,
               noting that they made it possible to “guarantee scarcity of an individual asset” and
               “add logic to that, and now we’re looking for blockchain 3.0. You can have those
               two things, plus scale, and that may be Ethereum, you know, if that might be a new
               blockchain that we partner with, or we actually might take a crack at building our
               own blockchain.” SEC46B 22:11-23.

       161.    Similarly, at the September 7 New York City event, Kik’s CEO stated:

               Scalability is a real issue. You know, if we wanted to go in and just give
               one Kin to each of our users, we’d tie up the Ethereum network for
               something like 30 days. Take 30 days, like, you get one Kin. You get one


                                                79.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 81 of 143



               Kin. Come back 30 days later, and you get one Kin. And it would take down
               the whole network. And so I think, you know, getting that scalability, it’s a
               big challenge. How we’re going to do it is we want everything to be on
               chain from day one because we’re going to do sort of like, a Gmail-style
               rollout inside of Kik. So we’re going to start with just a thousand users. And
               then from there, as we figure out the scalability, we increase the scalability
               of the blockchain -- whether it’s on Ethereum, whether it’s on our own sort
               of blockchain 3.0 project, or somebody else’s blockchain 3.0, I call it, as we
               can increase the scalability, we’ll increase the size of the consumer bases
               again.

(SEC49-B, NYC Ethereum (transcript), at 48:7-49:1).

               In Response to No. 161: Undisputed.

       162.    By September 2017, it would have been impractical for Kik or any other

commercial developer to engage in Kin transactions on the Ethereum blockchain, because of the

slow speeds at which the blockchain would have processed those transactions, among other

limitations. As a Kik executive testified in August 2018, almost a year after Kik’s token

distribution event:

               Q.     Can a commercial developer like Kik just run on the -- run
                      transactions on the Ethereum app? On the Ethereum
                      blockchain?

               A.     They could. It would be slow.

               Q.     I mean, do you think it’s actually, like, that it’s a practical
                      way to run a business?

               A.     Today?

               Q.     Yeah.

               A.     I do not think it’s practical for a consumer application to
                      run all their products on Ethereum. I think over time
                      Ethereum will become more scalable and that is up to all
                      the people contributing to the Ethereum blockchain.

(SEC14, Philp Inv. Tr., at 575:12-575:24).

               In Response to No. 162: Disputed. The first sentence lacks any citation to the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). Further disputed that
               Kik’s solution was “impractical.” Kik chose to build on Ethereum because “it’s a


                                                80.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 82 of 143



               really easy way into get into the market. It’s the best blockchain to build for right
               now” and it could create a new token “very quickly and easily” that could be moved
               to another blockchain. SEC49B 52:5-17. Otherwise undisputed.

       163.    As the issues were described by Kik, a coordinated, centralized effort was required

to implement solutions to the existing blockchain’s “scalability” and speed issues. A decentralized

group of Kin investors could not perform these functions. Indeed, Kik stated that it intended to use

the proceeds of the token sale to finance this work by Kik employees and contractors, many of

whom it identified by name in its white paper. As Kik’s New York City-based consultant testified:

               Q.      . . . [S]o when Kin was offered to the public, again, I’ll
                       represent to you was September of 2017, what blockchain
                       was it on?

               A.      So I believe Kin was anticipating being an ERC20 token on
                       the Ethereum blockchain.

               Q.      Got it. . . .

               [Q].    Could the decentralized community have gotten together
                       and just moved Kik -- the Kin tokens off the Ethereum
                       blockchain?

               [A].    That has never happened -- well, it kind of depends on what
                       you mean, I suppose. Would the holders of Kin tokens be
                       able to, you know -- you know, as a group, unilaterally
                       make such a decision? No.

(SEC70, Investigative Testimony of Jake Bruhkman (“Brukhman Inv. Tr.”), at 90:10-91:1).

               In Response to No. 163: Disputed. Kik had a team “specifically dedicated to a
               scaling solution for Kin” that would allow Kin to transact on another blockchain.
               SEC14, Phil Inv. Tr. 564:2-17; 565:10-12. Additionally, Mr. Bruhkman explained
               that “scalability is a concern for every application in the blockchain space today,”
               but that as of summer 2017, he believed Kin could be implemented on the Ethereum
               blockchain. SEC70, Bruhkman Inv. Tr. at 158:4-17.

               Kik objects to this statement as irrelevant and immaterial to whether the sales of
               Kin constituted an “investment contract.” See Response No. 31. Otherwise
               undisputed. Kik further objects that the first three sentences lack any citation to the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).




                                                81.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 83 of 143



       164.   By the time Kik sold Kin to the general public in September 2017, Kik had not

enabled Kin transactions among users of Kik Messenger that would have relied on Kin’s chosen

platform – the Ethereum blockchain – because doing so would have risked crashing the Ethereum

network:

              Q.      Could -- again, I bought Kik – let’s say I bought Kin on day
                      one of the public sale. Could I engage in peer-to-peer
                      transactions inside the Kik messaging app with my Kin?

              A.      You could not. Not to my knowledge.

              Q.      Why not?

              A.      Why not? The reason for that was the blockchain
                      technology was very new and immature. And so I think our
                      concern was with the current state of blockchain
                      technology, if we enabled that, there’s a potential that we
                      could crash the Ethereum network, which would not just
                      hurt all Kin users inside of Kik, obviously, but would hurt
                      all users of Ethereum broadly. And we didn’t want to do
                      that.

(SEC8, Livingston Inv. Tr., at 470:2-470:15).

              In Response to No. 164: Disputed to the extent the SEC suggests the token was
              not functional at the time Kik sold Kin to the public in September 2017. At the
              time Kik sold Kin in the TDE, Kik had launched a product within Messenger that
              allowed anyone who owned Kin to use it within Kik. Philp Decl. ¶¶ 85-86. They
              could link their digital wallets to Kik Messenger and access different tiers of
              premium content with different amounts of Kin. Id. Otherwise undisputed.

       165.   Ultimately, such work to improve the scalability of the blockchain was undertaken

by Kik. (SEC14, Philp Inv. Tr., at 563:12-565:9).

              In Response to No. 165: Disputed that this work was undertaken by Kik alone as
              there were “a lot of people that contribute to the Ethereum blockchain” other than
              Kik. SEC14, Philp Inv. Tr. 564:2-10. Otherwise undisputed.




                                                82.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 84 of 143



       vi.    Kik Told Investors It Would Work To Attract People To The Kin Network,
              Which Would Increase The Price Of Kin In The Future.

       166.   Kik publicly stated that it would wait until after the planned token distribution event

to invite developers to join the ecosystem. At the May 25, 2017 Token Summit, Kik’s CEO stated:

              So, the timeline for this is we’re publishing our white paper today. We’ll
              start integrating Kin into Kik in a way very similar to what we did with Kik
              coins, and then we’ll announce a token distribution event later this summer,
              and from there, later this year or early next year, that’s where we’ll -- where
              we will start to open up the platform for other developers to join the
              ecosystem.

(SEC36-B, Token Summit (transcript), at 11:9-11:16).

              In Response to No. 166: Disputed. Kik did not say it would “wait until after the
              planned token distribution event to invite developers,” but only that the platform
              was in fact open or available for developers to join after the TDE. SEC36B at 11:9-
              16. Otherwise undisputed.

       167.   Similarly, the white paper promised that “Kik will be the [Kin] ecosystem’s

champion and will showcase Kin to its millions of users.” (SEC31, Dep. Ex. 12, at 6).

              In Response to No. 167: Disputed. The white paper did not include any promise
              but simply said that, “As the founding member of the Kin Foundation, Kik will be
              the ecosystem’s champion and will showcase Kin to its millions of users.” SEC31
              at KIK000006. Otherwise undisputed.

       168.   And, Kik previewed for investors its post-launch pitch at the September 7

conference in New York City:

              And so the question everybody is going to ask themselves is, why would I
              adopt Kin when I could launch my own cryptocurrency and do my own
              token distribution event? And so the answer we want to give to that is
              because you will make more money. And so that’s really how we thought
              about Kin is how can we set it up such that as a developer, who has a digital
              service like, I could do my own cryptocurrency, but if I adopt Kin, I’ll just
              make more money.

(SEC49-B, NYC Ethereum (transcript), at 62:19-63:3).

              In Response to No. 168: Disputed. The SEC provides no support that there were
              “investors” present at the September 7 conference in New York City. Further
              disputed to the extent the SEC suggests that publication of Mr. Livingston’s



                                               83.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 85 of 143



               statements shows that any TDE purchaser relied on the statements. See Response
               No. 108. Otherwise undisputed.

       vii.    Kik Said That It Would Create A “Kin Rewards Engine” That Would “Further
               Grow The Ecosystem.”

       169.    Kik also promoted the creation of “the Kin Rewards Engine,” an automated system

that would identify companies or individuals who helped to boost demand for Kin, and reward

them with additional Kin. Thus, the Rewards Engine would further develop the Ecosystem. Kik’s

white paper stated:

               Kin will sit at the center of a new digital economy inside Kik, driving
               demand and fundamental value for the cryptocurrency. Its resulting value
               will enable the launch of an economic incentive mechanism, the Kin
               Rewards Engine, to further grow the ecosystem.

(SEC31, Dep. Ex. 12, at 5).

               In Response to No. 169: Disputed. The Rewards Engine would “use economic
               incentives to bring other digital services and applications into the decentralized Kin
               Ecosystem.” SEC31 at KIK000006. Otherwise undisputed.

               Kik further objects that the first sentence of this statement lacks any citation to the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       170.    Kik’s white paper explained that “60 percent of the total supply of Kin will be

secured in a smart contract, allocated to the Kin Rewards Engine, and introduced into circulation

as periodic rewards.” (Id. at 19; Answer ¶ 144)

               In Response to No. 170: Undisputed.

       171.    Kik’s white paper stated that “the company [i.e., Kik] . . . will create the Kin

Rewards Engine to incentivize developers and creators to make new products and services.”

(SEC31, Dep. Ex. 12, at 23).

               In Response to No. 171: Undisputed.

       172.    Kik employees worked on the Kin Rewards Engine. (Answer ¶ 95).

               In Response to No. 172: Undisputed.



                                                  84.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 86 of 143



       173.   Kik’s white paper included a high-level overview of the Kin Rewards Engine’s

operations:

              Periodically, the Engine will unlock and distribute a specific amount of Kin
              to be shared among digital service providers in the Kin Ecosystem. The
              rewards that each partner receives will be proportional to a measure of the
              utilization of Kin within that digital service. Such value will be assessed by
              a well-defined process that ensures the rewards are distributed fairly using
              an objective, performance-based methodology.

(SEC31, Dep. Ex. 12, at 6). But Kik’s white paper did not provide additional details about this

process – e.g., how the Rewards Engine would “measure” the use of Kin in digital services, how

it would “assess” the value of those uses, or how the “objective performance-based methodology”

would be employed – it necessarily required further work by Kik. As Kik’s Answer confirms, the

white paper “would not necessarily set forth every input of the algorithm that the Kin Rewards

Engine would use.” (Answer ¶ 145).

              In Response to No. 173: Disputed. The Whitepaper explained in detail that “the
              Kin Foundation will administer the Kin rewards Engine” in order “to create
              incentives for digital services and applications that create vibrant services within
              the Kin Ecosystem.” SEC31 at KIK000017. It further explained that it would
              accomplish this by “periodically unlocking a specific amount of Kin and
              distributing it among ecosystem partners, favoring digital services in which the Kin
              cryptocurrency is highly utilized,” and included the precise percentage of Kin to
              be released over time. SEC31 at KIK000017, 21. Further disputed that the
              Rewards Engine or the Whitepaper “necessarily required further work by Kik”
              because this statement lacks any citation to evidence in the record. Otherwise
              undisputed.

       174.   At the May 25 Token Summit, Kik’s CEO was asked a series of questions by the

organizer of the summit who at that time also served as a paid Kik consultant. The two discussed

on stage the Kin Rewards Engine as follows:

              CONSULTANT: It’s almost like a profit sharing kind of coop type model?

              KIK’S CEO: Yeah. It economically incentivizes everybody to work
              together, and the really nice thing about it is, it creates this great network
              effect, where the more developers that come into this ecosystem, the more
              transactions they create -- the more transactions they create, the more


                                               85.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 87 of 143



              valuable Kin overall becomes, the more valuable Kin overall becomes, the
              more valuable the daily reward becomes. And so, we see this daily reward
              starting at about $100,000 a day, but could quickly grow to half a million,
              million dollars a day, if not more.

(SEC36-B, Token Summit (transcript), at 6:22-7:9; see also SEC22, Mougayar Dep. Tr., at 107:18-

19).

              In Response to No. 174: Disputed. As of July 7, 2017, Mr. Mougayar’s advisor
              agreement with Kik had not been formalized. SEC22, Mougayar Tr. 50:21-51:5.
              Further disputed to the extent the SEC suggests that publication of any of those
              statements alone is sufficient to show that any TDE purchaser both heard and relied
              on the statements. Otherwise undisputed.

              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31. Kik further objects that the first sentence lacks any citation to
              the record r as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       175.   Kik publicly stated that the Rewards Engine would not be created until after the

public sale. In a June 2017 interview, Kik’s CEO stated that setting up the Rewards Engine “will

be later this year [2017], or sometime next year [2018].” (Answer ¶ 147).

              In Response to No. 175: Undisputed.

              Kik objects to the first sentence of this paragraph because it lacks any citation to
              the record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       176.   Kik communicated to potential Kin buyers that Kik would “use the funds” from the

public sale to build the Rewards Engine, among other tasks:

              So we’re going to use the funds to join the platform and essentially build it,
              the transaction service, the identity service, the reward engine. To build it
              in all use cases inside of Kik, to get a bunch of developers building use cases
              outside of Kik. Basically to like launch this whole broader ecosystem

(SEC46-B, An Evening (transcript), at 55:10-23; Answer ¶ 148).

              In Response to No. 176: Disputed to the extent the SEC suggests that publication
              of any of those statements alone is sufficient to show that any TDE purchaser both
              heard and relied on the statements. Otherwise undisputed.




                                               86.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 88 of 143



              Particularly in the absence of evidence that any purchaser saw or relied on any of
              the statements, Kik objects to the SEC’s statements as irrelevant and immaterial to
              whether Kik’s offer or sale of Kin constituted an “investment contract.” See
              Response No. 31. Kik further objects that the first sentence lacks any citation to
              the record r as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       177.   At the time of the May 25, 2017 announcement and throughout the rest of the

offering, Kik did not intend to complete the Kin Rewards Engine before the planned token

distribution event. (SEC4, Heinke Dep. Tr., at 94:5-12, 96:20-97:18, 104:19-106:20). By July

2017, Kik executives understood that creating a Rewards Engine “would be really difficult” and

could take a significant amount of time. (SEC10, Heinke Inv. Tr., at 406:18-409:9; SEC71, Inv.

Ex. 184). Before distributing Kin, Kik hired an additional consultant to work with Kik employees

to design the Rewards Engine. (SEC10, Heinke Inv. Tr., at 410:12-411:7).

              In Response to No. 177: Disputed that Kik conducted a “single offering.” See
              Response No. 36. The details of the Kin Rewards Engine were not intended to be
              complete at the time of the TDE, but other iterations of a program that would reward
              users with Kin had been considered. See SEC4, Heinke Dep. Tr. 106:18-108:9.
              Otherwise undisputed.

       178.   At the September 2017 New York City event, Kik’s CEO stated that Kik was not

ready to release the algorithm for the Kin Rewards Engine, and that the company was still trying

to develop an algorithm that could not be “gamed”:

              Now, the thing we haven’t released yet – and we will but not yet -- is -- the
              obvious question is, but isn’t that really gameable?

              Like, what if, you know, Jesse at Spotify is a little bit evil, and he says,
              instead of like, creating real transactions, what if I just great a bunch of bots
              to send Kin back and forth with each other, and I’ll drive up this transaction
              volume, and, you know, who is real? Who is a bot? You can’t know.

              I think the secret sauce to the algorithm is how we solve for that problem,
              how we solve for game ability. We’re not releasing that yet. We’re very
              excited about that, but that’s really how the Kin – that wasn’t 60 seconds,
              but that’s how the Kin rewards engine works is if the Kin economy like, is
              worth this much without you, and this much with you, we’re going to find
              a way -- a fair, programmable, and ultimately decentralized way to get that




                                                87.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 89 of 143



               value to you, such that it’s in your best economic interest to adopt Kin
               versus build your own cryptocurrency.

(SEC49-B, NYC Ethereum (transcript), at 64:2-64:21).

               In Response to No. 178: Disputed. With respect to the algorithm for the Kin
               Rewards Engine, the purpose of this delay was to make sure Kik was providing
               what was in the purchasers’ “best economic interest” and make sure the ecosystem
               was “fair.” SEC49B 64:2-21. Otherwise undisputed.

       179.    On September 26, 2017, the automated functions of the Rewards Engine were not

operational. The Kin Rewards Engine was being worked on at the time of the September 2017

distribution. (Answer ¶ 149).

               In Response to No. 179: Undisputed.

               Kik objects to the first sentence of this paragraph because it lacks any citation to
               the record whatsoever as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       viii.   Kik Promised It Would Create And Control A “Kin Foundation” To Manage
               And Promote Demand For Kin.

       180.    Kik’s white paper stated that Kik would “establish the Kin Foundation to manage

and encourage growth of the Kin Ecosystem,” and that, “[o]ver time, Kik will work to structure

and form the Kin Foundation, a nonprofit organization to oversee the fair and productive growth

of the Kin Ecosystem.” The Foundation would “administer the Kin supply and the Kin Rewards

Engine” and “provide support and tools for digital services to operate more easily within the

ecosystem,” and, “[u]ltimately . . . [would] facilitate the entire ecosystem’s transition to a fully

decentralized and autonomous network.” And, Kik explained that the Foundation would receive

six of the ten trillion Kin that Kik created. (SEC31, Dep. Ex. 12, at 6, 21; Answer ¶ 98).

               In Response to No. 180: Undisputed.

       181.    Despite statements about the eventual transfer of Kin Ecosystem responsibilities to

the Foundation, Kik provided no concrete timetable for this transfer, and Kik’s CEO told audiences




                                                88.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 90 of 143



that, for an unspecified period, Kik would “have a lot of influence over that Kin Foundation” and

that the Foundation would not be “totally independent” from Kik:

              [Y]es, Kik is a centralized app run by a centralized company, but we are
              using Kik to boost up the value of Kin, and you know, we’re giving a bunch
              of that Kin to this independent not-for-profit foundation, the Kin
              Foundation. Now, we’re going to have a lot of influence over that Kin
              Foundation, at least initially, right? We’re not going to sit there and oh like
              no, no, no, it’s totally independent. Like obviously it’s like Kik created Kin,
              Kik created the Kin Foundation, you know they put ten on the board because
              you know we thought it was really smart or whatever. Obviously we’re
              going to have influence there. But our goal is to yes, we’re going to start
              with employees to try to get this whole thing running. But . . . what we’re
              going to do with the Kin Foundation is move to decentralize it and to make
              it completely autonomous as quickly as we can. Not right away because we
              don’t want the DAO all over again. But over time we’ll move it to be - okay
              it works, the reward engine is working, it’s not gameable, everything is
              running and it’s working, no one’s hacked it yet or it’s not being hacked.
              Everybody agrees, like, now is the time for the autonomous use, we’ll
              decentralize[.]

(SEC46-B, An Evening (transcript), at 43:17-44:24; Answer ¶ 152).

              In Response to No. 181: Disputed. Kik would have some influence over the
              Foundation “at least initially,” with the ultimate goal of the Kin Foundation
              overseeing a fully decentralized economy. See Response No. 177; SEC46B 43:22-
              23. Otherwise undisputed.

       182.   At the September 2017 New York City event, Kik’s CEO stated that Kik “has

influence” on both the company and the foundation:

              So in terms of separating, like, the private entity of Kik and the foundation,
              the Kin rewards engine, today, you know, obviously Kik has influence on
              both. And that’s what we need to do to get it going. But over time, the idea
              is Kik becomes just another participant in this much broader ecosystem.

(SEC49-B, NYC Ethereum (transcript), at 56:17-22).

              In Response to No. 182: Undisputed.

       183.   According to Kik’s public statements throughout the offering, Kik and the Kin

Foundation (which, again, Kik planned to “have a lot of influence over”) would collectively own




                                               89.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 91 of 143



and control nine trillion Kin – 90% of all the Kin that would ever exist. (SEC45-B, TechCrunch

(transcript), at 12:4-14).

                 In Response to No. 183: Disputed. The document cited by the SEC references
                 only a single statement on June 20, 2017 to an audience in China, not that Kik and
                 the Kin Foundation made multiple “statements throughout the offering” about its
                 ownership of Kin. SEC45B. The Foundation was “meant to be this not-for-profit
                 independent group, overseeing the growth of this ecosystem” and only “initially”
                 would Kik “play a large part in getting that foundation going.” SEC45B:6-19.
                 Further disputed as nothing in the portion of the transcript cited references Kik or
                 the Foundation’s ownership of Kin.

I.      THE MARKET UNDERSTOOD FROM KIK’S MARKETING OF THE
        OFFERING THAT THEY COULD PROFIT FROM KIK’S ANTICIPATED
        FUTURE EFFORTS TO PROMOTE AND SUPPORT KIN.

        184.     Various observers, including financial and technology news sources, that reported

or publicly commented on Kik’s offering of Kin either repeated the company’s statements that Kin

could appreciate or stated that they understood Kik to be offering an investment vehicle. For

example, a writer reporting on the June 2017 conference in China reported as follows:

                 While some people have made significant money off of bitcoin, others are
                 skeptical as to whether volatile cryptocurrencies are a good investment.
                 [Kik’s CEO] can see it going either way. “The way I think about ICOs is
                 it’s very similar to the dot-com era. There was a bunch of excitement, people
                 made a bunch of money, people lost a bunch of money but Amazon and
                 Google came out of it. “

(Answer ¶ 76).

                 In Response to No. 184: Disputed. Disputed that Mr. Livingston’s reference to the
                 “dot com” era refers to Kik. See Response Nos. 116, 119. Further disputed as to
                 the first sentence because it lacks any citation to the record as required by Fed. R.
                 Civ. P. 56(c) and L.R. 56.1(d), and states that “various observers” commented on
                 Kik, but mentions only a single reporter in China, where Kik did not sell Kin.

                 Kik further objects to these statements as irrelevant and immaterial to whether
                 Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.
                 Otherwise undisputed.

        185.     In a July 11, 2017 article by a CNBC columnist titled “Why a messaging start-up

is making its own digital currency instead of going public,” the reporter summarized an interview


                                                  56
                                                  90.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 92 of 143



with Kik’s CEO as follows: “he thought, if Kik could develop a cryptocurrency that became a self-

sustaining economy – and Kik owned a big chunk of that supply limited currency – the value of

that stake in Kin could end up being more valuable than the potential exit valuation for Kik as an

ad-based business in an IPO or through an acquisition.” The article also calculated Kik’s potential

profit if Kin increased in value like other digital assets had done. (Answer ¶ 77).

               In Response to No. 185: Disputed. This paragraph contains a supposed quote
               from a columnist who summarized the statement of Mr. Livingston. It contains
               multiple levels of hearsay and lacks any citation to the record as required by Fed.
               R. Civ. P. 56(c) and L.R. 56.1(d); see Fed. R. Evid. 802. Kik further objects to
               these statements as irrelevant and immaterial to whether the sales of Kin constituted
               an “investment contract.” See Response No. 31. Otherwise undisputed a third-
               party made the quoted statement.

       186.    A September 4, 2017 article on an online blockchain news service described Kik’s

plan to use the proceeds from Kin sales to create the Kin Ecosystem, and analyzed the merits of

buying Kin both “for flipping” and for its “long-term potential” as an investment, opining on the

project’s implied valuation and the risk that investors could sell rapidly on secondary trading

markets. (Answer ¶ 78).

               In Response to No. 186: Disputed. The SEC provides no cite to the record or
               identification of the article’s author or location to verify its contents. Moreover,
               the opinions and statements of a third-party “news service” are inadmissible
               hearsay. Kik objects to these statements as irrelevant and immaterial to whether
               the sales of Kin constituted an “investment contract.”

       187.    Similarly, investors who purchased Kin understood from Kik’s marketing of the

token that investing in Kin provided an opportunity to profit, and that Kik would take steps to

increase demand for the token, thereby increasing its price.

               In Response to No. 187: Disputed. Purchasers understood Kin was a medium of
               exchange with consumptive use. See Landsvik Ex. Z, ¶¶ 16-18, 25-27 (Dowd
               Decl.) (“I understood Kin to have been marketed as a cryptocurrency that would be
               used on a wide scale as a medium of exchange within digital applications. Kik did
               not market Kin as a passive investment opportunity.”); id. Ex. AA (Hendriks Decl.),
               ¶¶ 20-21, 30 (same); Ex. BB-1 (Ramsey Decl.), ¶¶ 11, 14. 16 (“Kik never said
               specifically that I would make money or that Kin was an investment opportunity”).


                                                91.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 93 of 143



               Kik further disputes this statement as lacking any citation to the record as required
               by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       188.    For example, one investor who purchased Kin during the portion of the sale open

to the public stated that, after reading Kik’s whitepaper, he purchased Kin in order to make a profit

on the token’s appreciation, and he understood that Kin’s appreciation, if any, was tied to Kik’s

ability to execute on the assurances it had made when marketing the token:

               Q.      You thought that the fact that Kik was an existing company
                       with a messaging base meant that they could have, not with
                       certainty, but a chance of building out a project with real
                       value?

               A.      That’s correct.

               Q.      And then did you then choose to buy in the project, in the
                       ICO because you thought if that worked the coins would be
                       more valuable in the future?

               A.      That’s correct.

               Q.      So if I were to say you bought Kin because looking at the
                       project you thought you would be able or more likely to
                       make a profit; would that be correct?

               A.      Yes.

               ....

               Q.      Let’s say, God forbid, that the day after the public sale of
                       Kin tokens Kik went out of business. It stopped. It couldn’t
                       afford the ecosystem. Do you think that would put the
                       value of Kin at risk?

               A.      Yes.

               Q.      Is that obvious that it would?

               A.      It seems obvious to me, yes.

               Q.      Why is that? Spell it out for me.

               A.      Because -- because it’s -- even if other developers were to
                       build applications around using the Kin token and around
                       their chat application, their -- the core of it would be their



                                                 92.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 94 of 143



                      system and their software. So if that disappears, it’s likely
                      the whole thing would disappear.

               Q.     And is that something you understood at the time?

               A.     Yes.

               Q.     Just curious. So is it fair to say that the value of your
                      investment in Kin was tied to Kik’s ability to perform
                      future tasks?

               A.     Yes.

(SEC72, Investigative Testimony of Alexander Rousmaniere (“Rousmaniere Inv. Tr.”), at 16:23-

17:10, 20:8-21:4).

               In Response to No. 188: Disputed that Mr. Rousmaniere bought Kin to profit.
               Mr. Rousmaniere bought Kin based on “his belief that there is a possible business
               model with a chat application that has a means of monetary exchange built in.”
               SEC72, Rousmaniere Inv. Tr. 13:10-14:5. He would not buy something “because
               you think other people are just going to invest in it and you’re going to get out
               quicker than them.” Id. 16:3-12.

               Kik further objects to these statements as irrelevant and immaterial to whether the
               sales of Kin constituted an “investment contract.” See Response No. 31. Otherwise
               undisputed that Mr. Rousmaniere provided the cited testimony.

       189.    Likewise, another investor, after reading the white paper, purchased Kin in the

hopes that it would rise in value, and that he could thereby make a profit (SEC73, Investigative

Testimony of Harrison Wang (“Wang Inv. Tr.”), at 18:11-13, 19:3-9 (“Q. Did you invest in Kin

because you wanted to make a profit? A. Yes.”)); he also understood from Kik’s statements that

such appreciation was tied to the fortunes of Kik:

               Q.     What if Kik conducted the ICO and then did nothing;
                      would Kin appreciate in value, in your opinion?

               A.     No.

               Q.     What would happen to it?

               A.     I mean, it would just -- everyone would jump ship, I think,
                      because all the investors would sell off.



                                                93.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 95 of 143



               Q.     It’s fair to say that the value of your Kin would
                      dramatically decrease?

               A.     Yes.

(Id. at 20:15-23; see also SEC50, Wang Dep. Tr., at 42:3-25).

               In Response to No. 189: Disputed. Mr. Wang thought that Kin’s “utility would
               drive demand which would drive price.” Id. 241:1-5; 251:16-20. Otherwise
               undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether the
               sales of Kin constituted an “investment contract.” See Response No. 31.

       190.    Another investor who purchased Kin during the sale to the public testified that

Kik’s touting of Kik’s receipt of funding from well-known venture capital firms was evidence that

Kik would cause Kin to increase the price of Kin and that he would, as a result, make a profit:

               Q.     When you made your purchase of Kin, did you purchase
                      the Kin with the expectation of making a profit?

               A.     Yes.

               Q.     And why did you think that?

               A.     Same reason the venture people who invested in Kik did. I
                      mean, I just -- I trusted that. I mean, that’s more than
                      anything the reason why I clicked Send, was -- was
                      following those investors and their belief and their
                      diligence they had done, so that’s the primary reason.

               Q.     Do you recall any specific statements made by Kik itself
                      telling you that you could expect a profit?

               A.     Well, I mean, in the whitepaper, there’s that sentence that I
                      alluded to earlier that said, you know, because it’s a finite
                      supply, as more people use it, it will be worth more money,
                      which implies profit.

               ...

               Q.     But your understanding was that the – that the -- the
                      company had made statements, in effect, that as more
                      people used the token, its value would rise?

               A.     Correct.


                                               94.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 96 of 143



              Q.      Okay. And was it your understanding that that -- that use
                      required participation by developers, service providers, and
                      participants in the network?

              [A].    Right, and it wouldn’t magically happen. Kik and Kin
                      would have to push it to make it happen.

(SEC74, Deposition of Jack Neil (“Neil Dep. Tr.”), at 113:1-114:18 (objection omitted)).

              In Response to No. 190: Disputed. Dr. Neil understood that Kin’s ultimate
              success depended on the participation of participants, vendors, and
              developers. SEC74, Neil Dep. Tr. at 116:7-14. He also understood that any
              increase in Kin’s value was dependent on such participants, vendors, and
              developers’ actual use of Kin. Id. at 114:7-18. Otherwise undisputed.

              Kik further objects to these statements as irrelevant and immaterial to whether the
              sales of Kin constituted an “investment contract.” See Response No. 31.

       191.   Another public sale investor explained that in making his purchase decision he

considered:

              [A].    Well, in ICO land, you have people raising tens of millions
                      of dollars to make things that don’t already exist sometimes
                      in any form. Kik was a different case because it was an
                      existing company that had done successful VC raises and
                      had a large or at least significant and material user base.
                      Therefore, it seems, given their track record of success
                      here, where success means doing anything, they would be
                      able to do more anythings with tens of millions of dollars
                      from the offering.

              [Q].    They would be able to do those things after the offering?

              [A].    I think that -- yes, they need money to do the things.

(SEC75, Investigative Testimony of Garrette Furo (“Furo Inv. Tr.”), at 13:12-13:25).

              In Response to No. 191: Disputed. Mr. Furo “weighed his liquidity, risk tolerance,
              time horizon, and viability of the product” when deciding whether to purchase Kin.
              SEC75, Furo Tr. 12:12-16. Otherwise undisputed.

              Kik further objects to these statements as irrelevant and immaterial to whether the
              sales of Kin constituted an “investment contract.” See Response No. 31.

       192.   After the August 14, 2017 conference in Canada, a prospective Kin buyer sent an

email to the Kik consultant who conducted the live interview of Kik’s CEO at the conference,


                                               95.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 97 of 143



stating: “I just wanted to let you know that I was very excited to watch your fireside chat with Ted

and also to find out that you’re an investor. I was planning to invest in Kin and that video made

me even more confident!” The consultant forwarded the email to Kik’s CEO, who responded

“Great :)” (SEC76, Dep. Ex. 146; SEC22, Mougayar Dep. Tr. 173:2-14).

               In Response to No. 192: Disputed that this was a “prospective buyer” in the TDE.
               The SEC provides no support whether this person was a potential SAFT participant,
               TDE purchaser, or whether he ultimately bought Kin. Otherwise undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether the
               sales of Kin constituted an “investment contract.” See Response No. 31.

       193.    The accredited investors who purchased Kin through the SAFT included managers

of large investment funds with hundreds of millions or billions of dollars under management, and

whose business purpose was to make investment returns not develop or use software applications

or digital asset ecosystems or accumulate stickers. (See, e.g., SEC23, Morehead Inv. Tr., at 9:24-

12:1; 24:12-15 (re Pantera Capital); SEC42, Hourigan Inv. Tr., at 8:11-14:23, 34:1-12 (re PB

Digital/Fortress Investment Group). They also understood that Kik was selling an investment, and

they purchased Kin with the intent to make a profit, specifically through Kin’s appreciation

resulting from Kik’s promised efforts. For instance, a representative for a SAFT participant which

paid $2 million for approximately 19.5 billion Kin (see SEC53, Dep. Ex. 40), explained in a June

2017 email that “[c]ompared to other ICOs, Kik has a real product/user base/VC investor base etc.,

which should generate hype around the ICO and make it fairly easy to flip.” (SEC77, Inv. Ex. 75).

               In Response to No. 193: Disputed. Pre-sale participants bought a futures contract
               containing a conditional right to receive Kin in the future. Philp Decl. ¶¶ 32-33.
               Further disputed that they “purchased Kin with the intent to make a profit,
               specifically through Kin’s appreciation resulting from Kik’s promised efforts” as
               this statement lacks any citation to the record as required by Fed. R. Civ. P. 56(c)
               and L.R. 56.1(d). Otherwise undisputed.

       194.    The representative later testified:




                                                 96.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 98 of 143



               Q.      Having now had a chance to look at your e-mail again, is it
                       fair to say that your sort of overall view of this was that
                       Kik’s prospects as a company weren’t great long-term, but
                       that because it had a real product, a user base and a VC
                       investor base, that it should go up in the near term and that
                       you could exit your [Kin] position at a profit?

               A.      I would say that it should go up in the near term based on
                       its potential to actually work. I mean despite the, you know,
                       negatives which we just discussed in terms of their user
                       base and kind of how it was trending, they did have or I
                       think they still do have, you know, hundreds of millions of
                       people on a -- on a chat platform and a lot of activity; and
                       so trying to, you know, create a digital asset to be used in
                       that has a lot of potential compared to creating a digital
                       asset that has no user base to sort of be integrated into. So it
                       was one part the signaling of this, you know, VC funding
                       they raised and the kind of foundation they have, but the
                       other part of it was that they actually do have that user base
                       and that technology already built out, that, you know, could
                       be an attractive thing to try to integrate this into.

               Q.      You wrote that it should be fairly ease to flip. What did you
                       mean by that?

               A.      That there would be a lot of people that would want to buy
                       these assets once they were, you know, created and out
                       there liquid in the market.

               Q.      So again, so that Fortress or you could be -- you could exit
                       your position at a profit.

               A.      Correct.

(SEC42, Hourigan Inv. Tr., at 50:21-52:4). This investor also confirmed that he understood that if

Kik were to stop its involvement with Kin following the tokens’ distribution, it “would have been

a big negative” based on the investor’s “investment thesis.” (Id. at 46:2-10).

               In Response to No. 194: Disputed. Mr. Hourigan specifically said he “didn’t
               know if [the tokens] would lose all of their value” if Kik went out of business.
               SEC42, Hourigan Tr. 46:2-10. Otherwise undisputed.

       195.    Within 10 months of the September 2017 distribution of Kin, this SAFT participant

had sold all of the approximately 9.75 billion Kin that it had received by that point, and for which



                                                 97.
        Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 99 of 143



it obtained proceeds substantially exceeding its entire $2 million investment. (Id. at 20:4-21:17;

56:4-8).

                In Response to No. 195: Disputed. The cited text does not support the statement
                because it does not reference when the participant sold, how many Kin he sold, and
                how much it received for those Kin. See SEC42, Hourigan Inv. Tr. at 20:4-21:17;
                56:4-8. Further, the investor’s counsel clarified that the investor sold only part, but
                not all, of its holdings of Kin. Id. at 20:12-17.

                Kik further objects to these statements as irrelevant and immaterial to whether
                Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

        196.    Another SAFT participant, Pantera Capital, paid Kik $20 million – nearly one fifth

of the entire amount Kik received – for an allocation of approximately 146 billion Kin. (SEC53,

Dep. Ex. 40). In a June 2017 email, this participant’s founder noted the 30% discount that it would

receive under the SAFT and wrote, “I think it is likely to [sic] up more than 2x so can lock in gain.”

(SEC77, Inv. Ex. 75).

                In Response to No. 196: Disputed. SAFT participants bought a futures contract
                with a right to receive Kin in the future. Philp Decl. ¶¶ 32-34. Otherwise
                undisputed.

                Kik further objects to these statements as irrelevant and immaterial to whether
                Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

        197.    Pantera Capital also began selling its Kin within six months of the September 2017

distribution and sold approximately 10 percent of its allocated Kin within a year of the distribution,

obtaining proceeds that represented approximately 25 percent (or $5 million) of the participant’s

original investment. (SEC23, Morehead Inv. Tr., at 133:7-135:24; 148:21-149:5). The founder of

this purchaser later testified:

                Q.      Did you buy Kin tokens to use them, to spend them within
                        the Kik app or within any ecosystem they might create?

                A.      I imagine that we would have used a small percentage of
                        them, but we principally bought it for capital appreciation.

                Q.      So is all the Kin that you bought in the ICO fund?



                                                 98.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 100 of 143



               A.      Yes.

               Q.      And so you would have used the Kin tokens that reside in
                       the ICO fund to purchase things within the Kin Ecosystem?

               A.      I -- only for kind of experimental reasons to decide if it’s a
                       good investment. It would be an immaterial amount.

               Q.      Is that something you would have to clear with the fund
                       investors before doing or you can just unilaterally do that?

               A.      We do have the ability to use tokens for staking and other
                       purposes to test systems, but it would -- again, it would be a
                       very immaterial amount.

               Q.      So, I mean, the primary purpose for your investing in Kin
                       was to profit, to make money for your investors?

               A.      Yes. We were principally seeking capital. Appreciation on
                       the tokens.

               (Id. at 73:9-74:9).

               In Response to No. 197: Undisputed.

               Kik objects to these statements as irrelevant and immaterial to whether Kik’s sales
               of Kin constituted an “investment contract.” See Response No. 31.

       198.    Another investor who purchased $100,000 in Kin using a SAFT (and who was

compensated as a Kik consultant and later became a director of the Foundation), believed during

the offering that Kik would be responsible for opening up Kin to developers after the token

distribution event, because Kik “had the resources.” (SEC22, Mougayar Dep. Tr., at 122:25-

123:14). At the time of the offering, the investor expected Kik to be involved in developing Kin at

least through 2017 and likely into 2018 because “that was the only way.” (Id. at 125:10-16:17).

One of the reasons the investor bought Kin was to profit from an appreciation in the value of Kin

“if they are successful.” (Id. at 133:1-7).

               In Response to No. 198: Disputed. As of “May of 2017” Mr. Mougayar believed
               Kik would be involved in adding functionality for Kin. SEC22 Mougayar Tr.
               123:5-14. The TDE was not announced until later in August 2017. Philp Decl.
               ¶ 52. Further disputed that Mr. Mougayar bought Kin to profit, which was


                                                 99.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 101 of 143



              “potentially” one of the reasons he entered the SAFT. SEC22, Mougayar Tr.
              133:1-7. Otherwise undisputed.

              Kik further objects to these statements as irrelevant and immaterial to whether
              Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

J.     AT THE TIME OF THE KIN OFFERING, KIN HAD NO UTILITY

       i.     Kik Did Not Market Any Specific Use For Kin To Public Buyers

       199.   In marketing the Kin offering, Kik’s white paper had described a number of

“example[s]” or “prospective use cases . . . demonstrating how Kin may be integrated into the Kik

application.” (SEC31, Dep. Ex. 12, at 12-15).

              In Response to No. 199: Disputed that Kik conducted a “single offering.” See
              Response No. 36. Otherwise undisputed.

       200.   When Kik distributed Kin on September 26, 2017, none of the “use case” examples

suggested by the white paper were available:

              Q.      At the time of the token distribution event, could people go
                      into the Kik app and use their Kin tokens to do any of the
                      things that are described here [in the white paper]?

              A.      No.

(SEC10, Heinke Test. Tr., at 246:14-247:7; see also SEC4, Heinke Dep. Tr., at 130:7-131:25;

SEC14, Philp Test. Tr. 404:19-405:4).

              In Response to No. 200: Disputed to the extent that, at the time Kik sold Kin to
              the public in September 2017, Kik had launched a product within Messenger that
              allowed anyone who owned Kin to use it within Kik. Philp Decl. ¶¶ 85-86. On the
              day of the token distribution event, Kin was fully integrated into the Kik app and
              there was a functioning product that anyone who owned Kin could use within Kin.
              SEC 14, Philp Inv. Tr. 225: 14-24. Otherwise undisputed.

       ii.    Kik Rushed To Create A “Minimum Viable Product” That Kik Described Only
              To SAFT Participants

       201.   By June 2017, Kik decided to hold the public Kin sale as soon as the company had

created what it called a “Minimum Viable Product” or “MVP” for the token. (SEC78, Inv. Ex. 49).




                                                100.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 102 of 143



               In Response to No. 201: Disputed. The cited document does not state that the
               TDE would occur “as soon as” the MVP was functional. See SEC78 at page
               KIK_00117729. Mr. Heinke testified only that Kik’s plan around May 2017 was
               to sell tokens to the public sometime after Kik had created an MVP. See SEC4,
               Heinke Inv. Tr. 110:3-23; SEC10, Heinke Dep. Tr. 191:1-19.

       202.    The Minimum Viable Product that Kik pursued was a series of digital, cartoon

“stickers” that would be available to Kik Messenger users who purchased Kin. The stickers would

appear inside Kik Messenger and would not be available to Kin buyers who did not have a Kik

Messenger account. (SEC40, Ben-Ari Dep. Tr., at 107:3-10 (“You had to have a Kik Messenger

in order to access the stickers.”)). Upon buying Kin, an investor with a Kik Messenger account

could access the cartoon stickers by opening a digital “wallet” inside Kik Messenger, unlocking

digital stickers that were accessible in the wallet, and then sharing the stickers with other users

within the application. The more Kin owned by a Kik Messenger user, the higher the user’s “status”

level and the more stickers the user could access. (SEC10, Heinke Inv. Tr., at 193:10-14).

               In Response to No. 202: Disputed to the extent the SEC suggests that this was the
               MVP’s sole functionality. The MVP also included the ability to link an Ethereum
               wallet to a person’s Kik Messenger account. Philp Decl. ¶ 86; SEC40, Ben-Ari Tr.
               170:4-11. Additionally, at the time a user received Kin at the token distribution
               event in September 2017, the user had the ability to transfer Kin to others and to
               integrate it into another app. SEC40, Ben-Ari Tri. 177:9-25. Otherwise undisputed.

               Kik further objects that this statement lacks any citation to the record as required
               by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       203.    The stickers could not be purchased using Kin. (SEC14, Philp Inv. Tr., at 228:10-

13; SEC64, October 20, 2017 Letter).

               In Response to No. 203: Disputed to the extent that different types of stickers
               could be unlocked in tiers corresponding with how much Kin a user owned.
               SEC40, Ben-Ari 104:14-23; 105:9-21. Otherwise undisputed that stickers could
               not be “purchased” with Kin.

       204.    The stickers that Kik created for its purported Minimum Viable Product were small,

emoji-like images, predominately a cartoon honey badger, such as the below:




                                               101.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 103 of 143




(Answer ¶ 103).

               In Response to No. 204: Disputed. The honey badger sticker referenced by the
               SEC is only one example of a sticker that was included in Kik’s MVP. SEC40,
               Ben-Ari 108:18-109:5. Otherwise undisputed.

       205.    Kik developed the stickers based on its belief that they were relevant to whether

Kik’s sales of Kin were securities transactions under the securities laws. (SEC14, Philp Inv. Tr.,.

265:19-266:5, 272:23-273:12; SEC41, Ben-Ari Inv. Tr., at 71:20-74:13). As one Kik executive

wrote in a June 2017 email to other company executives about how the company had defined

Minimum Viable Product:

               The definition was written with one purpose only: COMPLIANCE. This
               is NOT an MVP [Minimum Viable Product] for product purposes, nor to
               satisfy any good user experience for crypto participants. We discussed that
               once we integrate Kin into Kik we will rebuild the entire product bottom up
               and the MVP will not be used in any way.

(SEC79, Inv. Ex. 194; SEC41, Ben-Ari Inv. Tr., 71:20-74:13).

               In Response to No. 205: Disputed. Satisfying compliance concerns was only one
               of multiple reasons for developing the MVP, andKik disputes that compliance is
               necessarily synonymous with “securities laws.” SEC4, Heinke Dep. Tr. 112:24-
               113:14. Mr. Ben-Ari, the author of the email in question, also testified that he had
               changed his mind after having conversations with other Kik executives and that
               “there was a lot of merit” in the MVP aside from compliance, including from the
               product perspective. SEC40 Ben-Ari Dep. Tr. at 99:24-100:18. Otherwise
               undisputed that the document contains the cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.



                                               102.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 104 of 143



       206.    Similarly, in June 2017, a Kik employee described the “crypto stickers” as follows:

               Basically it doesn’t really matter. The whole point is to make our legal
               department happy, not the users (who are actually investors and probably
               could care less that they got a sticker pack for their $10K investment into
               KIN).

(SEC80, Dep. Ex. 76).

               In Response to No. 206: Disputed. The email in question was in response to a
               request for feedback regarding a specific sticker pack design that a Kik employee
               viewed as sexist and, moreover, the Kik employee was not otherwise involved in
               the design or creation of the MVP. Landsvik Decl. Ex. MM, Leibovich Tr. 92:11-
               98:10. Kik further disputes that the MVP definition was written for compliance
               only. See Response No. 205. Otherwise undisputed that the document contains the
               cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       207.    Minutes from a Kik Board meeting on August 3, 2017 reported that Kik’s CEO

discussed with the board “the proposed cap on the [Token Distribution Event] . . . indicating that

since the TDE has been delayed to further develop the minimum viable product (or initial product)

so it should be in a better position to defend a regulatory challenge than others which have raised

far greater amounts with either no or little utility.” (SEC81, Inv. Ex. 29).

               In Response to No. 207: Disputed that there were several reasons Kik opted to
               launch the public token when it did, including that Kik wanted to prove that the
               technology was integrated, as well as ensure it had an MVP. SEC10, Heinke Inv.
               Tr. 195:9-196:19. Another reason Kik needed the token to have utility before
               launching to the public was a business reason so that there was value to the product
               they were offering. SEC10, Heinke Inv. Tr. 199:14-16. Undisputed that the board
               minutes contained the cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       208.    Kik did not mention the status-based stickers in any public announcements or

otherwise discuss these cartoon stickers in marketing to potential public sale investors, before the

public sale. (SEC3, Clift Inv. Tr., at 180:14-18; SEC40, Ben-Ari Dep. Tr., at 154:15-155:13).




                                                103.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 105 of 143



Because public sale investors could not have known about the stickers before buying Kin, the

stickers could not have been a motivation for these purchases.

               In Response to No. 208: Undisputed that Kik’s public announcements did not
               specifically discuss stickers. Disputed to the extent this statement lacks any citation
               to the record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       209.    Some of the largest Kin purchasers during the portion of the sale open to the public

have testified that they did not purchase Kin in order to access the stickers. (SEC72, Rousmaniere

Inv. Tr., at 17:12-22; SEC73, Wang Inv. Tr., at 17:7-18:10 (“Q. Did you buy Kin in order to gain

access to digital stickers? A. No.”); SEC75, Furo Inv. Tr., at 15:5-20 (“I could not care less about

these stickers.”); SEC74, Neil Dep. Tr., at 117:10-118:2 (“It was my understanding they had no

product at the time.”)).

               In Response to No. 209: Undisputed that four of the approximately 10,0000 TDE
               participants made these statements. Kik objects to these statements to the extent
               the SEC suggests the statements of a select group of purchasers is representative of
               purchaser expectations as a whole.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       iii.    Up To And Including The Time Of Kik’s Distribution Of Kin On September 26,
               2017, There Was No Good Or Service To Purchase With Kin.

       210.    At no time prior to September 26, 2017 did Kik identify any specific good or service

that could be purchased with Kin. (SEC14, Philp Inv. Tr., at 233:22-235:7, 241:11-21; SEC8,

Livingston Inv. Tr., at 457:24-458:6). And, throughout the period in which Kik offered and sold

Kin, up to and including September 26, 2017, there was nothing to purchase using Kin:

               Q.      Okay. Rolling back the clock. It’s September of 2017.
                       Which developers or apps accepted Kin?

               A.      Just Kik.




                                                104.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 106 of 143



               Q.      That’s it? You were unaware of any others?

               A.      Correct.

               Q.      Okay.

               [Q].    What did Kik accept them for?

               [A].    Kik allowed you to unlock stickers based on your balance.

               [Q].    So did Kik -- did Kik provide any goods and services to
                       people in return for Kin tokens?

               [A].    If you’re saying in terms of actually spending them where
                       Kik would take your tokens in return for something, no.

(SEC8, Livingston Inv. Tr., at 475:6-22; see also SEC41, Ben-Ari Inv. Tr., at 132:1-22 (“If you’re

referring to spend Kin within Kik, that was, at that point in time, at the point of the TDE, was not

possible.”); SEC64, October 20, 2017 Letter).

               In Response to No. 210: Disputed that Kin tokens were not functional at the time
               of the TDE. At the time a user received Kin at the token distribution event in
               September 2017, the user had the ability to transfer Kin to others and to integrate it
               into another app. SEC40, Ben-Ari Tri. 177:9-25. Otherwise undisputed that the
               documents contain the cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       211.    One investor who bought Kin in the public sale confirmed that, at the time he

received his Kin, “[t]here wasn’t anything available then. They had the whole infrastructure to

build out.” And the investor confirmed that he understood that it was Kik who would build that

“infrastructure.” (SEC75, Furo Inv. Tr., at 16:19-25). Another public sale purchaser testified

similarly:

               Q.      On the day you purchased or received your Kin, were you
                       able to purchase anything?

               A.      No, I don’t think so.

               Q.      Were you relying on Kik to build the ecosystem in order
                       for you to be able to access the ecosystem you referenced?


                                                105.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 107 of 143



               A.     Yeah.

(SEC73, Wang Inv. Tr., at 16:17-23).

               In Response to No. 211: Disputed that Kin tokens were not functional at the time
               of the TDE. See Response No. 211. Otherwise undisputed that the documents
               contain the cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       212.    A blockchain capable of processing transactions between buyers and sellers at the

volume and speed necessary for running consumer applications, and a functioning rewards engine

also did not exist on September 26, 2017. (SEC8, Livingston Inv. Tr., at 115:15-117:16; SEC14,

Philp Inv. Tr., at 564:3-565:9 (“The transaction throughput on Ethereum is too slow and too

expensive to run consumer applications at scale.”)).

               In Response to No. 212: Disputed. The Kin token functioned on the Ethereum
               blockchain at the time of the TDE. SEC8, Livingston Inv. Tr. 115:15-116:3. Kik
               simply wanted to grow Kin’s use to a scale larger than Ethereum would support.
               Id. 116:16-117:16. Further disputed that while the algorithmic Kin Rewards
               Engine envisioned in the white paper did not exist as of September 26, 2017, the
               Kin rewards could be manually distributed to developers. See SEC14, Philp Inv.
               Testimony at 358:11-359:12; 542:1-23; Heinke Dep. Tr. at 106: 22-25. Otherwise
               undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       213.    As of late 2018, a functional Rewards Engine did not exist:

               Q.     Okay. And, again, we’re on day one. I bought -- say I
                      bought in the Kin sale in September 2017. Could I, at that
                      time, earn Kin via the Kin Rewards Engine?

               A.     As a developer?

               Q.     As anyone?

               A.     So the Reward Engine is for developers.

               Q.     Okay.




                                              106.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 108 of 143



               A.      The Reward Engine was not running then and is not
                       running today.

               Q.      That’s what I was going to ask you. It’s not running today
                       [in 2018]?

               A.      Correct.

(SEC8, Livingston Inv. Tr., at 471:10-471:22).

               In Response to No. 213: Disputed. While the algorithmic Kin Rewards Engine
               envisioned in the whitepaper did not exist as of 2018, Kin rewards could be
               manually distributed Kin to developers. See SEC14, Philp Inv. Testimony at
               358:11-359:12; 542:1-23; Heinke Dep. Tr. at 106: 22-25. Otherwise undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       214.    Kik did not distribute the blockchain’s public code in the form of a Software

Developer Kit (called a “SDK”) to developers until after the distribution of the token. (SEC8,

Livingston Inv. Tr., at 586:6-586:19; SEC22, Mougayar Dep. Tr., at 233:7-18; SEC14, Philp Inv.

Tr., at 564:21-566:9). Indeed, as of October 15, 2017, several weeks after Kik distributed Kin,

there were no developers on the “Kin platform;” the Kin Rewards Engine had not made any

payouts; and it was the case that “multiple digital services building experiences for users” did not

then exist. (SEC22, Mougayar Dep. Tr., at 211:5-20, 212:18-213:25; SEC82, Dep. Ex. 150;

SEC64, October 20, 2017 Letter).

               In Response to No. 214: Disputed. Kin functioned as a currency. Shortly after the
               TDE approximately 20% of the participants had linked their Ethereum wallets to
               Kik. Philp Decl. ¶ 88. In December 2017, users had the ability to earn Kin within
               Kik messenger by completing polls or surveys for third-party advertisers, providing
               feedback to Kik, or by offering creative content to other Kik users. Id. ¶ 89. By
               January of 2018, 59% of Kik users were linked wallets had engaged in at least one
               poll to earn Kin, and 19% of wallet users had spent Kin on at least one set of digital
               stickers. Id. ¶ 90.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.




                                               107.
          Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 109 of 143



           215.     As of late 2019, there were (and had been) no “tangible real world products that

could be purchased with Kin.” (SEC22, Mougayar Dep. Tr., at 214:11-215:12).

                    In Response to No. 215: Disputed. As of August 2018, a sunglasses company
                    began accepting Kin in exchange for its products. SEC14, Philp Inv. Tr. 227:15-
                    21.

           216.     Kin is not “currency” as that term is defined in the federal regulations, and it has

never had legal tender status in any jurisdiction. Federal regulations define “currency” as “[t]he

coin and paper money of the United States or of any other country that is designated as legal tender

and that circulates and is customarily used and accepted as a medium of exchange in the country

of issuance.” 31 C.F.R. § 1010.100(m). The Treasury Department’s Financial Crimes Enforcement

Network (“FinCEN”) has noted that virtual currency is not legal tender: “In contrast to real

currency, ‘virtual’ currency is a medium of exchange that operates like a currency in some

environments, but does not have all the attributes of real currency. In particular, virtual currency

does not have legal tender status in any jurisdiction.” Guidance: Application of FinCEN’s

Regulations to Persons Administering, Exchanging, or Using Virtual Currencies (March 18, 2013)

(discussing 31 C.F.R. § 1010.100(m)).6 The CFTC and IRS have reached the same conclusion. See

In re Coinflip, Inc., CFTC No. 15-29, 2015 WL 5535736, *1 n.2 (Sept. 17, 2015); IRS Virtual

Currency Guidance, I.R.S. Notice 2014-21, 2014-16 I.R.B. 938, 2014 WL 1224474 (Apr. 14,

2014).

                    In Response to No. 216: Disputed that “currency” is defined as legal tender under
                    federal regulations, including federal securities regulations. See Sea Pines of Va.,
                    Inc. v. PLD, Ltd., 399 F. Supp. 708, 711–12 (M.D. Fla. 1975). Kik further objects
                    to these statements to the extent they lack cites to the record as required by Fed. R.
                    Civ. P. 56(c) and L.R. 56.1(d). Kik further objects as these statements are legal
                    conclusions and not statements of fact.

                    Kik further objects to the SEC’s position that these statements are material for
                    purposes of summary judgment, as the SEC previously took the position that these

6
    Available at https://www.fincen.gov/sites/default/files/shared/FIN-2013-G001.pdf (last visited March 17, 2020).


                                                         108.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 110 of 143



               topics are “not relevant to any party’s claim or defense.” See ECF 34-4, at page 21
               of 32; Response No. Request No. 34. Indeed, the SEC relied on that position to
               deny Kik any discovery whatsoever into Kik’s affirmative defense that application
               of the securities laws in this case is constitutionally void. See ECF 34; ECF No.
               27.

K.     KIK KNEW THAT ITS OFFERING AND SALE OF KIN COULD BE
       CONSIDERED AN OFFERING AND SALE OF SECURITIES

       217.    Starting at least as early as February 2017, Kik was aware that regulators could

decide that the offering and sale of Kin was an offering and sale of securities under Howey. On

multiple occasions between February 2017 and Kik’s distribution of Kin in September 2017, Kik

executives and board members specifically discussed the risk that United States and Canadian

securities regulators would conclude that the offer and sale of Kin should be regulated as a security

– specifically, as an “investment contract” under the United States Supreme Court’s decision in

SEC v. W.J. Howey Co., 328 U.S. 293 (1946), or analogous Canadian law.

               In Response to No. 217: Disputed. None of these statements contain a citation to
               the record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

       218.    For example, before Kik’s public announcement of Kin, on or about April 3, 2017,

the New York-based consultant that had been advising Kik specifically warned Kik about the

SEC’s potential regulation of the Kin offering:




(SEC83, Dep. Ex. 33, at COINFUND019857; Answer ¶ 97).

               In Response to No. 218: Disputed as to the characterization that this statement was
               a “warning” because the cited documents do not contain that language, and because
               Mr. Livingston did not remember reading the CoinFund report. SEC8, Livingston
               Inv. Tr. 237:6-10. Otherwise undisputed that the document contains the cited text.

               Kik further objects to these statements as irrelevant and immaterial to whether


                                                109.
         Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 111 of 143



                Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

         219.   In an email the next day, on April 4, 2017, the same consultant told a Kik executive,

“You don’t want your offering to be a securities offering, as that comes with a huge regulatory

burden and expense (it’s essentially like taking your company public). On the other hand,

unregistered public securities offerings are not legal in the U.S.” (Answer ¶ 97; SEC84,

COINFUND000369). The consultant further suggested that Kik consider blocking sales in the

United States to mitigate the risk of SEC enforcement. (SEC84, COINFUND000369). By the time

Kik received these communications, Kik personnel were aware that the Honey test could be used

to determine that the sale of a digital token constituted the sale of an investment contract. (SEC14,

Philp Inv. Tr., at 197:9-198:19; SEC10, Heinke Inv. Tr., 94:24-95:6).

                In Response to No. 219: Undisputed. Kik further objects to these statements as
                irrelevant and immaterial to whether Kik’s sales of Kin constituted an “investment
                contract.” See Response No. 31.

         220.   On April 10, 2017, a series of PowerPoint slides provided to Kik’s Board included

the statement that a Kin offering that raised “millions” and “was highly marketed to users and the

public at large . . . risk[ed] becoming a security in the eyes of the SEC very quickly.” (Answer

¶ 97).

                In Response to No. 220: Disputed. This statement is incomplete and misleading.
                The entire quote in the consultant’s report notes that the “SEC has yet given no
                guidance that any particular token offering is a security, and this guidance is not
                expected in the near future.” SEC83 at COINFUND019857. The SEC further
                omits that this statement was made by a CoinFund survey participant, not Kik,
                about a hypothetical token, not Kin. Landsvik Decl. Ex. BBB at KIK00106273.

                Kik further objects to these statements as irrelevant and immaterial to whether
                Kik’s sales of Kin constituted an “investment contract,” see Response No. 31, and
                to the extent this statement lacks a citation to the record as required by Fed. R. Civ.
                P. 56(c) and L.R. 56.1(d).




                                                 110.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 112 of 143



       221.    On or about May 5, 2017, Kik’s CEO also sent the board of directors a series of

PowerPoint slides that warned that “Securities law” was the first-listed “[r]isk” associated with the

company’s sale of Kin:




(SEC19, Dep. Ex. 36 at KIK_00106806; Answer ¶ 98).

               In Response to No. 221: Undisputed that the document contains the cited text.

               Kik objects to these statements as irrelevant and immaterial to whether Kik’s sales
               of Kin constituted an “investment contract.” See Response No. 31.

       222.    During the summer of 2017, as Kik’s officers and directors reassessed Kik’s

insurance, they specifically discussed obtaining $10 million in additional insurance for “defense

costs” associated with, inter alia, disputes regarding whether Kik had “compl[ied] with the Howey

test” or “if the SEC determines that Kin is, in fact, a security and not a product.” (SEC4, Heinke

Dep. Tr., at 146:7-155:10; SEC85, Dep. Ex. 53; SEC86, Dep. Ex. 67).

               In Response to No. 222: Undisputed that the documents contain the cited text.

               Kik objects to these statements as irrelevant and immaterial to whether Kik’s sales
               of Kin constituted an “investment contract.” See Response No. 31. Kik further
               objects to this statement as inadmissible. Fed. R. Evid. 411; Busher v. Barry, No.
               14-cv-4322, 2019 WL 6895281, at *18 (S.D.N.Y. Dec. 18, 2019).




                                                111.
          Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 113 of 143



          223.   On July 18, 2017 Kik’s CFO received an email from Kik’s insurance broker which

stated:




(SEC86, Dep. Ex. 67; SEC4, Heinke Dep. Tr., at 152:20-153:5).

                 In Response to No. 223: Undisputed that the email contains the cited text, but
                 disputed that it is complete or accurately reflects the content of the email, which
                 advised Kik on many areas that could result in “a potential claim” or “the potential
                 for a loss,” including non-securities regulatory, cyber, and professional-liability
                 issues, and that “insurance policies can only indemnify for the investigation costs
                 of a regulatory issue not the fines themselves.” SEC86 at KIK_00115681

                 Kik further objects to these statements as irrelevant and immaterial to whether
                 Kik’s sales of Kin constituted an “investment contract.” See Response No. 31. Kik
                 further objects to this statement as inadmissible. See Response No. 222.

          224.   Kik ultimately obtained $10 million in additional insurance coverage (SEC4, Heike

Dep. Tr., at 160:19-162:8), and this insurance is presently financing Kik’s defense in this litigation.

(SEC87, Kik’s Second Amended Initial Disclosures).

                 In Response to No. 224: Undisputed that Kik obtained $10 million in additional
                 insurance coverage. Disputed to the extent the cited document supports the SEC’s
                 contention that insurance is financing Kik’s defense in this litigation.

                 Kik further objects to these statements as irrelevant and immaterial to whether
                 Kik’s sales of Kin constituted an “investment contract.” See Response No. 31. Kik
                 further objects to this statement as inadmissible. See Response No. 222. Otherwise
                 undisputed.

          225.   On July 25, 2017, the SEC issued a Report of Investigation pursuant to Section

21(a) of the Exchange Act (the “DAO Report”). The DAO Report specifically discussed the so-

called “Howey test” and stated, inter alia, as follows:

                 Whether or not a particular transaction involves the offer and sale of a
                 security—regardless of the terminology used—will depend on the facts and


                                                 112.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 114 of 143



               circumstances, including the economic realities of the transaction. Those
               who offer and sell securities in the United States must comply with the
               federal securities laws, including the requirement to register with the
               Commission or to qualify for an exemption from the registration
               requirements of the federal securities laws. The registration requirements
               are designed to provide investors with procedural protections and material
               information necessary to make informed investment decisions. These
               requirements apply to those who offer and sell securities in the United
               States, regardless whether the issuing entity is a traditional company or a
               decentralized autonomous organization, regardless whether those securities
               are purchased using U.S. dollars or virtual currencies, and regardless
               whether they are distributed in certificated form or through distributed
               ledger technology.

(SEC88, The DAO Report at 17-18; Answer ¶ 106).

               In Response to No. 225: Undisputed. Kik objects to these statements as irrelevant
               and immaterial to whether Kik’s sales of Kin constituted an “investment contract.”
               See Response No. 31.

       226.    Kik’s CEO was aware of and reviewed the DAO Report within days of its issuance.

(SEC2, Lit. RFA, No. 130).

               In Response to No. 226: Undisputed. Kik objects to these statements as irrelevant
               and immaterial to whether Kik’s sales of Kin constituted an “investment contract.”
               See Response No. 31.

       227.    On the same day the SEC issued the DAO Report, Kik contacted the Ontario

Securities Commission (“OSC”) regarding the legality of the Kin offering. The OSC is a regulatory

agency which administers and enforces securities legislation in the Canadian province of Ontario,

where Kik is headquartered. (Answer ¶ 107; SEC89, Deposition of Pat Chaukos (“Chaukos Dep.

Tr.”), at 47:18-50:12).

               In Response to No. 227: Disputed that Kik contacted the OSC “regarding the
               legality of the Kin offering,” as that statement lacks any citation to evidence in the
               record as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). Otherwise undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.




                                               113.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 115 of 143



       228.    From August to September 2017, including during a face-to-face meeting on

August 14, 2017, Kik executives and Kik’s Canadian and American counsel discussed the Kin

offering with the OSC. In the discussions, OSC staff members raised concerns that the sale of Kin

would violate both Ontario and U.S. securities laws, because Kin tokens were investment contracts

and, thus, securities. During these discussions, the company, its Canadian and American lawyers,

and regulators specifically discussed the United States Supreme Court’s decision in Howey, to

which the Canadian regulator looked for guidance as to whether the offering of Kin was, in fact, a

securities offering. (SEC89, Chaukos Dep. Tr. 73:22-75:4, 77:18-21, 82:21-83:8, 85:8-17, 169:22-

171:16).

               In Response to No. 228: Disputed. The OSC staff “was somewhat dismissive of
               Howey as a precedent as being old law[.]” SEC Ex. 90, McKee Tr. 104:11-15; 23-
               25. Prior to the TDE, the OSC never definitively informed Kik that it had reached
               the conclusion that its sale of Kin would constitute an offering of securities under
               Howey, or that Howey would even be controlling law. SEC89, Chaukos Tr., 88:11-
               20; Landsvik Decl., Ex. EE, McKee Ltr., Chaukos Ex. 121, at KIK_00128199. Kik
               further disputes these statements to the extent they lack any citation to the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d).

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       229.    By at least September 5, 2017, the OSC informed Kik that the “OSC staff

definitively communicated a position that the [sale to the public of Kin] constituted an offering of

securities” based on the Howey test and other Canadian law. (Answer ¶ 109; SEC89, Chaukos

Dep. Tr., at 169:22-171:16, 181:14-183:15; SEC90, Deposition of Ross McKee (“McKee Dep.

Tr.”), at 171:23-172:13, 177:22-178:6).

               In Response to No. 229: Disputed. The OSC never definitively informed Kik that
               it had reached the conclusion that its sale of Kin would constitute an offering of
               securities under Howey, or that Howey would even be controlling law. See SEC89,
               Chaukos Tr., Landsvik Decl., Ex. EE, McKee Ltr., Chaukos Ex. 121, at
               KIK_00128199.




                                               114.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 116 of 143



               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       230.    After learning of the OSC’s position, Kik barred Canadians from purchasing Kin

in the public sale. (Answer ¶ 110). Kik did not contact the SEC regarding the legality of the Kin

offering, even though the OSC questioned whether Kik should do so in light of the OSC’s

conclusions on the subject. (SEC89, Chaukos Dep. Tr., at 185:10-185:20; Answer ¶ 111).

               In Response to No. 230: Disputed. Kik chose to exclude Canadian residents from
               the TDE because Kik understood that the OSC’s public-interest exception would
               allow the OSC to bring an action with respect to the TDE, even if it did not satisfy
               the definition of an investment contract. SEC90, McKee Tr. 151:23-152:10; 155:8-
               14. Further disputed because the OSC asked only whether Kik had already
               contacted the SEC, and did not question whether Kik should do so. SEC89,
               Chaukos Dep Tr. at 185:10-20. Otherwise undisputed.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31. Kik
               further object’s to the SEC’s position that these statements are material for purposes
               of summary judgment, as the SEC previously took the position that these topics are
               “not relevant to any party’s claim or defense.” See ECF 34-4; Id. at page 24-25 of
               32.

L.     KIK ATTEMPTED TO TAILOR ITS MESSAGING TO MITIGATE LEGAL RISK

       231.    Kik personnel tasked with speaking publicly about Kik’s offering of Kin were

provided with guidance about “not talking about Kin publicly as an investment . . . [f]or

compliance reasons.” (SEC14, Philp. Inv. Tr., at 399:9-400:8; SEC91, Inv. Ex. 120; see also, e.g.,

SEC14, Philp Inv. Tr., at 368:19-371-17).

               In Response to No. 231: Disputed. Kik personnel did not talk about Kin publicly
               as an investment because that “was not really the vision for Kik.” SEC14 Philp
               Inv. Tr. 399:9-400:4.

               Kik further objects to these statements as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.

       232.    Kin purchasers, however, understood that Kik’s avoidance of certain buzz-words

did not impact the value proposition of the investment Kik offered:




                                               115.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 117 of 143



               Q.       Did you have the idea when you bought Kin that you might
                        profit from that purchase?

               A.       Yes.

               Q.       Why did you think that?

               A.       I think you already asked that. But to go over it again, I
                        thought that the value of the Kik could increase because I
                        thought that the usage -- that the overall proposal that a
                        cryptocurrency could be used in a chat application
                        successfully was a good idea, a good proposal and I
                        thought that could work at some point and Kin was well
                        positioned to be that application -- Kin was looked to be
                        that currency because Kik already had an application and
                        user base.

               ....

               Q.       Do you recall -- I know that you mentioned you had only --
                        you remember anything specific about the white paper but
                        you believe it was likely that you had reviewed it. Do you
                        remember anything in the white p[aper] or otherwise where
                        Kik told you to expect that you could profit?

               A.       No, I don’t remember.

               Q.       Do you have any reason to believe that they did make any
                        such statement?

               [A].     I don’t have any reason to believe and that would be a
                        pretty amateur move. So I doubt they would make such
                        statement.

(SEC92, Deposition of Alexander Rousmaniere (“Rousmaniere Dep. Tr.”), at 94:8-21, 95:9-21

(objection omitted)).

               In Response to No. 232: Disputed. The cited transcript does not support the
               statement that “purchasers understood that Kik’s avoidance of certain buzz-words
               did not impact the value proposition of the investment Kik offered.” Kik further
               disputes this statement to the extent the SEC suggests the testimony of an individual
               purchaser represents what purchasers as a whole understood.

               Kik additionally objects to this statement as irrelevant and immaterial to whether
               Kik’s sales of Kin constituted an “investment contract.” See Response No. 31.




                                                116.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 118 of 143



M.     KIK RAISED APPROXIMATELY $100 MILLION FROM KIN INVESTORS
       WITHOUT FILING A REGISTRATION STATEMENT

       233.    Kik offered and sold one trillion Kin in 2017. (Answer ¶ 1). From mid-July through

September 2017, Kik raised a total of approximately $100 million in U.S. dollars and Ether through

sales of Kin. (SEC1, Inv. RFA, No. 32). Over $55 million of this sum was raised from United

States-based purchasers. (Answer ¶ 15).

               In Response to No. 233: Disputed that Kik conducted a “single offering.”
               See Response No. 37. Kik received approximately $50 million from Pre-sale
               participants in exchange for the right to receive Kin in the future, Philp Decl. ¶¶ 32-
               33, 48, and approximately $50 million worth of Ether in exchange for Kin it sold
               to 10,000 purchasers in the TDE. Philp Decl. ¶ 73. Otherwise undisputed.

       i.      From July To September 11, 2017, Kik Sold Discounted Kin To Wealthy
               Investors Through SAFTS.

       234.    From early July 2017 to September 11, 2017, Kik sold Kin by entering into SAFTs

with investment funds and other wealthy investors. Kik received approximately $49.05 million

from approximately 50 investors, including 21 located in the United States who paid Kik more

than $39.3 million. (Answer ¶ 157).

               In Response to No. 234: Disputed that the SAFTs sold Kin. The SAFT was sold
               a futures contract with the right to receive Kin in the future. Philp Decl. ¶¶ 32-34.
               Further disputed to the extent the statement lacks a citation to evidence in the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). Otherwise undisputed.

       235.    Pursuant to the SAFTs Kik entered into between July 2017 and September 11, 2017,

purchasers bought Kin in amounts that ranged from $10,000 to $15 million. (SEC93, Declaration

of Brent Mitchell (“Mitchell Dec.”), at ¶ 4(b)).

               In Response to No. 235: Disputed. SAFT participants entered into SAFTs in
               exchange for the right to receive Kin in the future in the specified amounts. Philp
               Decl. ¶¶ 32-33, 48. Otherwise undisputed.




                                                117.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 119 of 143



        236.     The six largest SAFT purchasers all have postal addresses suggesting that they

reside in the United States, and two of the largest SAFT participants have addresses in New York

City. (Id. at ¶ 4(c)).

                 In Response to No. 236: Undisputed.

        237.     In addition, the SAFT participants included: (i) 11 purchasers who purchased Kin

for amounts ranging from $501,000 to $1.999 million, (ii) 21 purchasers who purchased Kin for

amounts ranging from $100,000 to $500,000, and (iii) 13 purchasers who purchased Kin for

amounts ranging from $10,000 to $99,999. (Id. at ¶ 4(d)).

                 In Response to No. 237: Disputed. SAFT participants entered into SAFTs in
                 exchange for the right to receive Kin in the future in the specified amounts. Philp
                 Decl. ¶¶ 32-33, 48. Otherwise undisputed.

        238.     On September 11, 2017, Kik entered into SAFT agreements with the last 10

purchasers, including a $1.2 million agreement with a purchaser located in Illinois. (Id. at ¶ 4(e)).

                 In Response to No. 238: Undisputed.

        239.     Kik provided email updates to SAFT participants that included plans for the token

distribution event and “Sale Metrics” for all the Kin that Kik hoped to sell in both portions of the

offering. For example, on or about August 30, 2017, Kik sent SAFT participants an email stating:




(SEC94, Dep. Ex. 141; SEC22, Mougayar Dep. Tr., at 141:2-8; SEC95, KIK_00019210 -

KIK_00019475).

                 In Response to No. 239: Disputed that Kik conducted a “single offering.”
                 See Response No. 37. Otherwise undisputed.



                                                118.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 120 of 143



       240.    In order to collect Ether addresses and know-your-customer information from

certain Kin purchasers who bought via SAFT, Kik asked those investors to use the same internet

portal that the general public used. (SEC94, Dep. Ex. 141; SEC22, Mougayar Dep. Tr., at 142:2-

14).

               In Response to No. 240: Undisputed that SAFT purchasers used the same internet
               portal as TDE participants. Disputed that Kik conducted a “single offering.”
               See Response No. 37.

       241.    On or about September 11, 2017, Kik filed a Form D with the SEC indicating that

Kik had sold securities. Under “Type(s) of Securities Offered,” the Form D stated: “Sale and

issuance of rights to receive Kin tokens in the future via a Simple Agreement for Future Tokens

(SAFTs).” (Answer ¶ 158).

               In Response to No. 241: Undisputed.

       242.    Kik’s Form D claimed that its offering using SAFTs was exempt from the

requirement to be registered under the federal securities laws, pursuant to the exemption for sales

to accredited investors under SEC Rule 506(c). (Answer ¶ 159).

               In Response to No. 242: Undisputed.

       243.    The Kin that were ultimately delivered to the wealthy investors who purchased

through Kik’s SAFT were identical to those delivered to investors who purchased during the public

sale portion of the offering. (Answer ¶ 180).

               In Response to No. 243: Disputed to the extent the SEC suggests that purchasers
               in the public sale were “investors” in that they did not buy Kin with an intention to
               use it. Otherwise undisputed.




                                                119.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 121 of 143



       ii.     Starting In August 2017, Kik Publicly Announced The Public Sale Process And
               Allowed Investors To Sign Up.

       244.    On or about August 29, 2017, Kik issued a press release announcing the dates for

its “token distribution event” and the process by which the general public could purchase Kin.

(Answer ¶ 160; SEC96, Dep. Ex. 55).

               In Response to No. 244: Undisputed.

       245.    In its August 29 press release, Kik informed the public that “[a]ll who want to

participate in the TDE [public sale] must register by Sept. 9, 9:00 ET.” This same press release

announced that Kik “ha[d] successfully closed a presale round of US $50 million to select

accredited investors.” And that “Kik will look to raise a total of US$125 million through its token

sale.” (Answer ¶ 161; SEC96, Dep. Ex. 55). The August 29 press release also stated that “[w]ith

millions of users, Kik hopes to drive mainstream consumer adoption of Kin, potentially making it

the most adopted and used cryptocurrency in the world.” (Answer ¶ 161; SEC96, Dep. Ex. 55).

               In Response to No. 245: Disputed that Kik conducted a “single offering.”
               See Response No. 37. Otherwise undisputed.

       246.    Kik’s August 29 press release also included the following quote attributed to one

of the “select accredited investors” identified earlier in the press release:




(SEC96, Dep. Ex. 55).

               In Response to No. 246: Undisputed.

       247.    General public investors were not provided the PPM that was provided to the

wealthy investors who purchased Kin at a discount pursuant to via Kik’s SAFT. (Answer ¶ 162).



                                                 120.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 122 of 143



The PPM contained detailed descriptions of certain “Risk Factors” concerning Kik, Kin, and the

Ecosystem. For example, it warned investors who purchased Kin via SAFT that “Kik has

experienced a declining usage of its messenger service over the last several years. Such a lack of

use or interest could negatively impact the development of the Kin Ecosystem and therefore the

potential utility of Tokens.” (Answer ¶ 163; SEC52, Dep. Ex. 16).

               In Response to No. 247: Disputed that Kik referred to anyone was “investors.”
               See Response No. 114. Otherwise undisputed.

       248.    Kik’s User Registration Guide, dated August 2017 and published to the public on

Kik’s website, stated: “We are excited to take the next steps in bringing Kin to life. The Kin token

offering presents a unique opportunity for crypto investors, as Kin will offer mainstream audiences

a chance to instantly interact with a cryptocurrency.” (SEC97, Inv. Ex. 9; Answer ¶ 164). Kik

executives contacted a number of public sale purchasers who had indicated an interest in

purchasing large amounts of Kin, to offer assistance in completing their transactions and establish

a point of contact within Kik. (Answer ¶ 165). Kik executives referred to these large purchasers as

“whales.” (See, e.g., SEC98, Inv. Ex. 185). Kik’s intention was to structure the sale so that whales

were able to purchase the amount of Kin they desired. Given the larger amounts at issue, Kik

employees opted to contact these purchasers to offer themselves “as a resource to ask further

questions about the white paper or anything that they had questions about.” (Answer ¶ 165).

               In Response to No. 248: Disputed that the term “whales” refers to all potential
               purchasers or includes TDE purchasers. “Whale” was only a large buyer that Kik
               contacted in connection with the presale. SEC10, Heinke Inv. Tr. 426:6-21.

               Further disputed to the extent this statement lacks citations to evidence in the record
               as required by Fed. R. Civ. P. 56(c) and L.R. 56.1(d). Kik objects to this statement
               as irrelevant and immaterial to whether the sales of Kin constituted an “investment
               contract” because they pre-date the TDE. See Response No. 31. Otherwise
               undisputed.




                                                121.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 123 of 143



       249.    In mid-September, Kik’s chief marketing officer wrote an email suggesting that

Mr. Livingston attend two conferences in Kiev and Hong Kong, with the goal being “for Ted to

network with and generate interest from high value crypto investors to participate in the Kin token

sale.” (Answer ¶ 165).

               In Response to No. 249: Disputed.       Ms. Clift was not suggesting that
               Mr. Livingston attend the conferences, but providing justification for the potential
               trip as Kik executives were “considering” whether to send Mr. Livingston.
               Landsvik Decl. Ex. CCC at KIK_00125522. Kik decided not to and Mr. Livingston
               did not attend the trip. Id.

               Kik further objects to this statement as irrelevant and immaterial to whether the
               sales of Kin constituted an “investment contract” because the email occurred after
               Kik opened registration for the TDE. See Response No. 31.

       250.    Would-be purchasers who registered for the public sale were required to complete

a “know-your-customer” or “KYC” process, which required users to submit their name, address,

email, and social security or passport number. Purchasers indicating an interest in purchasing over

$100,000 of Kin would be required to submit a passport photo page scan and a photograph for face

matching. (Answer ¶ 166).

               In Response to No. 250: Undisputed that Kik required potential purchasers to
               complete a KYC process, including, among other things, submitting the
               information and documentation described. See Philp Decl. ¶¶ 58-59.

       251.    Kik relied on its KYC process to identify the citizenship, country of residence, and,

where applicable, the state of residence of each public sale purchaser, and to decide which persons

could purchase Kin and which could not. Kik declined to sell Kin to purchasers from certain

countries, including Canada, China, Cuba, and North Korea. Kik also declined to sell Kin to

general public purchasers from certain U.S. states, including New York and Washington State.

(Answer ¶ 167).

               In Response to No. 251: Undisputed that Kik relied on the KYC process and that
               Kik declined to sell to purchasers from the listed countries. Disputed to the extent



                                               122.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 124 of 143



               the SEC suggests this constituted the entire KYC or registration process. See Philp
               Decl. ¶¶ 58-59

       252.    Kik did not undertake, through its KYC process or otherwise, to determine whether

these public sale investors qualified as “accredited investors,” as that term is defined by federal

securities regulations. (Answer ¶ 168).

               In Response to No. 252: Disputed to the extent the SEC suggests that purchasers
               in the public sale were “investors” in that they did not buy Kin with an intention to
               use it. Kik did not use the term “investors.” See Response No. 114. Otherwise
               undisputed.

       253.    Kik did not undertake to determine whether investors bought Kin with the intent to

profit from their purchase or to immediately resell and distribute Kin. (Answer ¶ 169).

               In Response to No. 253: Disputed. Kik specifically sought out developers and
               potential purchasers who would be interested in Kin’s consumptive use. See Welsh
               Ex. O at KIK00045080; Welsh Ex. L; SEC31 at KIK000013-15. Further disputed
               Disputed to the extent the SEC suggests that purchasers in the public sale were
               “investors” in that they did not buy Kin with an intention to use it. Kik did not use
               the term “investors.” See Response No. 114.

       254.    Kik continued private discussions with accredited investors after the public portion

of the sale was officially announced, and it entered into 10 SAFTs, including one in the amount of

$1.2 million, on September 11, 2017, two days after the registration deadline for potential

purchasers in the public sale. (Answer ¶ 170; SEC93, Mitchell Decl., at ¶ 4(e)).

               In Response to No. 254: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37. Otherwise undisputed.

       iii.    From September 12 To 26, 2017, Kik Sold Kin To The General Public.

       255.    From September 12 to 26, 2017, Kik sold Kin to investors who were approved by

Kik’s KYC process. (Answer ¶ 171).

               In Response to No. 255: Disputed to the extent the SEC suggests that purchasers
               in the public sale were “investors” in that they did not buy Kin with an intention to
               use it. Kik did not use the term “investors.” See Response No. 114. Otherwise
               undisputed.




                                               123.
         Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 125 of 143



         256.   On September 12, 2017, Kik issued a press release entitled “Kin token distribution

event starts today,” which explained the process for registered purchasers to buy Kin. (Answer

¶ 172)

                In Response to No. 256: Undisputed.

         257.   The September 12 press release provided:




(SEC99, Inv. Ex. 94). A large public sale purchaser found Kik’s touting of venture capital

participants important to his decision to invest. (SEC73, Wang Inv. Tr., at 14:19-16:3).

                In Response to No. 257: Undisputed that Mr. Wang testified that VC participation
                was subjectively important to him. SEC73, Wang Tr. 14:19-15:21. Disputed that
                Kik was “touting” venture capital participants or that this was a statement that
                influenced Mr. Wang’s decision as it was published on the day of the TDE, by
                which time purchasers already had registered for the TDE. Philp Decl. ¶ 53.

         258.   Kik’s September 2017 sale of Kin to the general public was denominated in Ether,

which Kik planned to quickly convert to dollars. (SEC46-B, An Evening (transcript), at 55:10-23).

                In Response to No. 258: Undisputed that Kik converted Ether to dollars. Disputed


                                               124.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 126 of 143



               that Kik planned to do so “quickly.” Indeed, Kik still holds Ether received during
               the TDE. See SEC6, 30(b)(6) Dep. Tr. at 32:19-25.

       259.    The sale included multiple rounds. In each round, purchasers sent Ether to Kik to

buy a proportional number of Kin. In the first round, conducted over the first 24 hours starting on

September 12, 2017, purchasers could send Kik Ether worth up to $4,393 to buy a proportional

number of Kin. In the second round, which started on or about September 13, 2017, Kik removed

the cap on purchase amounts, and purchasers could send unlimited amounts of Ether to buy Kin.

(Answer ¶ 173).

               In Response to No. 259: Undisputed, but subject to clarification that this refers to
               the multiple rounds of the TDE.

       260.    Approximately 10,000 total purchasers bought Kin in the public sale in exchange

for a total of 168,732 Ether, which was then worth approximately $49.2 million. Approximately

3,456 of these purchasers were from the United States, and these purchases accounted for

approximately $16.8 million in Ether. (Answer ¶ 174).

               In Response to No. 260: Undisputed.

       261.    In addition, the United States public sale buyers included: (i) 15 purchasers who

paid for Kin in amounts ranging from $100,000 to $500,000, (ii) 207 purchasers who paid for Kin

in amounts ranging from $10,000 to $99,999, and (iii) 1664 purchasers who paid for Kin in

amounts ranging from $1,000 to $9,999. (SEC93, Mitchell Decl., at ¶ 6(i)).

               In Response to No. 261: Disputed as to the definition of “United States public sale
               buyers” to the extent that includes purchasers with a U.S. passport but who are not
               residents in the United States. The SEC defines “U.S. Public Buyers” to be
               “purchasers [who] provided Kik with postal addresses located in the United States,
               social security numbers, and/or U.S. passports.” See SEC93, Mitchell Decl. ¶ 6(g).
               However, it is unclear if the SEC’s calculations include purchasers who provided
               all of those things, or at least one, and the SEC does not use the same defined term
               in its Statement. Further disputed that the all of these as defined are U.S. residents
               as it appears the SEC included some purchasers who had U.S. passports but
               residences abroad. Disputed as to part (ii) and (iii). Using U.S. residents, 205
               purchasers paid for Kin in amounts ranging from $10,000 to $99,999, and 1644


                                               125.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 127 of 143



               purchasers paid for Kin in amounts ranging from $1,000 to $9,999. Further
               disputed to the extent the SEC suggests that Kik was conducting a “single offering.”
               See Response No. 37. Otherwise undisputed that the TDE included approximately
               15 purchasers who paid for Kin in amounts ranging from $100,000 to $500,000.

       262.    Of the money spent on Kin by United States buyers in the public sale, a total amount

of about $2,254,097 was spent by buyers who paid at least $500,000; a total amount of about

$5,168,031 was spent by buyers who paid at least $100,000; a total amount of about $10,525,772

was spent by buyers who paid at least $10,000; and a total amount of about $16,219,917 was spent

by buyers who paid at least $1,000. (Id. at ¶ 6(j)).

               In Response to No. 262: Disputed as to the reference to “United States buyers.”
               See Response No. 261. Further disputed as to the total amounts above. A total
               amount of about $10,494,602 was spent by TDE participants who paid at least
               $10,000, inclusive of the above; and a total amount of about $16,100,542 was spent
               by TDE participants who paid at least $1,000, inclusive of the above. Further
               disputed to the extent the SEC suggests that Kik was conducting a “single offering.”
               See Response No. 37. Otherwise undisputed that a total amount of about
               $2,254,097 was spent by two TDE participants who paid at least $500,000; a total
               amount of about $5,168,031 was spent by TDE participants who paid at least
               $100,000, inclusive of the above.

       263.    Of the money spent on Kin in the public sale by United States-based buyers, a total

amount of about $677,612 – or about 4.01% of all purchases made by United States-based buyers

– was spent by United States-based buyers who paid less than $1,000. (Id. at ¶ 6(k)).

               In Response to No. 263: Disputed as to the reference to “United States-based
               buyers.” See Response No. 261. Further disputed as to the total from United States-
               based purchasers. The total who purchased less than $1,000 worth of Kin was
               $669,990. Further disputed to the extent the SEC suggests that Kik was conducting
               a “single offering.” See Response No. 37. Otherwise undisputed.

       264.    Of the money spent on Kin by buyers from the United States, more than 50% of the

Kin was purchased by buyers who paid more than $24,000. (Id. at ¶ 6(l)).

               In Response to No. 264: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37. Otherwise undisputed.




                                                126.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 128 of 143



           265.   The eight largest public sale purchasers paid about $1.553 million, $1.462 million,

$1.160 million, $970,231, $871,393, $686,144, $640,424 and $593,705, respectively. (Id. at

¶ 6(b)).

                  In Response to No. 265: Undisputed.

           266.   The purchasers in the public portion of the sale also included (i) 48 purchasers who

paid for Kin in amounts ranging from $100,000 to $500,000, (ii) 544 purchasers who paid for Kin

in amounts ranging from $10,000 to $99,999, and (iii) 4584 purchasers who paid for Kin in

amounts ranging from $1,000 to $9,999. (Id. at ¶ 6(c)).

                  In Response to No. 266: Disputed as to part (iii). 4590 participants paid for Kin
                  in amounts ranging from $1,000 to $9,999. Further disputed to the extent the SEC
                  suggests that Kik was conducting a “single offering.” See Response No. 37.
                  Otherwise undisputed that the TDE included (i) 48 participants who paid for Kin in
                  amounts ranging from $100,000 to $500,000, (ii) 544 participants who paid for Kin
                  in amounts ranging from $10,000 to $99,999. Id. at ¶ 6(c).

           267.   Of the money spent on Kin by all buyers in the public portion of the sale, a total

amount of about $7,938,264 was spent by buyers who paid at least $500,000; a total amount of

about $16,298,405 was spent by buyers who paid at least $100,000; a total amount of about

$31,369,147 was spent by buyers who paid at least $10,000; and a total amount of about

$46,837,457 was spent by buyers who paid at least $1,000. (Id. at ¶ 6(d)).

                  In Response to No. 267: Disputed to the extent the SEC suggests that Kik was
                  conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           268.   Of the money spent on Kin by all buyers in the public portion of the sale, a total

amount of about $1,926,056 – or about 3.95% of the total sum raised during the public portion of

the sale – was spent by buyers who paid less than $1,000. (Id. at ¶ 6(e)).

                  In Response to No. 268: Disputed. The total amount the SEC references is
                  apparently by buyers who purchased $1,000 or less, inclusive. The total amount
                  spent by the 4,942 purchasers who spent less than $1,000 is $1,920,057. Further
                  disputed to the extent the SEC suggests that Kik was conducting a “single offering.”
                  See Response No. 37.


                                                  127.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 129 of 143



           269.   Of the Kin bought by all buyers in the public portion of the sale, more than 50% of

the Kin was purchased by buyers who paid more than $32,000. (Id. at ¶ 6(f)).

                  In Response to No. 269: Disputed to the extent the SEC suggests that Kik was
                  conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           270.   Of the money spent on Kin by all buyers, including both those who purchased

pursuant to SAFT and those who did not, a total amount of about $54,403,264 was spent by buyers

who paid at least $500,000; a total amount of about $65,413,405 was spent by buyers who paid at

least $100,000; a total amount of about $80,960,647 was spent by buyers who paid at least $10,000;

and a total amount of about $96,428,957 was spent by buyers who paid at least $1,000. (Id. at

¶ 8(b)).

                  In Response to No. 270: Disputed to the extent the SEC suggests that Kik was
                  conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           271.   Of the money spent on Kin by all buyers, including both those who purchased

pursuant to SAFT and those who did not, a total amount of about $1,926,056 – or about 1.96% of

the entire amount raised in Kin offering – was spent by buyers who paid less than $1,000. (Id. at

¶ 8(c)).

                  In Response to No. 271: Disputed to the extent the SEC suggests that Kik was
                  conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           272.   Of the money spent on Kin by all buyers, including both those who purchased

pursuant to SAFT and those who did not, more than 50% of the Kin was purchased by buyers who

paid more than $500,000. (Id. at ¶ 8(d)).

                  In Response to No. 272: Disputed to the extent the SEC suggests that Kik was
                  conducting a “single offering.” See Response No. 37. Otherwise undisputed.

           273.   On or about September 26, 2017, Kik issued a press release announcing that “the

Kin token distribution event (TDE) has successfully ended raising nearly US$100 million”:




                                                 128.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 130 of 143




(Answer ¶ 176; SEC100, Inv. Ex. 95).

              In Response to No. 273: Undisputed that Kik issued a press release containing the
              cited text. Disputed to the extent the SEC suggests that Kik was conducting a
              “single offering.” See Response No. 37.

       274.   Following its distribution of Kin, Kik sent external communications regarding its

sales of Kin and referring to the transactions as one “sale.” For example, on September 26, 2017,

a Kik executive sent the following email to a purchaser who bought via SAFT:




(SEC101, Dep. Ex. 149; SEC22, Mougayar Dep. Tr., at 182:16-183:10). Similar emails were sent

to other SAFT participants. (SEC102, KIK_00020141 - KIK_00020150).

              In Response to No. 274: Undisputed that the document contains the cited text and
              that Kik sent emails to Pre-sale participants. Disputed to the extent the SEC
              suggests that Kik was conducting a “single offering.” See Response No. 37.

       275.   The following timeline illustrates Kik’s offering and sale of Kin:




                                              129.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 131 of 143




((a) SEC38, Inv. Ex. 88; (b) Answer ¶ 8; SEC31, Dep. Ex. 12; (c) SEC53, Dep. Ex. 40; (d) Answer

¶ 17; (e) Answer ¶ 160; SEC96, Dep. Ex. 55; (f) Answer ¶ 109; SEC89, Chaukos Dep. Tr., at

169:22-171:16, 181:14-183:15; (g) Answer ¶ 161; (h) SEC53, Dep. Ex. 40; (i) Answer ¶¶ 171,

173; (j) Answer ¶ 176; (k) Answer ¶ 177).

              In Response to No. 275: Disputed. This is not a document in the record. The SEC
              created this chart that is misleading to the extent it suggests that Kik was conducting
              a “single offering.” See Response No. 37. Kik further disputes this statement to
              the extent it implies Kik knew that its sale of Kin would constitute the sale of a
              security. See Response Nos. 227-29; see also SEC89, Chaukos Tr., 88:11-20;
              Landsvik Decl., Ex. EE, McKee Ltr., Chaukos Ex. 121, at KIK_00128199. The
              OSC did not “definitively” communicated that “the sale of Kin is securities
              offering” on September 5, 2017, and regardless, that statement is irrelevantSEC Ex.
              90 at 179:10-20. Kik further objects to this statement as containing inadmissible
              hearsay evidence and an improper use of Fed. R. Evid. 1006.

       iv.    Kik Never Filed A Registration Statement.

       276.   Kik has never filed with the SEC a registration statement for its offer and sale of

Kin. (Answer ¶ 111; SEC1, Inv. RFA, No. 40).




                                               130.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 132 of 143



               In Response to No. 276: Undisputed that Kik did not file a registration statement
               with the SEC. Disputed to the extent this statement suggests that Kik was
               conducting a “single offering. See Response No. 37.

       277.    Kik did not otherwise publicly disclose its financial statements. (Answer ¶ 68).

               In Response to No. 277: Undisputed.

N.     AS PROMISED, KIK CREATED THE KIN FOUNDATION ON SEPTEMBER 12,
       2017

       278.    The Kin Foundation was officially established on September 12, 2017, after

registration for the public sale of Kin had closed and on the day public sale buyers started to pay

Ether for the tokens. Initially the Foundation had two directors, Kik’s CEO and Kik’s then-CFO.

(Answer ¶ 153; SEC1, Inv. RFA, No. 38; SEC103, Dep. Ex. 62; SEC4, Heinke Dep. Tr., at 186:21-

187:11).

               In Response to No. 278: Undisputed that the Kin Foundation was established on
               September 12, 2017 and initially had two directors, Kik’s CEO and Kik’s then-
               CFO. Disputed to the extent the statement implies that Kik and the Kin Foundation
               are not independent entities. The Kin Foundation is “an independent nonprofit, and
               democratic governance body for the members of this [Kin] ecosystem,” SEC31
               at 6, and Kik has repeatedly denied that, “[f]rom its founding through the present,
               the Kin Ecosystem Foundation has not been independent of Kik Interactive.” SEC1
               RFA Nos. 48-50.

               Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract,” see Response No. 31, and to the
               extent it lacks any citation to evidence in the record as required by Fed. R. Civ.
               P. 56(c) and L.R. 56.1(d).

       279.    Upon creation of the Foundation and through distribution of the Kin on September

26, 2017, the Foundation had no operations independent of Kik, no employees, and no cash or

other assets (except for the Kin it received on September 26, 2017) to fund operations. (SEC4,

Heinke Dep. Tr., at 189:9-20; SEC1, Inv. RFA, No. 44; SEC10, Heinke Inv. Tr., at 462:11-469:4).

               In Response to No. 279: Disputed to the extent the SEC implies that Kik and the
               Kin Foundation were not independent entities. See Response No. 278. Kik further
               objects to this statement as irrelevant and immaterial to whether Kik’s sales of Kin
               constituted an “investment contract.” See Response No. 31. Otherwise undisputed.



                                               131.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 133 of 143



       280.   At the time of the public sale, the Foundation was not independent from Kik, and

Kik had not made any specific decisions about how the Foundation would operate in the future.

(SEC10, Heinke Inv. Tr., at 456:2-22).

              In Response to No. 280: Disputed. The Kin Foundation is independent of Kik.
              See Response No. 278. Kik further objects to this statement as irrelevant and
              immaterial to whether Kik’s sales of Kin constituted an “investment contract.”
              See Response No. 31.

       281.   Kik’s CEO and CFO served as the Foundation’s sole directors until May 2018.

(SEC1, Inv. RFA, No. 42). Since May 2018, the Foundation’s directors have been Kik’s CEO and

a longtime Kik consultant, William Mougayar. (SEC22, Mougayar Dep. Tr., at 197:6-15). From

approximately April 2017 through May 2018, Mr. Mougayar served as a compensated consultant

to Kik. (Answer ¶ 34; SEC22, Mougayar Dep. Tr., at 53:4-18; 56:18-57:9; 187:17-21).

              In Response to No. 281: Undisputed, but subject to clarification. As of July 7,
              2017, Mr. Mougayar’s advisor agreement with Kik had not been formalized.
              SEC22, Mougayar Tr. 50:21-51:5. Kik further objects to this statement as
              irrelevant and immaterial to whether Kik’s sales of Kin constituted an “investment
              contract.” See Response No. 31.

       282.   Because Kik’s CEO has always been one of two board members, the Foundation

has always needed the CEO’s approval to conduct any business. Kik’s CEO cannot unilaterally

approve any Foundation action, unless Mr. Mougayar has a conflict of interest in the matter being

voted on. (Answer ¶ 34; SEC8, Livingston Inv. Tr., at 424:24-425:21; SEC22, Mougayar Dep. Tr.,

at 198:9-199:1).

              In Response to No. 282: Disputed. The Kin Foundation is independent of Kik.
              See Response No. 278. In general, both Mr. Livingston and Mr. Mougayar must
              vote to approve any action on behalf of the Kin Foundation. See SEC22 Mougayar
              Dep. Tr. at 198:11-191:1. If there is a conflict of interest, Mr. Livingston can and
              has recused himself. Id. 199:2-23. Further disputed to the extent the SEC suggests
              “Kik’s CEO” has a seat on the Foundation’s Board. Mr. Livingston is a board
              member in his individual capacity, not as CEO of Kik. See SEC6, Philp Tr. 65:1-
              6. Otherwise undisputed.

              Kik further objects to this statement as irrelevant and immaterial to whether Kik’s


                                              132.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 134 of 143



               sales of Kin constituted an “investment contract.” See Response No. 31.

       283.    The Foundation was created so that it could receive six trillion Kin to distribute in

such a way as to compensate – through the Rewards Engine – companies that promote Kin

transactions and, therefore, boost demand for Kin. (SEC31, Dep. Ex. 12 at 21).

               In Response to No. 283: Disputed.     The Kin Foundation was created to
               “administer the Kin Rewards Engine” with the eventual goal of creating a “fully
               decentralized” and “autonomous reward mechanism.” SEC31 at 16-17.

       284.    At present, all Foundation activities are conducted by Kik employees at Kik’s cost.

(SEC6, Kik 30(b)(6) Dep. Tr., at 75:3-78:3). The Foundation continues to have no employees and

no assets of its own, other than the Kin it received on September 26, 2017. (Id. at 41:22-42:22;

SEC22, Mougayar Dep. Tr., 234:17-235:16). Certain Kik employees are “very critical” to the

Foundation’s functions. (SEC22, Mougayar Dep. Tr., at 236:3-238:19).

               In Response to No. 284: Disputed to the extent the SEC suggests that the Kin
               Foundation is not independent of Kik. See Response No. 278. Kik employees
               provide services on the Kin Foundation’s behalf pursuant to a Services Agreement
               and for which the Kin Foundation agreed to compensate Kik. SEC6 at 76:24-80:14.
               Kik further disputes this statement to the extent the SEC mischaracterizes
               Mr. Mougayar’s testimony that Mr. Philp is a critical operations employee for
               Mr. Livingston. See SEC22 at Mougayar Dep. Tr. at 236:19-25.

               Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract.” See Response No. 31.

       285.    Kik’s general counsel serves as the Foundation’s secretary, although the

Foundation does not pay her. (Id. at 237:6-238:20).

               In Response to No. 285: Disputed that Ms. Lyon was designated as the
               Foundation’s secretary, but undisputed that she attends Foundation board meetings
               as secretary. SEC6, Philp Tr. 65:13-17. Kik further objects to this statement as
               irrelevant and immaterial to whether Kik’s sales of Kin constituted an “investment
               contract.” See Response No. 31.

       286.    The Foundation did not enter into any contracts with developers who agreed to

integrate Kin into their applications until 2018. (Id. at 233:7-11).




                                                133.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 135 of 143



                 In Response to No. 286: Disputed. The SEC mischaracterizes Mr. Mougayar’s
                 testimony that he could not recall precisely when the Foundation contracted with
                 developers, but surmised it would be in 2018. See SEC22, Mougyarar Dep. Tr.
                 at 233:7-11.

                 Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
                 sales of Kin constituted an “investment contract.”

O.        ON SEPTEMBER 26, 2017, KIK DELIVERED THREE TRILLION KIN TO
          ITSELF, ONE TRILLION KIN TO INVESTORS, AND SIX TRILLION KIN THE
          FOUNDATION

          287.   On or about September 26, 2017, a third-party contractor hired by Kik created a

smart contract that generated 10 trillion Kin. (Answer ¶ 177).

                 In Response to No. 287: Undisputed.

          288.   Kik received four trillion Kin, of which Kik kept three trillion. Kik then transferred

the other one trillion Kin to the approximately 10,000 general public purchasers and the

approximately 50 purchasers who bought Kin using Kik’s SAFT. Pursuant to the terms of the

SAFTs, however, only half of the Kin purchased via SAFTs were delivered; the other half were to

be delivered on the one-year anniversary of the distribution. (Answer ¶ 178).

                 In Response to No. 288: Disputed. The smart contract (as referenced in ¶ 289),
                 not Kik, distributed Kin to the purchasers. See Philp Decl. ¶¶ 78-80. Further
                 disputed to the extent the SEC suggests that Kik was conducting a “single offering.”
                 See Response No. 37. Otherwise undisputed.

                 Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
                 sales of Kin constituted an “investment contract.” See Response No. 31.

          289.   The smart contract also distributed six trillion Kin to the Kin Foundation. (Answer

¶ 179).

                 In Response to No. 289: Undisputed.

          290.   The Kin that Kik kept and caused the Kin Foundation to receive are all identical

and fungible with the tokens that Kik sold and distributed (via SAFT or public sale). (Answer

¶ 180).



                                                 134.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 136 of 143



               In Response to No. 290: Disputed to the extent the SEC suggests that Kik was
               conducting a “single offering.” See Response No. 37. Otherwise undisputed.

               Kik further objects to this statement as irrelevant and immaterial to whether Kik’s
               sales of Kin constituted an “investment contract.” See Response No. 31. Otherwise
               undisputed.

       291.    Kik imposed no resale or use restriction on any of the Kin distributed on

September 26, 2017. (Answer ¶ 181).

               In Response to No. 291: Undisputed.

       292.    Within months after the token distribution event, investors who had purchased Kin

at a discount through SAFTs began to liquidate their Kin holdings for a profit, sending billions of

Kin into the secondary market. (SEC23, Morehead Inv. Tr., at 133:2-135:25; SEC42, Hourigan

Inv. Tr., at 20:4-21:17; 56:4-8; Answer ¶ 182).

               In Response to No. 292: Undisputed that SAFT participants have sold portions of
               their Kin tokens for a profit. Disputed that SAFT participants “liquidated” their
               investments. Mr. Morehead testified that Pantera retains 90% of the Kin tokens it
               purchased in the Pre-sale, and Mr. Hourigan testified that PB Digital sold only
               “some” of its Kin tokens. See SEC23, Morehead Inv. Tr. at 133:7-14; SEC42,
               Hourigan Inv. Tr. at 20:9-17. Further disputed as to the term “investors” as Kik did
               not use that term. See Response No. 114.

       293.    Because all Kin tokens are the same, all Kin tokens are valued at the same price on

any given day. (Answer ¶ 183). If the value of Kin rises or falls, the change in value will affect the

value of all Kin, whether such tokens are held by Kik, the Foundation, or investors. (Id.).

               In Response to No. 293: Undisputed that all Kin tokens are the same, and that
               because Kin is valued by principles of supply and demand in the market,
               presumably all Kin tokens are valued at the same price on any given day. SEC14,
               Philp Inv. Tr. 407:8-15. Disputed that all Kin tokens are necessarily valued at the
               same price on any given day.




                                                135.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 137 of 143



P.     KIK POOLED THE PROCEEDS OF THE SALE OF KIN AND USED THE
       PROCEEDS TO FUND ITS OPERATIONS AND “INCREASE THE VELOCITY”
       OF KIN

       294.    Kik deposited funds received from the SAFT participants in U.S. dollars in a single

account owned by Kik at a Canadian bank. (Answer ¶ 186; SEC2, Lit. RFA, No. 70; SEC10,

Heinke Inv. Tr., at 473:6-474:11).

               In Response to No. 294: Undisputed that Kik deposited funds received from Pre-
               sale purchasers in U.S. dollars in a single account owned by Kik at a Canadian
               bank. Disputed to the extent the SEC suggests that Kik was conducting a “single
               offering,” see Response No. 37, or that Kik “pooled” proceeds from the Pre-sale
               and TDE. See Revak v. SEC Realty Corp., 18 F.3d 81, 87 (2d Cir. 1994); In re J.P.
               Jeanneret Assocs., Inc., 769 F. Supp. 2d 340, 359 (S.D.N.Y. 2011).

       295.    Kik stored in a “digital wallet” the Ether it had received during the public portion

of the sale. Between September 27, 2017 and March 28, 2018, Kik exchanged Ether it had received

during the public portion of the sale for U.S. dollars and put those dollars into a single account

owned by Kik at a California bank. (SEC10, Heinke Inv. Tr., at 474:22-475:14, 477:7-478:4;

SEC6, Kik 30(b)(6) Dep. Tr., at 33:19-34:24; SEC93, Mitchell Decl., at ¶¶ 10(b)-(e)). Because of

an increase in the price of Ether after September 26, 2017, Kik ultimately realized approximately

$59 million from its exchange of Ether to U.S. dollars. (SEC93, Mitchell Decl., at ¶ 10(e)).

               In Response to No. 295: Undisputed that Kik received and stored Ether received
               from TDE participants in its digital wallet, that Kik exchanged Ether for U.S.
               dollars and deposited the dollar proceeds into an account owed by Kik at a
               California Bank, and that Kik ultimately realized approximately $59 million from
               its exchange of Ether into dollars. Disputed to the extent the SEC suggests that Kik
               was conducting a “single offering,” or that Kik “pooled” proceeds from the Pre-
               sale and TDE. See Response Nos. 37, 294.

       296.    Kik thus owned all the proceeds from the sales and controlled the proceeds through

the company’s budgeting process. (SEC10, Heinke Inv. Tr., at 473:24-474:4; 474:12-21; 477:7-

478:4; SEC6, Kik 30(b)(6) Dep. Tr., at 33:19-34:24).

               In Response to No. 296: Undisputed that Kik owned and controlled the proceeds
               from the Pre-sale and the TDE. Disputed that Kik was conducting a “single


                                               136.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 138 of 143



                offering,” or that Kik “pooled” proceeds from the Pre-sale and TDE. See Response
                Nos. 37, 294.

        297.    Kik has used proceeds received from both portions of its sale of Kin as working

capital to fund Kik’s business operations. (SEC6, Kik 30(b)(6) Dep. Tr., at 33:19-34:24; SEC2,

Lit. RFA, No. 71; SEC64, October 20, 2017 Letter).

                In Response to No. 297: Undisputed that Kik used proceeds from the Pre-sale and
                the TDE as working capital to find Kik’s business operations. Disputed that Kik
                was conducting a “single offering,” or that Kik “pooled” proceeds from the Pre-
                sale and TDE. See Response Nos. 37, 294.

        298.    Funds received from both portions of the sale were “pooled” and transferred to and

from various Kik-controlled accounts to finance Kik’s operations, and Kik controlled the transfer

of all such funds. (SEC10, Heinke Inv. Tr., at 477:24-479:24; SEC14, Philp Inv. Tr., at 448:16-

451:19; SEC6, Kik 30(b)(6) Dep. Tr., at 33:1-34:14).

                In Response to No. 298: Undisputed that Kik utilized proceeds from the Pre-sale
                and the TDE to finance Kik’s operations, and that Kik controlled the transfer of
                such funds. Disputed that Kik was conducting a “single offering,” or that Kik
                “pooled” proceeds from the Pre-sale and TDE. See Response Nos. 37, 294.

        299.    Kik has also spent the proceeds “to develop the Kin Ecosystem” and to try to

“execute on the plan that we produced in the white paper.” (SEC10, Heinke Inv. Tr., at 479:25-

480:18; see also SEC64, October 20, 2017 Letter).

                In Response to No. 299: Disputed to the extent the SEC contends that Kik
                “pooled” proceeds from the Pre-sale and the TDE. See Response No. 294.
                Otherwise undisputed.

        300.    After the public sale, Kik “tr[ied] to attract people to use Kin tokens,” including by

“get[ting] brands to build and developers to build on the ecosystem.” (SEC10, Heinke Inv. Tr., at

480:22-481:4). Specifically, Kik tried to “increase the velocity” in Kin, which meant “the amount

that the currency trades.” Causing an increase in the “velocity” of Kin would “[e]ffectively over

time . . . increase the value of the token.” (Id. at 481:7-20).




                                                 137.
       Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 139 of 143



               In Response to No. 300: Disputed. Kik wanted to “build the ecosystem” in order
               to “increase the velocity” of Kin as a “transactional currency.” SEC10, Heinke Inv.
               Tr. at 481:5-482:13. Otherwise undisputed.

       301.    Kik used funds from Kik’s Canadian bank account “to further its efforts as a

participant in the Kin Ecosystem.” (SEC2, Lit. RFA, No. 75).

               In Response to No. 301: Disputed to the extent the SEC contends that Kik
               “pooled” proceeds from the Pre-sale and the TDE. See Response No. 294.
               Otherwise undisputed.

       302.    Kik used funds that were first deposited in Kik’s California bank account “to further

its efforts as a participant in the Kin Ecosystem.” (Id. at No. 72).

               In Response to No. 302: Disputed to the extent the SEC contends that Kik
               “pooled” proceeds from the Pre-sale and the TDE. See Response No. 294.
               Otherwise undisputed.

       303.    Kik does not distinguish between funds received through SAFTs, funds received

from the general public, or funds the company previously had on hand from venture capital

investment or company operations. (SEC6, Kik 30(b)(6) Dep. Tr., at 32:1-35:15).

               In Response to No. 303: Disputed. This statement mischaracterizes Mr. Philp’s
               testimony, which was only that Kik’s current cash reserves are retained at two bank
               accounts. SEC6, Philp 30(b)(6) Tr. at 35:9-15.

       304.    Neither the Kin Foundation nor Kin investors had control over how the proceeds of

the Kin sale were spent. Kik possessed sole discretion. (Answer ¶ 188).

               In Response to No. 304: Undisputed that neither the Kin Foundation, SAFT
               purchasers, nor TDE participants, had control over proceeds generated by the Pre-
               sale and the TDE. Disputed to the extent the SEC suggests that Kik was conducting
               a “single offering.” See Response No. 37.

Q.     WHEN OFFERING AND SELLING KIN, KIK MADE USE OF THE MEANS AND
       INSTRUMENTS OF INTERSTATE COMMERCE.

       305.    Kik used the Internet, including websites and email, to provide offering materials

to potential purchasers of the Kin token. Specifically, Kik posted the white paper on its website,

making the document freely accessible on the Internet. (SEC4, Heinke Dep. Tr., at 127:5-25). Kik



                                                 138.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 140 of 143



also emailed the white paper and URL addresses for the white paper to potential and actual Kin

investors in the United States. (See, e.g., SEC74, Neil Dep. Tr., at 25:23-26:10, 152:24-153:12).

               In Response to No. 305: Undisputed that Kik used the Internet to provide materials
               to potential purchasers, and that Kik posted the whitepaper on its website, making
               the document freely accessible on the internet. Disputed to the extent the SEC
               suggests that Kik was conducting a “single offering.” See Response No. 37. Kik
               further disputes this statement because it mischaracterizes Dr. Neil’s testimony that
               he did not recall the email in question. See Neil Dep. Tr. at 152:3-153:13.

       306.    Kik also sent emails to potential and actual investors in the United States to

communicate regarding Kik’s offer and sale of Kin. (See, e.g., SEC74, Neil Dep. Tr., at 152:3-19,

153:16-155:6, 155:12-156:1, 156:22-157:12; SEC2, Lit. RFA, Nos. 64, 67; SEC44, PANT-

000000051).

               In Response to No. 306: Undisputed that Kik sent emails to potential and actual
               SAFT purchasers and TDE participants. Disputed to the extent the SEC suggests
               that Kik was conducting a “single offering.” See See Response No. 37. Further
               disputed to the term “investors” as Kik did not use that term. See Response
               No. 114.

       307.    Kik also spoke by telephone with prospective and actual investors in the United

States to discuss and promote Kik’s offering of Kin. (SEC14, Philp Inv. Tr., at 426:4-19, 429:6-

11; SEC73, Wang Inv. Tr., at 24:19-25:4; SEC50, Wang Dep. Tr., at 40:17-41:4).

               In Response to No. 307: Undisputed that Mr. Philp spoke with Mr. Wang by
               telephone. Disputed to the extent the SEC suggests that Kik was conducting a
               “single offering.” See Response No. 37.

       308.    Kik also used multiple United States-based social media outlets on the Internet,

including Medium, Twitter, Reddit, and Slack, to post about the Kin project. (Answer ¶ 71). And

at least one investor viewed on-line the video recordings of Kik’s CEO’s various public talks

before making his investment decision. (See, e.g., SEC50, Wang Dep. Tr., at 43:5-14, 122:4-13).

               In Response to No. 308: Disputed that Mr. Wang viewed any video recordings of
               Kik’s CEO before deciding to purchase Kin. See Response 71. Further disputed
               to the extent the SEC suggests that Kik was conducting a “single offering.” See
               Response No. 37. Otherwise undisputed that Kik posted to the various listed social


                                               139.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 141 of 143



              media outlets regarding the Kin project, and that Mr. Wang testified that he viewed
              part of a YouTube video in which Mr. Livingston spoke about the Kin Project.



                                            ****


Dated: April 24, 2020                            Respectfully submitted,



                                                 By: /s/ Patrick E. Gibbs
                                                    Patrick E. Gibbs (Pro Hac Vice)
                                                    Brett H. De Jarnette (Pro Hac Vice)
                                                    Jenna C. Bailey (Pro Hac Vice)
                                                    Cooley LLP
                                                    3175 Hanover Street
                                                    Palo Alto, CA 94304-1130
                                                    Phone: (650) 843-5000
                                                    Fax: (650) 849-7400
                                                    Email: pgibbs@cooley.com;
                                                    bdejarnette@cooley.com

                                                    Sarah M. Lightdale (SL7122)
                                                    Cooley LLP
                                                    55 Hudson Yards
                                                    New York, NY 10001-2157
                                                    Phone: (212) 479-6374
                                                    Fax: (212) 479-6275
                                                    Email: slightdale@cooley.com

                                                    Luke T. Cadigan (Pro Hac Vice)
                                                    Julianne M. Landsvik (Pro Hac Vice)
                                                    Michael E. Welsh (Pro Hac Vice)
                                                    Cooley LLP
                                                    500 Boylston Street, 14th Floor
                                                    Boston, MA 02116-3736
                                                    Phone: (617) 937-2425
                                                    Email: lcadigan@cooley.com;




                                             140.
Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 142 of 143




                                     Robert W. Pommer III (RP5328)
                                     Kirkland & Ellis LLP
                                     1301 Pennsylvania Avenue, N.W.
                                     Washington, D.C. 20004
                                     Phone: (202) 389-5950
                                     Email: rpommer@kirkland.com

                                     Attorneys for Defendant
                                     KIK INTERACTIVE INC.




                              141.
      Case 1:19-cv-05244-AKH Document 78 Filed 04/24/20 Page 143 of 143



                                   CERTIFICATE OF SERVICE

I, Patrick E. Gibbs, hereby certify that a true and correct copy of the foregoing document was

served on counsel of record via ECF on this 24th day of April, 2020.

                                                                /s/ Patrick E. Gibbs
                                                                   Patrick E. Gibbs




                                              142.
